Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 1 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-dogh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1385

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Berg

 

General Comment

T understand there is a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).

TL absolutely oppose this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. The Commerce Department does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition. In any case their priority is business.

WASHSTATEC021076
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 2 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-s5ok
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1386

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erika Olson

 

General Comment
I cannot believe this is even being considered. Guns and firearms are dangerous. They are used to kill
people every day around the world in acts of organized crime, political violence, terrorism, and human

rights violations.

If anything we need MORE oversight and controls, not less!

WASHSTATEC021077
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 3 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-nl3w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1387

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Phalen

 

General Comment

Please do not increase access to weapons. The presence of more weapons leads to more violence, or
makes suicides more prevalent. Gun ownership needs to be limited as a part of good public health.

WASHSTATEC021078
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 4 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-90p6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1388

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alisa Norquist

 

General Comment

Please do not move the handling of export licenses of semiautomatic assault weapons and other powerful
firearms from the U.S. State Department to the U.S. Commerce Department. This transfer of authority
would open new floodgates for arms sales internationally, with serious implications for our national
security.

WASHSTATEC021079
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 5 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-2zch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1389

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Shields

 

General Comment

changing oversight is losing to Putin and his white house puppets

WASHSTATEC021080
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 6 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-54lw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1390

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Spindler

 

General Comment

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021081
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 7 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-vw7r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-1391

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dustin Weinberger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

If anything we need additional oversight and this change would drastically weaken oversight.

WASHSTATEC021082
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 8 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-30h5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1392

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Lopez

 

General Comment

Exports of weapons must remain with the State Department. Munitions exports must also remain with the
State Department. These items should not be treated the same as items that have non-violent domestic
use.

WASHSTATEC021083
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 9 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ox0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1393

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ronald brown

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021084
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 10 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-xbt4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1394

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Bremer

 

General Comment

Regulation of the sales of assault type guns should stay with the U.S, Dept. of State. These weapons are
potential security threats to U.S. citizens and people in other countries. Many of our current
Administration's policies and behaviors are antagonizing both our allies and enemies and many would be
willing to inflict fear and death.

WASHSTATEC021085
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 11 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ethq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1395

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike McCampbeil

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021086
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 12 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-3wp8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1396

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Englert

 

General Comment

Attention all,

I oppose the Rule Change that would switch the Regulation of Firearms Exports from the State Dept to
the Commerce Department. I fear the proliferation of military style weapons through out the world. I
believe that more guns in circulation make us less safe.

Please oppose this suggested change.

Sincerely,

Alice Englert

797 Col Edmonds Court

Warrenton Va. 20186

WASHSTATEC021087
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 13 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-k4ig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1397

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Cameron

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The USA has more guns per capita than any other county
in the world. We are also the country that has more mass shooting than any other country in the world.
Do not allow weapons to become a commodity and spread the USA's blatant disregard for human life to
be spread around the world.

WASHSTATEC021088
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 14 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-wp2e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1398

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Spykerman

 

General Comment

The move of handling export licenses from the state department to the commerce department does not
even make sense. These remain dangerous weapons and need to regulated by an agency who has the
countrys safety as its primary mission, vs. that of an agency that has business profits and the economy as
its top priority. Do not move the export licenses of these dangerous weapons away from an agency
focused on our countrys safety as well as the relationship with allies and other countries.

WASHSTATEC021089
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 15 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-g550
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1399

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PI Jacohs

 

General Comment

I write today to state my opposition to moving the regulation of firearms exports from the State
Department to the Commerce Department.

Such change would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further

fuel violence that destabilizes countries and contributes to mass migration.

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

The State Department has shown itself to be well equipped to perform this strategically important
function. Together with Congress, it is in a unique position to thus protect this great nation from harm to

national security that can result from large batch firearms sales to foreign countries.

There is nothing broken that could possibly be fixed by the moving the regulation of firearms exports
from the State Department to the Commerce Department.

WASHSTATEC021090
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 16 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-40f9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1400

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Medina

 

General Comment

We need more regulation of firearms, not less. Do not change the department in charge of regulation of
deadly weapons.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms

exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist

organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

WASHSTATEC021091
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 17 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ipy3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1401

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Cunningham

 

General Comment

Removing weapon sales from the purview of the State Department leaves this country in danger. We
cannot allow a basically unregulated sale of automatic weapons to anywhere in the world. It may make
profit for a few arms dealers and the NRA but it damages the security of this nation by opening the doors
and making it easier for criminals to buy and sell guns internationally and for terrorists to get their hands
on these weapons to be used against us or other governments. This is literally "shooting ourselves in the
foot". BE SMART Say NO to the NRA. We need the State Department to regulate and check when and
where and how many weapons are moving and the STATE DEPT. may need more adequate funding than
it already has for this. Protect this country for real and not with "patriotic words". Thank you.

WASHSTATEC021092
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 18 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-3 lbb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1402

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Scherer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021093
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 19 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-u6hp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1403

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Ramar

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021094
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 20 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-tile
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1404

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Sudalnik

 

General Comment

To allow the unbridled access to firearms by any country in the world without scrutiny by the State
Department would be a measure that would open the floodgates of insurgencies and armed conflicts!
This would undermine stability in the world and lead to complications in matters of OUR National
Security! A totally FOOLISH REGULATION ! Oppose IT!

WASHSTATEC021095
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 21 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-7knu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1405

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Arnold

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC021096
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 22 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ud31
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1406

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021097
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 23 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-718x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1407

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: marianne ewing

 

General Comment

i object to the possibility that guns of all types be sold world wide.

WASHSTATEC021098
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 24 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-x77q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1408

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pearl Holloway

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

In addition:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021099
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 25 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-hm0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1409

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alicia Talerico

 

General Comment

I oppose the switch of regulating firearms from the U. 8. State Department to the U. 8. Commerce
Department.

WASHSTATEC021100
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 26 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-msau
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1410

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Valinoti, Jr.

 

General Comment

I received this disturbing message from MomsRising.org in my email. | agree with this organization
about this:

“The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United
States, but around the world. They are pushing hard for a rule change that would move the handling of
export licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State
Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business)...] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

"HERES THE LOW DOWN: Risht now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries...] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

"Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

"The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.”

PLEASE, for the sake of America and the rest of the world, OPPOSE this rule change!

WASHSTATEC021101
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 27 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-vr4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1411

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Garvey

 

General Comment
Firearms are dangerous.

They are being used to kill people every day around the world in acts of organized crime, political
violence, terrorism, and random acts of violence.

They should be subject to more controls, not less!

WASHSTATEC021102
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 28 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-968q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1412

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Novenski

 

General Comment

Iam strongly opposed to the unbridled commercialization of weapons sales. Our national security must
not be bypassed by weapons manufacturers and arms dealers intent on boosting their sales wherever they
can find buyers. Itis bad enough right now, but removing the last vestige of US Dept of State control
means uncontrolled flows of military weapons to the highest bidder.

Profits are not the only factor to consider here. Our national security, and security of our citizens around
the world, are at stake. Keep international traffic in arms under the control of the U.S. Department of
State.

Sincerely,
Linda Novenski

WASHSTATEC021103
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 29 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-hq5r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1413

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gelfer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021104
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 30 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-s2ov
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1414

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Carroll

 

General Comment

This is extremely unwise. Please block this legislation! We
Need more accountability for fire arms not less! We

Dont want to fund oppressive regimes abroad and the
President has continually praised dictators and taken their
Side: Duarte, Putin, Kim jung Un. Please do not unleash
3D printed guns on the world! Please. Its just not worth it
For the sake of more gun sales.

WASHSTATEC021105
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 31 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-rum6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1415

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rima Rosenthal

 

General Comment

Iam opposed to the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021106
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 32 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-1y3w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1416

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Hondrogen

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021107
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 33 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ckj7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1417

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurel Facey

 

General Comment

The State Department needs to continue to control the sale of arms.

WASHSTATEC021108
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 34 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-rzrt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1418

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kari Pohl

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Don't do it!!

WASHSTATEC021109
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 35 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-kxds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1419

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021110
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 36 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-x6wv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1420

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorrine Marshall

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATECO021111
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 37 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-hekl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1421

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: q q

 

General Comment

close the loopholes, make background checks obligatory, ban bump stocks, make our schools safe

WASHSTATEC021112
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 38 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-900u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1422

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elisabeth Ellenbogen

 

General Comment

We have rational rules and laws WHO may operate a motor vehicle. There is compelling reason to
tighten rules on firearms:

How to purchase, sell, transport lethal weapons is at present not sufficient to keep guns out of the hands
of criminals, also

children and adolescents. | may not drive a car because there are valid limits on visual acuity. There is
nothing in the law

that requires competency to purchase, own, and carry firearms.

Also we have many regulations or laws governing actions people may take. WHY ARE WEAPONS
NOT INCLUDED?

We react to tragedy and crime and then do nothing! Please formulate and pass into law tighter rules who
may transport, sell,
store or carry fire arms! Thank you

WASHSTATEC021113
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 39 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-w9se
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1423

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Miller

 

General Comment

STOP SPREADING WEAPONS AROUND the WORLD!!

WASHSTATEC021114
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 40 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ppx]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1424

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Greeley

 

General Comment
To the DOS:

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

It would eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Department's block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021115
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 41 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-b7i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1425

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Stonaha

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department is not equips to handle large sales of arms. The State Department is better
able to properly control the sale of arms, especially to bad actors.

WASHSTATEC021116
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 42 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-179g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1426

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda McNair

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would make it far, far easier for
weapons traffickers, terrorists, organized crime syndicates, human rights abusers, and others to get their
hands on large amounts of firearms, without oversight or the ability to inspect or stop those shipments by
Congress. This regulation change amounts to exporting American levels of gun violence to any country
in the world, for any reason. Is there nothing this administration wont sell to the highest bidder, including
our own national security? Guns are weapons of war, and they should remain the responsibility of the
State Department. Otherwise, with the number of enemies were making throughout the world now, those
weapons may mostly end up pointed squarely at us.

WASHSTATECO021117
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 43 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-7xhl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1427

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Orwicz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

It would eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Department's block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021118
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 44 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-rdyb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1428

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gwen Klemm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021119
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 45 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-hged
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1429

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Nodell

 

General Comment

I oppose a rule change that would switch regulations of firearms exports from the State Dept. to the
Commerce Dept.

WASHSTATEC021120
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 46 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-Snht
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1430

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Schoenberger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

How about we don't export out extreme gun violence problern to the rest of the world?

WASHSTATEC021121
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 47 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-wnug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1431

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Silverfine

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021122
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 48 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-mc4l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1432

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Bray

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce .

We need more Peace through caring about one another..not killing one another.

Jane Bray

WASHSTATEC021123
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 49 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-7de2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1433

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do not make this rule change to export weapons to kill more people. If other governments want wepons
they can already purchase through existing channels

WASHSTATEC021124
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 50 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-3ite
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1434

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom Emmott

 

General Comment

The NRA will stop at nothing to increase gun sales and further their morbid perception of the 2nd
Amendment. This is pure insanity and our government seems to be willing to take the bait and fall into
their web of deception. WHY! Hasn't their been enough violence? Haven't their been enough innocent
lives lost, including those of children? We're not living in the 1700's where people had their muscats
leaning against the wall next to their front door. The interpretation of the 2nd Amendment has been
misconstrued to benefit the NRA and gun owners in this country, and now they want it to include other
countries. PLEASE! Don't allow this to happen! Don’t fall into their web of lies and deceit!

WASHSTATEC021125
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 51 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-8vvc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1435

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Herath

 

General Comment

I vigorously oppose this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. Guns are a threat to everyone. NO ONE needs a
semi-automatic assault - NO ONE. The NRS is a biased, confrontational, 'nut-job' group which is not
supported by the majority of Americans nor those outside the USA.

WASHSTATEC021126
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 52 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-4mkh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1436

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Mori

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021127
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 53 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-d05f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1437

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Madelyn Ferguson

 

General Comment

Iam opposed to the rule change of switching the regulations on firearms exporting from from the state
Department to the Commerce Department. If this change takes place, Congress would no longer be
informed of or be able to block large sales of firearms to foreign countries. I feel this would be a threat to
our national security. By putting guns in the hands of terriorists, organized crime, and extremist regimes.
Sales of firearms being exported to foreign countries need Congressional oversight. Also the Commerce
Department does not have the resources to police these sales, therefore endangering all of us.

WASHSTATEC021128
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 54 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-qvep
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1438

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Kaminsky

 

General Comment

Control of firearms exports should be in the hands of the US State Dept, NOT the Commerce Dept. The
State Dept has the expertise and means to assess security concerns relating to firearms; transferring
authority to the Commerce Dept. allows the primary stakeholders -- major gun manufacturers, including
companies like Smith and Wesson not even headquartered in the US ()) -- to control export w/o regard
for security issues.

WASHSTATEC021129
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 55 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-vxsa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1439

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Von Feldt

 

General Comment

It's bad enough that we've allowed the NRA to destroy the US. We shouldn't allow them to do that to
other countries.

WASHSTATEC021130
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 56 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-eycy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1440

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trina Sargalski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Tam also concerned that with the Dept. of Commerce regulating international gun sales that this would

remove the State Departments block on the 3D printing of firearms, allowing people like Cody Wilson of
Defense Distributed to post online instructions for how to 3D print weapons.

WASHSTATEC021131
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 57 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-7kq2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1441

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Batto

 

General Comment

Gun sales in the U.S. have caused many problems; i.¢., increased suicides, mass shootings, domestic
violence, etc. Don't allow the rest of the world to suffer our problems, especially with assault weapons.
Stop the violence!

WASHSTATEC021132
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 58 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-l7g¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I, I,
and Hl

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-1442
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Holmes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State Department to
the U.S. Commerce Department. The bottom lime is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.[4}

Here are more details on how the mule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source poste made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe [7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

14] American Guns Drive the Migrant Crisis That Tramp Wants to Fix With a Wall, The Trace, May 25, 2017.

15] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

6] Ibid., Violence Policy Center.

(7) "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC021133
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 59 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-fjes
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1443

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Shepherd

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021134
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 60 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-pw0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1444

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sari Schimek

 

General Comment

"There has never been gun violence in the absence of a gun." - Sari Schimek

WASHSTATEC021135
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 61 of 902

 

As of: November 29, 2018
Tracking Ne. 1k2-943 1-hbgqr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1445

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Shepherd

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021136
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 62 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-xxzy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1446

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Howard Winant

 

General Comment

Iam opposed to the ideas that the Commerce Department, rather than the State Department, should
control US arms export policy.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021137
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 63 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-4p76
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1447

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lowell Halpern

 

General Comment

Enough is enough! !

WASHSTATEC021138
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 64 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-xaqx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1448

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It is past time for this country to STOP bowing down to the GREED AND AVARICE of the gun
manufacturers

No more rule changes that can make buying guns even easier

NO MORE GUN PROFITS
NO MORE GUN MANUFACTURER GREED

NO MORE GUNS

WASHSTATEC021139
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 65 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-28s1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1449

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MaryAnn Linehan

 

General Comment

Please be mindful of the intent behind our Second Amendment - do not switch oversight from our State
Department to Commerce Department. Thank you.

WASHSTATEC021140
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 66 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-8719
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1450

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Regina Blaber

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021141
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 67 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-6w2b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1451

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gretchen Schiltz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. Firearms are dangerous.
They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021142
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 68 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-8h7n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1452

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JOHN GLEBS

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

How the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021143
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 69 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-bpfq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1453

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Coleman

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. I can't think of anything more insane than to
remove more regulations from gun sales. To provide other countries with weapons that could increase the
kind of mass shootings that we have in this country is MMMORAL.

Please do not allow this. We need to provide a safer world, not a more dangerous world.

WASHSTATEC021144
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 70 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-yyy4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1454

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021145
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 71 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 ]-iute
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1455

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paige May
Organization: 570

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC021146
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 72 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-kd98
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1456

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trish Weisman

 

General Comment

I oppose moving responsibility for international arms traffic to the Commerce Department. This is a
threat to peace and safety.

WASHSTATEC021147
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 73 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-raur
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1457

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fran Mason

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I oppose any and all legislation that EXPANDS the availability of firearms. It is time to formulate
solutions that do not use guns and violence as the go-to solution.

WASHSTATEC021148
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 74 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-mmyp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1458

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Wernicke

 

General Comment

Tam against a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business). This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries.

WASHSTATEC021149
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 75 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-6bgh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1459

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Evans

 

General Comment

This is a national security issue. | oppose this change.

WASHSTATEC021150
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 76 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-m3qs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1460

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Thompson

 

General Comment

Iam opposed to the rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business).

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking by international
terrorists and gangs.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021151
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 77 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-lmO0r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1461

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Stanton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021152
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 78 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-yvxt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1462

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Koelemay, MD

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would move the handling of export licenses of semiautomatic assault weapons and other powerful
firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business). With the rule change, Congress would no longer
be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Furthermore, it would

-climinate the State Departments Blue Lantern program

-remove licensing requirements for brokers

-remove the State Departments block on the 3D printing of firearms.

Bottom line...this rule change would make the world a far more dangerous place.

WASHSTATEC021153
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 79 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-jmm1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1463

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy O'Dell

 

General Comment

DEATH NEVER TAKES A HOLIDAY. THE MERCHANTS OF DEATH, LOOKS LIKE, DON'T
EITHER. I'VE HAD ENOUGH; HAVEN'T YOU, SIR?

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021154
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 80 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-yljs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1464

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021155
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 81 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-ugjy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1465

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneshea Allums

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC021156
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 82 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-nmi5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1466

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

See attached file(s)

 

Attachments

L oppose this rule change that would switch the regulations of firearms export from the U

WASHSTATEC021157
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 83 of 902

I oppose this rule change that would switch the regulations of firearms export from

the U.S. State Department to the U.S. Commerce Department.

Congress must not be prevented from being automatically informed about sizable
weapons sales. Congress must be able to stop sizable weapons sales in the name of
national security, even and especially to countries where there are serious human
rights concerns, such as the Philippines and Turkey. Depriving Congress of this
ability to monitor these sales is a terrible, dangerous idea. It would open the door
to firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurclles to obtaining large caches of

American guns anc ammunition.

Allowing this country to do such an unconscionable thing is not only unamerican, it
would directly contribute to making the world a more dangerous place as well as

inviting security breaches here at home.

WASHSTATEC021158
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 84 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-po0aw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1467

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Stanton

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021159
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 85 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-wh4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1468

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Porter

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please do not change the rules. Thank you for your consideration

WASHSTATEC021160
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 86 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-eu7s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1469

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We need to be able to control the sale of "military type” guns. Commerce is ot the correct way. They are
only looking at the trade figures and not security.

WASHSTATEC021161
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 87 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-xbml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1470

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Emmett

 

General Comment

Changing the rules concerning guns from State Dept to Commerce Dept seems to be misguided. The
stated reason is cost savings but | am concerned about oversight. Categorizing guns as military makes
sense. We have too many guns getting into the hands of bad actors as it is.

Keep guns under the auspices of the State Dept.

WASHSTATEC021162
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 88 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-rrmf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1471

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Afshin Sadeghi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021163
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 89 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-rygo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1472

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donaid Di Russo

 

General Comment

I strongly oppose switching the regulating of firearms export from the State Dept to the Commerce Dept.
We must focus on the use & effect of these firearms sales rather than just "all the money that can be
made. Whooppee!!!”

WASHSTATEC021164
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 90 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1 -upez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1473

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Rockhold

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021165
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 91 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-bsek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1474

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: obie hunt

 

General Comment

How many deaths have to happen before something is done? Pass some sensible gun laws!

WASHSTATEC021166
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 92 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-117v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1475

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Shannon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It serves no other purpose than to increase the number of killing machines throughout the world so the
people who make them can profit from the carnage they create.

WASHSTATEC021167
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 93 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-w675
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1476

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Schauer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021168
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 94 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-lq61
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1477

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Evan Gull

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021169
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 95 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-4v40
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1478

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen Stuehler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021170
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 96 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-xe6m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1479

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peggy Kocoras

 

General Comment

Tam writing in opposition to the rule that would move the regulation of firearms export from the US
State Department to the US Commerce Department. This change would result in increased weapons both
domestically and globally, which would benefit no one except the gun manufacturers, oppressive
regimes, terrorists, and criminals. It would eliminate safeguards that are absolutely necessary for having
some control over terrorism and oppression. The Trump Administration claims that it wants to eliminate
terrorism, but I believe that this change would aid in the opposite result: terrorism in the US and around
the worid would increase while only terrorists, oppressive regimes, criminals, and gun manufacturers
would profit. This is not the direction I would like to see the US, or the world, go.

WASHSTATEC021171
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 97 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-vev2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1480

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: edmond lacroix

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC021172
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 98 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-s3te
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1481

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Sanchez

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We cannot make it any easier for violent individuals to
acquire guns, be it in the US or abroad. Thank you so much for your attention to this extremely serious
matter.

WASHSTATEC021173
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 99 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-b4qv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1482

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Slager

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021174
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 100 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-70rr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1483

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Sheahan

 

General Comment

Iam writing to vehemently protest changing the rule that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. And, the Commerce Department and its Bureau of Industry
and Security yust do not have the resources or reach to adequately enforce export controls. This means
that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration, as well as:

1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. Remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. Remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Making this change would be immoral and dangerous. Please don't let it happen!!

WASHSTATEC021175
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 101 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-a01r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1484

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Horowitz

 

General Comment

The NRA is pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This is an extremely dangerous path to take. It is not the job of the US government to help the NRA and
weapons manufacturers enrich themselves. I urge you in the strongest terms to reject this rule change.

WASHSTATEC021176
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 102 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-300f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1485

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie Chang

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATECO021177
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 103 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-sthm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1486

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Benoit

 

General Comment

Changing the laws to minimize the regulation of gun sales around the world is morally wrong. Many
countries have very strike laws regarding the ownership of firearms by their citizens. Our gun
manufacturers and the NRA will benefit exponentially by selling even more firearms to groups and
individuals who want to topple governments, suppress voting rights, and the rights of citizens.

The USA has over 38,000 gun related deaths every year. That number represents the easy flow of
firearms to criminals and suicides of too many individuals.

As a teacher, | worked with students to settle conflicts through discussions and active listening. Firearms
change those dynamics into an I win, you lose mentality.

We owe it to the 68% of our citizens who do not own guns to say, We hear you and you, as well as, other
inhabitants of our world need to be safe from gun violence.

Our legislators have a duty to protect everyone in this country through laws that are not bought and paid

for by lobbyists and secret money. They need to be written to reflect the safety and concerns of the
majority of our population.

WASHSTATEC021178
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 104 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-prsv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1487

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Reed

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021179
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 105 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-nqzd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1488

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brandon Burrell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Here are my reasons why:

1.1 would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021180
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 106 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-quud
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1489

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: stewart wilber

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. This rule change would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). Lam opposed.
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security

WASHSTATEC021181
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 107 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-y9ll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1490

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Dalton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021182
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 108 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-7wp2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1491

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Ditore

 

General Comment

International weapons sales are currently handled by the right federal agency, one that takes true national
security into account

in their decisions. The business class HATES the very idea that governments and government agencies
have the power to

limit or prohibit any of their narrowly-defined profit-seeking obsessions for any reason, even good or
even inarguable ones.

Weapons are not just another commodity, they are intended for one purpose only: destruction of human
life. This can be

allowed, definitely not encouraged, unless there are good reasons for deadly armaments. But the
Commerce Dept. cares

about none of that. It's just money for them, and they want as much as they can get, by whatever means
they can arrange,

and somehow they think the chickens will never come home to roost. This has to be handled by an
agency with a broader

and wiser approach. That's State, not Commerce.

WASHSTATEC021183
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 109 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-ll3g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1492

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change for regulation of firearms export from the U.S. State Department to the US.
Department of Commerce

WASHSTATEC021184
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 110 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-4mt8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1493

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Foster

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Specifically because itt would:

1. eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and makes these reports publicly available;
2. remove licensing requirements for brokers, increasing the risk of trafficking; and

3. remove the State Departments block on the 3D printing of firearms.

All of the above controls are necessary to keep the World safer. Thank you.

WASHSTATEC021185
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 111 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-nbzh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1494

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alyce Callison

 

General Comment

I'm a citizen concerned about this proposed rule change. I believe it would open new floodgates for arms
sales internationally, with huge implications for our national security. I am opposed to the fact that this
rule change would consider semi-automatic assault rifles as non-military, which makes no sense, as
military use is their primary function by design, and that it would eliminate Congressional oversight for
important gun export deals, which would limit Congress's ability to comment on related human rights
concerns, and remove Congress's proper role. As a taxpayer, it also offends me that this proposed rule
change shifts the cost of processing licenses from gun manufacturers to taxpayers. Even at present, the
Commerce Department doesn't have the resources to enforce export controls. Please prevent this rule
change, which would inevitably lead to increased terrorism and violence globally.

WASHSTATEC021186
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 112 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-9v9z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1495

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Grames

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in

the name of national security, even to countries where there are serious human rights concerns, such as
the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security
does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition.

This rule change is a clear danger to our national security and should not be implemented.

WASHSTATEC021187
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 113 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-4xex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1496

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Charest

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021188
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 114 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-5af6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1497

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I suspect you already know this is a bullshit move, and bad move, not in the public interest - the
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

Tthe rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021189
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 115 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-tbvw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1498

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorothy Anderson

 

General Comment

I oppose this rule change. It would be dangerous to allow the US Dept of Commerce to regulate fire arms
export. Fire arms are classified as military and should be under the control of the State Dept. As of now
Congress can block large sales of firearms to foreign countries. We need to keep State Dept's Blue
Lantem program in place since 1940. It would be dangerous to allow 3D printing of firearms which State
Dept. now blocks.

WASHSTATEC021190
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 116 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-vybj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1499

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allen Chazin

 

General Comment

Ordinary citizens should be paid as soldiers with the already heavy concentration of weapons to
humans!!!! Do Americans really need this barrage of guns!!!! The Dept. of Commerce will only see
infringements to business, why not let the U.S. Chamber of Commerce regulate gun flows from abroad.
It amounts to same thing.

WASHSTATEC021191
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 117 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-wwb1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1500

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021192
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 118 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-2b7p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1501

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Gentile

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021193
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 119 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-fky3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1502

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC021194
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 120 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-fnwr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1503

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathi Rodgers

 

General Comment

This is a comment of opposition to this rule. Any law that has a net reduction in regulatory burden on
guns sales is wrong and dangerous. The NRA supports this for no other reason than more profits for gun
manufactures, also know as their base. This rule would make it easier for people of other countries to
access weapons of war. We need to stop this.

WASHSTATEC021195
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 121 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-ou3w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1504

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Janelle Shubert

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firemarms export from the
U.S. State Department to the U.S. Commerce Department. It would eliminate the State Department's
Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and PUBLICALY reports on them. It would remove licensing requirements for brokers,
increasing the risk of trafficking. It would remove the State Department's block on the 3D printing of
firearms.

WASHSTATEC021196
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 122 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-z6ve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1505

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JS

 

General Comment

I strongly oppose this rule change that would switch regulation of firearms exports from the US State
Department to the US Commerce Department. For multiple reasons, this change would make it much
easter for violent actors worldwide, including criminal and terrorist organizations and repressive regimes,
to obtain large quantities of American arms and ammunition and potentially to use US 3D printing
technology to make weapons.

WASHSTATEC021197
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 123 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-wrdt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1506

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emma Bradshaw

 

General Comment

Keep international traffic in arms regulations in the U.S. State Department. Thank you.

WASHSTATEC021198
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 124 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-cvwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1507

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cori Bishop

 

General Comment

I oppose this rule change. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should
be subject to more controls, not less! The bottom line is that switching the regulation of firearms exports
from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass Migration.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021199
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 125 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-4aba
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1508

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matt Peters

 

General Comment

I oppose this regulation change. We need to make sure firearms are not exported to oppressive regimes
and maintain safeguards that help keep extra-legal agents like organized crime and terrorist organizations
from obtaining weapons.

WASHSTATEC021200
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 126 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-zyyf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1509

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary B

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

If we want to lessen the number of people applying for refugee status, we should be working to make

their countries safer, not flooding them with more weapons of war. We should be working to make other
countries safer and more stable, not creating more violence and instability by selling them more firearms.

WASHSTATEC021201
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 127 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-2mg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1510

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TATYANA WHITE

 

General Comment

Firearms exports are military and should not be classified as commercial. | oppose this rule change that
would switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department. Making this change endangers every single person living in this country. I strongly oppose
this change.

WASHSTATEC021202
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 128 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-kctl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1511

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: julia bottom

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC021203
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 129 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-86vt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1512

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurel Gress

 

General Comment

Iam strongly opposed to the National Rifle Association's efforts to move the handling of export licenses
from the U.S. State Department to the U.S. Commerce Department, making it easier for U.S. gun
manufacturers to sell weaponry to other countries.

The last thing other countries need is for their nations to become lawless, dangerous, gun-happy places
for the citizens to live, much like this country has become. The NRA should be labeled a terrorist
organization and should be outlawed and shut down. It has become almost as dangerous as the Taliban
and Al-Qaida in the Middle East!

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

WASHSTATEC021204
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 130 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 l-idwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1513

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gloria Doan

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

I oppose this rule change.

WASHSTATEC021205
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 131 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-mka3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1514

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC021206
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 132 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-5m2r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1515

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021207
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 133 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-stdw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1516

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha M. Wilson

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce department for the following reasons.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021208
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 134 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-1191
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1517

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Gardner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021209
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 135 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-34f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1518

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rochelle La Frinere

 

General Comment

This regulation of firearms export must remain with the State department, not Commerce.

WASHSTATEC021210
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 136 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 1-sjdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1519

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Baird

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the
U.S. Commerce Department.

WASHSTATEC021211
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 137 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-vOam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1520

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Greenberg

 

General Comment

I oppose this rule change that would switch regulation of firearms from the U.S. State Department to the
US. Commerce Department.

WASHSTATEC021212
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 138 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-k37z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1521

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maryann Mueller

 

General Comment

I strongly urge the Commerce and State Departments to oppose relaxing rules that would make it easier
for US. firearm manufacturers to export assault rifles and other guns, with less oversight and
accountability. With gun violence killing 1,000 people around the world every day, we should be making
it harder, not easier, to export U.S. made weapons of war. Please do what is for the safety of the common
good. Thank you

WASHSTATEC021213
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 139 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-9hea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1522

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

For our national and global security, please keep firearm trade regulations within the State Department's
jurisdiction. Leaving this matter in the hands of the Commerce Department would only increase the
likelihood of weapons falling into the wrong hands.

WASHSTATEC021214
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 140 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-k5f0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1523

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: brian mcdermott

 

General Comment

Please do NOT move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department to the U.S. Commerce Department. If allowed to be
exported these weapons can be used against the US and other friendly governments by terrorist and the
mentally deranged.

WASHSTATEC021215
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 141 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-9esr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1524

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike M

 

General Comment

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021216
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 142 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-rwf6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1525

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Kropinak

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should
be subject to more controls, not less!

WASHSTATEC021217
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 143 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-2cq1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1526

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Soodaiter-Toman

 

General Comment

I totally oppose moving the control of selling weapons to foreign countries from the Department if State
to the Commerce Department!

WASHSTATEC021218
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 144 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-mhfz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1527

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Hershkowitz

 

General Comment

I oppose this change. The State Dept, which protects US interests around the world, should continue to
oversee weapons sales to other countries.

WASHSTATEC021219
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 145 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-sdt6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1528

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allison Walters

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department does not have the resources
to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

WASHSTATEC021220
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 146 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-5dzs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1529

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Grant Power

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021221
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 147 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-7kix
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1530

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John McAllister

 

General Comment

Iam for the regulation of international fireams to remain with the State Department to better insure the
unsafe spread of firearms internationally.

WASHSTATEC021222
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 148 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-s7ky
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-1531

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Rosenbaum

 

General Comment

I strongly efforts to shift the responsibility for the oversight of the export assault nfles and other guns
from the State Departments to the Commerce Department as that will result in the relaxation of rules
making it easier for U.S. firearm manufacturers to export assault rifles and other guns with less oversight
and accountability. With gun violence killing 1,000 people around the world every day, we should be
making it harder, not easier, to export U.S. made weapons of war. This action would result in the
"export" also of our plague of gun violence that exists in our country today! Guns and other deadly
weapons are already managing to get our of the US legally through the lack of background checks at
gun shows. We should not make it Legal to sell weapons overseas just to keep sales up for gun
manufacturers!

WASHSTATEC021223
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 149 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-wael
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1532

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We need laws that make sure that guns are only in the hands of responsible gun owners. This law does
not meet that requirement.

WASHSTATEC021224
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 150 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-yyab
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1533

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Ames

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC021225
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 151 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-8rve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1534

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Klausing

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC021226
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 152 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-taea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1535

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021227
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 153 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-45ui
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1536

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Munro

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021228
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 154 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-q9fe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1537

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Crowden

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021229
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 155 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-kwek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1538

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ARTHUR GOLDFARB

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Exported American arms and ammunition could potentially find their way as the instruments of death to
American soldiers, allies, or even tourists. Thus, rules for such exports should never be based on goals of
commerce, i.e. Department of Commerce. Exports of firearms must remain under the jurisdiction of
State.

WASHSTATEC021230
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 156 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ou6c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1539

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Davis

 

General Comment

I could NOT be more opposed to this absolutely crazy idea. Are you guys nuts? There are too many guns
now. Guns don't make you safe.

WASHSTATEC021231
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 157 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-mcpu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1540

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shari Draayer

 

General Comment

Iam writing to you to formally oppose this dangerous rule change switching the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. Firearms are dangerous; they
are intended to be deadly. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. In a sane and just world they would be
subject to more controls, not less! Forget making America great again; could we make it sane and just
first?!

WASHSTATEC021232
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 158 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-pip3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1541

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Cobb
Organization: SEIU

 

General Comment

I'm opposed to the rule changes for the Inernational Traffic in Arms Regulation s because it would
eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking.

And it would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021233
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 159 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-3vz0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1542

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Meisler

 

General Comment

I oppose switching regulation of sales of firearms from the State Department to the Commerce
Department. Do not make this proposed change!

WASHSTATEC021234
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 160 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-2hSd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1543

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sybil Schlesinger

 

General Comment

Please do not enact this rule change. This proposed rule change eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

There are enough weapons in the world now. We do not need to enrich gun manufacturers at the expense
of all the rest of humanity. Do not change this nile.

WASHSTATEC021235
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 161 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-rotz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1544

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. John Fernandes

 

General Comment

We do not need more guns around the world. Some of the anticipated customers are not friendly toward
the United States.

WASHSTATEC021236
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 162 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-m5bh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1545

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judithe Norman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U. 8 State
Department to the

U.S. Commerce Department. This is another example of the power the NRA has over our elected
officials whose job

is to keep our country safe not to pander to the NRA. Do your job!!

WASHSTATEC021237
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 163 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-pfyx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1546

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda OConnor

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021238
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 164 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-5e9b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1547

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Fardig

 

General Comment

Iam a retired nurse-midwife, very concerned about the public health impacts in the US. and globally of
too many guns in the hands of dangerous people. Let's not export our lethal problem to other countries.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migrations.

Keep the regulation in the State Department with stronger safeguards and a history of trained personnel
to enforce them.

The N.R.A. is becoming a toxic brand so they are looking to develop a new money stream for U.S. guns
and ammunition manufacturers. Do not be cowed by their pressure.

WASHSTATEC021239
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 165 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-y5o00
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1548

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Brooks

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC021240
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 166 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-fist
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1549

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Curtin

 

General Comment

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey

WASHSTATEC021241
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 167 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-4w58
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1550

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary McLees-Lane

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State

Department
to the U.S. Commerce Department.Firearms are dangerous. They are used to kill people every day
around the

world in acts of organized crime, political violence, terrorism, and human rights violations.
They should be subject to more controls, not fewer!

WASHSTATEC021242
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 168 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-8k03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1551

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Mundorf

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021243
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 169 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-tf03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1552

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Tobias
Organization: Philip Tobias Enterprises (and various clients or other companies)

 

General Comment

Please reject the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

Firearms have caused the deaths of several people I knew, in several different incidents. Firearms are
dangerous. They are used to kill people every day around the world in acts of organized crime, political
violence, terrorism, and human nghts violations. They should be subject to more controls, not less!

Switching regulation of gun exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration, such as our country is currently experiencing on our
southern border.

To protect human safety and societal stability, please reject this rule change.

Thank you.

WASHSTATEC021244
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 170 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-yeyy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1553

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Al Mendelsohn

 

General Comment
The weapons rule change could make the world more dangerous.

For starters, it would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

Don't do it!

It would remove licensing requirements for brokers, increasing the risk of illegal trafficking.

Don't do it!

It would remove the State Departments block on the 3D printing of firearms.

Don't do it!

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source

posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.

The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Don't do it!

We are watching.

WASHSTATEC021245
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 171 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-4t0b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1554

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John McArthur

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021246
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 172 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-dqag
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1555

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Allen

 

General Comment

I oppose the rule change that would switch the regulations of firearms export fro the U.S. State
Department to the U.s. Commerce Department. In this age of international terrorism, it is crucial that we
have stringent oversight of arms sales to overseas (as well as domestic) entities. The mission of the
Department of Commerce is commerce, not safety or security.

WASHSTATEC021247
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 173 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ivh0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1556

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Belinda Lang

 

General Comment

I strongly oppose the rule that would take the handling of export licenses for semiautomatic assault
weapons from the State Department and give it to the Commerce Department. The State Department
protects our country while the Commerce Department promotes businesses. People's safety and well-
being should be placed before profits.

WASHSTATEC021248
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 174 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-09nx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1557

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Boroshok

 

General Comment

Why can't we promote PEACE rather than more opportunity for violence!

WASHSTATEC021249
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 175 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-d722
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1558

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Ucko

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021250
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 176 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-hufi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1559

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Ayres

 

General Comment

I would certainly be opposed to this change. Any exporting of guns should remain under the oversight of
the State Dept.

I think just as a national security we would want that. Once they are not watching anymore, who knows
how many guns would exit this country and where would they be going to?

We might easily be responsible for killing our own, fighting rebels and terrorist that would be able to
exploit this change.

This is just less regulation on a gun problem we already have and should not be changed.

Just say no.

thank you
Peter Ayres

WASHSTATEC021251
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 177 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-335

3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1560

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Mignola

 

General Comment

I oppose any rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. A rule change like this would increase the likelihood of
large weapons caches getting into the hands of violent and dangerous agents and decrease safeguards for
American Citizens. Arms sales are not about commerce and should not be treated as such.

WASHSTATEC021252
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 178 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-nmwf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1561

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Licht

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021253
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 179 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-jwvf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1562

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jo Ann McGreevy

 

General Comment
This is simply so undeniably WRONG and DANGEROUS! Why does the United States have far, far

more deaths from guns than virtually all other countries combined? We must NOT allow the gun industry
to "control" us!

WASHSTATEC021254
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 180 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-8drg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1563

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roger Chambers

 

General Comment
For the following reasons, this rule would make the world a far more dangerous place.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking.

It would also remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021255
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 181 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-p4uo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1564

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Larson

 

General Comment

The sale of guns effects our national security. These sales can go to terrorists around the world. The
ability to sell weapons should remain with the state department that is much better equipped to vet where
and to who they go to

WASHSTATEC021256
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 182 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-2935
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1565

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Davis

 

General Comment

Changing gun regulation:

Relaxing the gun rules to make it easier to export and obtain guns is crazy. We need tighter gun
regulation to make it harder for the crooks of this country to obtain one. Just look at the deaths guns in
this country are causing...no brainer.

WASHSTATEC021257
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 183 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ar2)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1566

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pauline Alama

 

General Comment

I oppose this rule change, which would transfer the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. I don't want my country to be the arms dealer to the
world. What the world needs now is not more guns. More guns going around the world, possibly getting
in the hands of terrorists, do not make our country or our world safer.

WASHSTATEC021258
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 184 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-3xmr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1567

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tracy Artley

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021259
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 185 of 902

 

As of: November 29, 2018
Tracking Ne. 1k2-9432-mvmd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1568

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bryan Dunphy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department for the following reasons:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021260
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 186 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-q180
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1569

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Evelyn Hutt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the proposed rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would also eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021261
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 187 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-v6a0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1570

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn McKinney

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC021262
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 188 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ss00
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1571

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Farber

 

General Comment

Tam writing because | am opposed to the proposed change in regulation concerning the export of
firearms which would seriously increase the dangers to this country . These are my concerns:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7

T hope you will take these issues into consideration and not make changes which can so dangerously
impact national security.

Yours truly,
Joan C. Farber, Ph.D.

WASHSTATEC021263
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 189 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-p98q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1572

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LORI BUNTON

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms exports are classified as military. This is why
they are under the regulation of the State Department, and why Congress can block sales of large batches
of firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition. This new regulation is
wrong and dangerous not only for U.S. national security but for global security as we know that the greed
of firearm manufacturers will surely trump their aversion to selling arms to dangerous countries.

WASHSTATEC021264
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 190 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-wnyo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1573

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021265
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 191 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-17th
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1574

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gania Barlow

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The rule change would make the world a far more
dangerous place.

WASHSTATEC021266
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 192 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-b7nh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1575

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Boyce

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021267
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 193 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-v6n7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1576

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021268
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 194 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-hahs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1577

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021269
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 195 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-cihb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1578

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ashley Koger

 

General Comment

We need to regulate weapons that could threaten the safety of our country and others. Allowing the US to
sell guns to any foreign country, regardless of stability and human-rights track record, is reckless and
short-sighted.

WASHSTATEC021270
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 196 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-jtow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1579

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sylvia Hopkins

 

General Comment

If the NRA is permitted to take themselves out of the arena of the USDS, it will become the purveyor of
death worldwide. The US already is exerting a terrible pressure on human life with the pressure of its
military in so very many countries. The NRA sales would further undermine the sovereignty and health
of these nations.

Please make me proud again, to be a citizen (my ancestors were early immigrants to this new world) of
the USA. Do not let the NRA have its way in this.

My great grandfather, an immigrant from Nauborn, Prussia, was conscripted into the Union Army of the
Civil War. He died of disease in that war, leaving his immigrant wife a widow and his four small children
fatherless. He had come to this country to find food, escape militarism and killing.

There is no reason to allow the NRA to place weaponsso easily into the hands of human beings in other
countries where people long for a goad life. It would be the exporting of a culture of death that we have
allowed to grow here. This culture shocks me daily.

Sincerely,
Sylvia Hopkins

WASHSTATEC021271
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 197 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-3ffv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1580

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Murphy

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would make it easier for the export of firearms to oppressive regimes; it would remove safeguards that
help keep organized crime and terrorist organizations from obtaining weapons; it would increase the kind
of violence that destabilizes countries and causes mass migration, which is already occurring at alarming
rates due to wars, and criminal gang activity.

The rule change would eliminate the State Departments Blue Lantern program, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. This would be
devastating to civilian populations.

The rule change would remove: (1) the licensing requirements for brokers, expanding the risk of
trafficking; (2) the blocking ability of the State Department on the 3D printing of firearms. Without this
capability, the State Department would lose an important tool for charging individuals, who use 3D
printers to print firearms, with violating arms export laws. The nile switch would remove this block, and
expose civilians everywhere to an exponentially larger risk of dying from the expanded use of these
lethal weapons.

Please do NOT make this rule change, which will endanger innocent people's lives worldwide.

WASHSTATEC021272
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 198 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-9hkb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1581

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas Godfrey

 

General Comment

I oppose this or any other rule change that would transfer authority to grant licenses for the export of
firearms from the U.S. State Department to the U.S. Commerce Department.

Firearms in international trade are used as weapons of war. Neither the US State Department, nor the US
Commerce Department should not be in the business or promoting War.

The United States should not be exporting our problems with automatic and semi-automatic weapons to
the rest of the world.

WASHSTATEC021273
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 199 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-0eax
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1582

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Anonymous

 

General Comment

As aconcerned American and member of the world’s human race, L urge you to do whatever is necessary
to keep control of the international sale of American firearms. To move it to the Commerce Department
flips the focus from safety and peace to making money, and we all know that with money as a motivator,
it's much easier for deals to be made that may not be in our country’s best interests.

Thank you for standing up for humanity rather than for money-making.

WASHSTATEC021274
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 200 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-zgmg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I, I,
and Hl

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-1583
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly Orrnger MD

 

General Comment

lam writing to express my STRONG OPPOSITION to this plan.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration .[4|

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would elimmate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [53]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson pasted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made if possible for anyone with
access to a 3D printer, anywhere, to produce a Icthal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

{1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

{2| Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

13] Ibid., The Boston Globe

i4] American Guns Drive the Migrant Crisis That Tramp Wants to Fix With a Wall, The Trace, May 25, 2017.
[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

16] Ibid., Violence Policy Center.

(7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021275
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 201 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-Ipli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1584

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Winkler

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021276
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 202 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-uc9y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1585

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lyn Bober

 

General Comment

Tam very concerned about this issue. | strongly oppose this rule change that would switch the regulations
of firearms export from the U.S. State Department to the U.S. Commerce Department. The safety of our
country AND the world depends upon keeping these regulations under your governance. Thank you for
your consideration.

WASHSTATEC021277
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 203 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-4urk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1586

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Faust

 

General Comment

There is no reason to allow any change in the sale and export of weapons . To do so would open the door
to more violence and death in this world and even less regulation of semiautomatic weapons. Don't let
the NRA get away with this dangerous change in it's business.

WASHSTATEC021278
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 204 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ym24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1587

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Stems

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021279
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 205 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-edtl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1588

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PJ] Clark

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021280
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 206 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-vn84
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1589

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Posner

 

General Comment
To Whom It Concerns:
I oppose this rule switching the responsibility for regulatory oversight of firearms exports from the US.
State Department to the U.S. Commerce Department. Diplomacy not weapons should be our chief
export.
Imagine if that were so: if we retained credibility to solve through diplomacy conflicts around the world.
Not only have we been ceding that ground, but now will we increase our presence through even more
weaponry? Is my beloved country becoming an evil empire? Please, please, please do not allow this

change!

Patriotically yours,

WASHSTATEC021281
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 207 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-10k)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1590

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy Bailey

 

General Comment

I strongly oppose thus rule change that would switch the regulation of firearms export from U.S.
Department of State to U.S. Commerce Department.

WASHSTATEC021282
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 208 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-tw8g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1591

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria DeSarna

 

General Comment

I oppose the rule change that would switch control of weapons from the State Department to the
Commerce Department.

WASHSTATEC021283
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 209 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-zfi7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1592

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CYNTHIA DZENDZEL

 

General Comment

Please do not allow the transfer of firearms regulation from the State Department to the Commerce
Department. Firearms sales to foreign countries should be tightly regulated to avoid the proliferation of
dangerous weapons to countries and individuals that may use them against us or other innocents. Please
prevent the export of American violence.

WASHSTATEC021284
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 210 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-hlir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1593

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Kudiess

 

General Comment

I oppose this rule change that would switchgun regulations from the state sept. To the commerce
department.

WASHSTATEC021285
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 211 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-sgec
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1594

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: christine maciel

 

General Comment
No, do not switch the regulation of firearm exports from the STATE DEPARTMENT. This is too

important to be considered merely ‘commerce’, it involves who gets guns and what they are to be used
for. We must support diplomacy over wars!!!

WASHSTATEC021286
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 212 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-I5xc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1595

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Heid

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The rule change would make the world a far more dangerous place:

--It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

--It would remove licensing requirements for brokers, increasing the risk of trafficking \

--It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC021287
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 213 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ynld
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1596

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stanley Thompson

 

General Comment

Tam opposed this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organised crime and terrorist organisations from
obtaining weapons, and further fuel violence that destabilises countries and causes mass migration.

How else would the rule change would make the world a far more dangerous place?

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Please block this rule change.

WASHSTATEC021288
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 214 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-itsn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1597

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Therese Wilson

 

General Comment

I strongly oppose the rule change that would move the handling of export licenses of semiautomatic
weapons

and other weapons

from the U_S.State Department to the Commerce Department.

This rule change would seriously undercut or even eliminate congressional oversight of weapons sales or
shipments.

This is totally unacceptable!

The ability of our representatives to stop the sale of large numbers of dangerous weapons

to countries who are known abusers of human rights is an absolute necessity!

This rule change would TRULY endanger our national security.

WASHSTATEC021289
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 215 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-pbdu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1598

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judy Kameon

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The Commerce Department does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021290
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 216 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-ich
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1599

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Berkowitz-Berliner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021291
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 217 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-fiou
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1600

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: E. Luckring

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

I believe firearms exports should stay under the regulation of the State Department and that Congress
should have the power to block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it might
see reason to stop in the name of national security, or to prohibit sales to countries where there are
serious human rights concerns.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

This proposed change would make our country less safe by fueling terrorism and organized crime around
the world.

Please keep firearms exports under the regulation of the State Department.
Thank You,
Eve Luckring

3641 Lavell Drive
Los Angeles, CA 90065

WASHSTATEC021292
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 218 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-qwyo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-1601

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shea Najafi

 

General Comment

I oppose

WASHSTATEC021293
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 219 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-gssk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1602

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rosalie Riegle

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021294
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 220 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-rx13
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1603

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: beth Fischer

 

General Comment

I STRONGLY oppose the rule change on firearms!!

WASHSTATEC021295
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 221 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-5dd5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1604

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Toner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need the the U.S. State Department to make the
determination. Not weapons salesman making such a determination. Would you buy a home security
system from a non-vetted burglar???

WASHSTATEC021296
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 222 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-4nrg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1605

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: alena jorgensen

 

General Comment

Are you all nuts? You want to make it easier for our enemies to buy Guns? You really are on a mission to
decrease the surplus population. Not just here in the US, but all over the world. KARMA!!!

WASHSTATEC021297
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 223 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9432-vbif
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1606

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marge Schwartz

 

General Comment

The Commerce Dept. should not be in control of gun sales especially to foreign countries. Guns should
remain in the jurisdiction of the State Dept.

WASHSTATEC021298
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 224 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-lve9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1607

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: karyn barry

 

General Comment

I strongly oppose switching the regulation of firearm exports from the State Department to the
Commerce Department!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

We need FEWER guns in the world, not MORE!

WASHSTATEC021299
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 225 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-8zm7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1608

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Forbes

 

General Comment

The words below, taken from Defense News dot com, echo my own views on this matter. Please take
these words under consideration.

There are five key dangers of shifting oversight of firearms exports to the Commerce Department.

First, there is an increased risk of exports to unauthorized end users and conflict zones. Under the
Commerce Department system, companies can generally use several broad license exernptions to export
military equipment without U.S. government approval. When the U.S. government shifts oversight of
firearms exports to companies, it loses the ability to identify key warning signs, including risky
middlemen, unusual routes and mismatched weapons systems, of a possible diversion of U.S. guns to
terrorists, criminals or conflict zones. Without U.S. oversight, the government also couldnt stop the sale
of firearms to foreign security force units accused of serious human rights violations or corruption.

Second, a shift to the Commerce Department could compromise the United States ability to investigate
and prosecute arms smugglers. The Trump administrations proposal would likely eliminate the current
requirement that individuals receive government approval before attempting to broker a deal to non-
NATO countries for firearms controlled by the Commerce Department. The proposal might also remove
the requirement that companies first register with the U.S. government before engaging in arms exports,
which U.S. law enforcement has used to build investigations against illegal arms traffickers.
Furthermore, the proposal could create greater legal ambiguity about restrictions on firearms exports and,
thus, impede U.S. law enforcements efforts to prosecute cases of illegal arms trafficking. Indeed, if an
arms exporter can show that a reasonable person would be confused by U.S. regulations, the illegal
exporter could escape prosecution.

Third, the proposal risks losing key legal restrictions on dangerous arms transfers. Commerce
Department regulations, unlike the State Departments, are not tied to all federal laws that regulate
security assistance, including the commercial export of defense articles to foreign governments that
support terrorism, violate internationally recognized human rights norms or interfere with humanitarian
operations as well as country-specific controls imposed on nations of concern, such as China. A shift to

WASHSTATEC021300
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 226 of 902

the Commerce Department would likely complicate, if not end, State Department reviews of a recipient's
human rights violations, as the State Department bureau in charge of human rights may face greater
difficulties in pressing for restraint on risky firearms exports. Such a shift would thereby dilute the State
Departments ability to prevent high-risk transfers.

Fourth, the Trump proposal risks eroding global norms on firearms exports. Over the past two decades,
through bilateral and multilateral agreements, the United States has successfully encouraged
governments around the world to adopt better laws and policies to stop irresponsible and illegal arms
transfers. Many of these agreements note the need to review export licenses on a case-by-case basis,
highlight the importance of brokering registration and licensing and contain other key controls. Ifthe
United States decides to reduce or remove some of these controls, many other countries may choose to
do so as well, particularly if it allows them to better compete with the United States.

Finally, a shift would likely result in less transparency in arms sales. The proposal could eliminate both
Congresss and the publics view of US. firearms sales authorizations and deliveries around the world
because the Commerce Departments annual reports cover only about 20 countries. Furthermore, there are
no public end-use reports on arms exports authorized by the Commerce Department such as those for
exports authorized by the State Department. The reports are useful to identify key trafficking patterns
that can help avoid risky arms transfers.

Sincerely,

David Forbes

WASHSTATEC021301
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 227 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-a5¢9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1609

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Pettit

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights

COncems.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021302
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 228 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-lr4x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1610

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Hughes

 

General Comment
Changing this regulation would make it easier for terrorists and oppressive regimes to get firearms. This

will lead to more killings and fear around the world with the result of more people fleeing their country.
Why do we need to arm the entire world? It just benefits the gun makers and the NRA!

WASHSTATEC021303
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 229 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-e0sg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1611

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Anderton

 

General Comment
As a defense industry supporter, | support the movement of Category HI small arms ammunition

regulation from the State Department to the Commerce Department Control List of the Bureau of
Industry and Security.

WASHSTATEC021304
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 230 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-qzls
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1612

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Melloh
Organization: maine psr

 

General Comment

Please act responsibly. Protect innocent children and others from ruthless slaughter with weapons of war.

WASHSTATEC021305
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 231 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ogcf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1613

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam very much opposed to a rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. Switching the regulation of firearms exports
from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration. Firearms are dangerous. They are used to kill people every day around the world in acts
of organized crime, political violence, terrorism, and human rights violations. They should be subject to
more controls, not less!

Thank you for taking the changes in this rule seriously and considering the safety of the citizens and not
the profits of the firearms industry.

WASHSTATEC021306
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 232 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-jo4x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1614

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Kleiner

 

General Comment

Dear Sir or Madam,

I am writing to protest the proposed transfer of gun sales and supervision of the overseas sales of guns
from the State Department to the Commerce Department. With the amount of gun violence piling up in
the USA, the last thing necessary is more liberal treatment of gun sales. Gun manufacturers and sales
considerations should remain under the control of congress with State department oversight.

JB Kleiner, MD

WASHSTATEC021307
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 233 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-tdzw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1615

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JANICE MOLAND

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countnies.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have
staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC021308
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 234 of 902
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

I oppose this change. Thank you for taking action to help make our families, loved ones, our country and
our world a safer place.

WASHSTATEC021309
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 235 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-702n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1616

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gerritt and Elizabeth Baker-Smith

 

General Comment

We have learned that the NRA and gun manufacturers are pushing hard for a rule change that would
move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from
the US. State Department (focused on safeguarding our nation) to the U.S. Commerce Department
(focused on promoting American business). This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.

We oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place for these reasons, among others:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

WASHSTATEC021310
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 236 of 902

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successtully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

All of which leads us to urge that this rule change that would switch the regulations of firearms export

from the U.S. State Department to the U.S. Commerce Department
be OPPOSED!

WASHSTATEC021311
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 237 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-i8eu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1617

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Feldman

 

General Comment

T OPPOSE SWITCHING FIREARMS REGULATIONS TO US COMMERCE DEPARTMENT!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the glob

WASHSTATEC021312
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 238 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ddo9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1618

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Anonymous

 

General Comment

Don't transfer authority for reviewing export licenses of semiautomatic assault weapons and other
powerful firearms to the

Commerce Department. Congress would no longer be automatically informed about sizable weapons
sales that it could stop in

the name of national security, even to countries where there are serious human rights concerns, such as
the Philippines and

Turkey. The Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of

Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

WASHSTATEC021313
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 239 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-mvkx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1619

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Hamby

 

General Comment

Greetings, 1am opposed to having the Commerce Department oversee Gun Exports from the United
States. This mistaken proposal by the Gun Lobby could put more guns in the hands of terrorists. The
State Department needs to remain in charge of Gun Exports to make sure weapons do not end up in the
wrong hands and places.

WASHSTATEC021314
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 240 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-twSu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1620

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Fidance

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021315
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 241 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-j4¢t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1621

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Horejsi

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC021316
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 242 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-4yzl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1622

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Chismar

 

General Comment

A tule change that would move the handling of export licenses of serniautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the US.
Commerce Department (focused on promoting American business) would open new floodgates for arms
sales internationally, with serious implications for our national security. This is NOT acceptable.

WASHSTATEC021317
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 243 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-03a5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1623

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Lytle

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021318
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 244 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-km4a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1624

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomasin Willard

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. Right now,
firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not have
the resources to adequately enforce export controls. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

Please leave these regulations under the authority of the State Department - the proposed change benefits
the NRA and arms profiteers, and no one else.

WASHSTATEC021319
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 245 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ltda
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1625

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ursula Cohrs

 

General Comment

Im writing because | am against moving the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department which is focused on safeguarding
our nation, to the U.S. Commerce Department which is focused on promoting American business.

This transfer of authority would open floodgates for arms sales internationally, with serious implications
for our national security.

- It would eliminate the State Departments Blue Lantern program (in place since 1940) which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would also remove licensing requirements for brokers, increasing the risk of trafficking.

~ And it would remove the State Departments block on the 3D printing of firearms.

As an example to the last comment: When Defense Distributed founder Cody Wilson posted online
instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

We all know that firearms are dangerous. They are used to kill people every day around the world in acts
of organized crime, political violence, terrorism, and human rights violations.

This is why fireamrs should be subject to more controls, not less!

WASHSTATEC021320
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 246 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-03b1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1626

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Goldstein

 

General Comment

This change will further the danger to the citizen by favoring a business profit over human life -I emplore
you please don't sell the lives of our children and ourselves .M Goldsten.

WASHSTATEC021321
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 247 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-erzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1627

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frances Bennett

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department. There are safety measures in place that would require
licenses that are meant to keep arms transfers, including the blocking of 3D printing of arms, carefully
monitored. KEEP THESE RULES IN PLACE AND UNDER THE STATE DEPT.

Commerce does not have the resources in personnel to oversee and keep arms from ending up in the

hands of terrorists, arms traffickers and other dangerous entities. Our nation is safer with arms sales
being under the State Dept. The safety of our nation is more critical than profits.

WASHSTATEC021322
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 248 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-7z56
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1628

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Kerbel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021323
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 249 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-w8zb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1629

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Klein

 

General Comment

I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce
Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place.

Common sense gun safety measures, like numerous other issues (climate change, food labeling,
immigration reform, prison reform, education reform, short-term lending regulation, healthcare reform,
banking regulation, opioid regulation) remains a vexing problem primarily due to corporations’ ability to
curry favor with elected officials. The corrupting influence of money in our political system is
undermining our democratic traditions and discouraging Americans from voting and/or running for
office. This ominous development may well end our experiment in representative democracy unless we
alter this decades-long trend. For the sake of the republic, we must amend the US Constitution to state
that corporations are not people (and do not have constitutional rights) and money is not speech (and thus
can be regulated by state and/or federal campaign finance laws). Short of accomplishing this, no other
reform of significance will be achieved. The moneyed interests will turn any reform to their benefit, often
at the expense of the nation as a whole.

WASHSTATEC021324
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 250 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-d6je
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1630

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Ware

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U>S> State
Department tothe U>S> Commerce Department

WASHSTATEC021325
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 251 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-72pb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1631

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dominica LoBianco

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021326
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 252 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ktff
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1632

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Ross

 

General Comment

To Whom It May Concern,

I am extremely concerned about the proposed changes in the regulations for guns.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

We need safe and thoughtful gun regulations... not exporting guns for a less secure and stable world.

WASHSTATEC021327
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 253 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-k2pl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1633

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Rymsza

 

General Comment

I oppose the transfer of gun regulations from the state dept to the commerce dept

WASHSTATEC021328
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 254 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-1k0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1634

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Smith

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

WASHSTATEC021329
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 255 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ab9h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1635

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not fewer.

WASHSTATEC021330
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 256 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-cenh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1636

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Williams

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021331
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 257 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-z86b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1637

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Damon Mills

 

General Comment

Iam against this change that would move regulations to export firearms to the department of commerce
rather than the state department, the state department should continue to regulate export of firearms.

WASHSTATEC021332
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 258 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-pgkt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1638

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Cohen

 

General Comment

This is just another way for gun manufacturers to make more money and has nothing to do with people's
rights. T oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021333
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 259 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-j6zp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1639

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzy Clarkson Holstein

 

General Comment

I oppose the rule change which would put international fire arms sales under the jurisdiction of the
Commerce Department. In an era when we are concerned about terrorism and weapons availability, it
seems very wrong to move gun sales into a sphere where profit would be the chief concern and not
national security. Please keep arms sales under the oversight of Defense.

WASHSTATEC021334
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 260 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-xvOb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1640

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vicki Linkin

 

General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey. The Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry
and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021335
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 261 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-q6oz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1641

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Korengel

 

General Comment

Please do not transfer the responsibilities for gun exports outside the US from the US State Department
to the US Commerce Department.

Individual company’s goals are to increase sales and dividends for shareholder, not worry if they are
selling deadly weapons to terrorist nations and organizations.

The US State Department is much better equipped to process and regulate the export of semi-automatic
guns and all lethal weapons than the US Commerce Department.

Keep American's save now and in the future. We do not want to be fighting terrorist groups that use US
made guns.

WASHSTATEC021336
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 262 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-p7sw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1642

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Wissler
Organization: 695 Hillcrest Trl

 

General Comment

Another step in reducing the security of our nation in the narrow interests of padding the bottom line of
manufacturers. Just one more step to fascism.

WASHSTATEC021337
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 263 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-82st
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1643

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexandra Walter

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021338
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 264 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-p5dp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1644

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Zinn

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021339
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 265 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-n7he
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1645

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Krist

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The US SHOULD NOT BE EXPORTING MILITARY
WEAPONS!!!

WASHSTATEC021340
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 266 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-2by0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1646

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janie Horowitz

 

General Comment

I guess, not enough people have died to be a sufficient amount to Warrant gun control! Shame on you!

WASHSTATEC021341
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 267 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-fr7i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1647

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Livingston

 

General Comment

Keep firearms classified as "military" to keep Americans safe. Switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes Mass migration.

WASHSTATEC021342
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 268 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-7roa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1648

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Sears

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021343
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 269 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-219e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1649

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brad Johnson

 

General Comment

This is horrible. The consequences of this will be dire.

WASHSTATEC021344
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 270 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-l6ze
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1650

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Copenhaver

 

General Comment

I oppose this rule change that would switch the regulations for firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a question of national security, as Commerce
lacks the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere, which means firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition.

WASHSTATEC021345
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 271 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-s7yw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1651

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael pyle

 

General Comment

I vehemently oppose this rule and will vote against “Anyone” who votes for it. We have enough issues
with what's already in place regarding assault weapons. This rule is disgusting.

WASHSTATEC021346
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 272 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-w9md
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1652

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Neifeld

 

General Comment

Iam writing to express my opposition to the proposed regulatory change that would move firearm
exports from the U.S. State Department to the Commerce Department. Munitions sales should be more
closely monitored, not less so.

Thank you for your consideration.

WASHSTATEC021347
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 273 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-f2ec
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1653

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Ritch

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I do not believe that this change is in the best interest of
the people in our country or the people in the world at large.

WASHSTATEC021348
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 274 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-t3q1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1654

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Bartel

 

General Comment

The last thing we need is to supply arms to foreign nations. All this talk about securing our borders is
meaningless when arms are made available to anyone anywhere. ISIS already loves coming here to
restock their arsenals--this would make even travel unnecessary to them. The NRA cares only about
making money, not about freedom, democracy or security. The U.S. Department of State is the proper
place to decide where weapons can safely be shared.

WASHSTATEC021349
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 275 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-4518
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1655

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Reed Floarea

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021350
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 276 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-d2pw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1656

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sabrina Sutliff-Gross

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC021351
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 277 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-hmp7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1657

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Esposito

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Thank you.

WASHSTATEC021352
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 278 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-f11]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1658

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shannon Shea

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress needs to able to know about large-scale sales
of arms in other countries, especially to countries with major human rights abuses. Changing the current
rule could pose major risks to national security and human rights worldwide.

WASHSTATEC021353
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 279 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ypzf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1659

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Kensler-Prager

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need gun safety in our country not pandering to the
NRA.

WASHSTATEC021354
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 280 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-l1fz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1660

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marion Tidwell

 

General Comment

I strongly oppose this rule change. Export of weapons should not be overseen by a body with self interest
at stake. it should be a matter of national interest.

WASHSTATEC021355
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 281 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-obli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1661

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John W. Bova

 

General Comment

This rule change is not needed and in fact is a dangerous move only meant to sell more guns to more
unstable people!

Please don't let this go through, the world is dangerous enough now!

WASHSTATEC021356
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 282 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-7f6f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1662

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Holm

 

General Comment

Iam writing in opposition to the commercialization of guns. We have seen the devastating impact of
commercialization in the US. lam adamantly opposed to exporting this deadly policy to other countries.

WASHSTATEC021357
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 283 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-9xel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1663

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Edney

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Department's block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

None of this will make US citizens safer from gun violence.

WASHSTATEC021358
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 284 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-golp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1664

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Fink

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021359
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 285 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-vkfa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1665

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Nicholas

 

General Comment

Asa VN veteran, | believe there should be no weakening of arms sales. There are to many everywhere.

WASHSTATEC021360
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 286 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-dh4o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1666

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Gaucher

 

General Comment

My point of view is that there should not be any changes to control over international sales of weapons of
death. The state department has done an admiral job of protecting our interests world wide.

The transfer of these responsibilities to the commerce department might vacillate exporting of more
death around the world. In effect we would be making it easier to provide the means to create more death

some of that death will be the death of more Americans and that is certainly not we want nor is it what
we want to be known for.

WASHSTATEC021361
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 287 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-qhyr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1667

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would also remove the State Departments block on the 3D printing of firearms. Switching
the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

WASHSTATEC021362
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 288 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-ag39
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1668

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Prefontaine

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021363
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 289 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-kqy9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1669

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Samuels

 

General Comment

There is too much arms traffic right now. The world need less, not more arms being sent out. Stop this
change to make it easier for big business to make more money while setting up more threats to to us and
others around the world.

WASHSTATEC021364
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 290 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-o05wl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1670

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: R Gray

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC021365
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 291 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-lt30
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1671

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: FRANCIS DANCE

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC021366
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 292 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-6413
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1672

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Donnelly

 

General Comment

No more guns . We need stricter regulations rather than less

WASHSTATEC021367
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 293 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-59wu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1673

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Winston

 

General Comment

I'm a teacher. I was teaching 30 minutes away from Newtown, CT when the Sandy Hook massacre
occurred. I had students who knew murdered first graders. There was an active shooter situation near a
college campus 30 minutes from my current house this week in which a New York State Trooper was
killed. The gun violence in this country needs to be reigned in. In the interests of National Security, arms
regulations must be regulated by a department interested in national security, NOT commerce. Please, we
are failing to protect our citizens from firearms badly enough as it is.

WASHSTATEC021368
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 294 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-1193
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1674

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hanion

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021369
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 295 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-uty5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1675

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Tubbs

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns. Meanwhile, the Commerce Department
just does not have the resources to adequately enforce export controls. Its Bureau of Industry and
Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. The bottom line 1s that switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC021370
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 296 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-oram
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1676

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katie Berkowitz

 

General Comment

Guns are more than a commodity. We need to be careful about selling them to people who might be
enemies tomorrow. There should be much more care shown in selling these types of things. Do not move
this to the Commerce Department.

WASHSTATEC021371
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 297 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-106
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1677

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beverly Railsback

 

General Comment

I oppose this rule change which would switch the regulation of firearms exports from the US State
Department to the US Department of Commerce. This would remove any congressional oversight of
firearms exports and potentially allowing exports to dangerous foreign parties.

WASHSTATEC021372
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 298 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9433-jnlp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1678

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Unger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021373
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 299 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-1957
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1679

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

L. It would eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Department's block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

4, Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

This change would only serve two purposes: to further the NRA's agenda to enrich the gun industry, and
to further Putin's plan to destabilize the world!

There is NO sane reason for making this change!

WASHSTATEC021374
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 300 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-7m04
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1680

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Watson

 

General Comment

Stop caving to the NRA Bull Shit.
Look at Australia and how they have dramatically reduced Gun Violence. More Guns DO NOT MAKE

WASHSTATEC021375
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 301 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-jxol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1681

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Palla

 

General Comment

THE NRA IS A TERRORIST ORGANIZATION THAT COLLUDED WITH THE RUSSIANS IN
2016. DO NOT GIVE THESE TRAITORS ANYTHING THEY WANT!

WASHSTATEC021376
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 302 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-wsev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1682

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jan and Mike Mahatfey

 

General Comment

We most definitely oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. This is only in the best interest of the NRA.
How much power is enough? We need gun control legislation to support the safely of our children,
families and law abiding citizens! Lets use some common sense!!!

WASHSTATEC021377
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 303 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-eyn9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1683

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Wentzel

 

General Comment

To change fire arms sales from the Dept. of State to the Dept. of Commerce is to place the security of the
United States at risk. It places all Americans at risk from foreign entities who would be able to purchase
military grade weapons at will and use them against us. Do not let this happen.

WASHSTATEC021378
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 304 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-68v0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1684

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Kjono

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countnies.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021379
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 305 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-qrw1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1685

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lily Lau-Enright

 

General Comment

I oppose in the strongest voice this rule change that would switch the regulations of firearms export from
the US. State Department to the U.S. Commerce Department. Our world is already in an unsafe and
perilous state with rampant uncontrolled gun violence here and abroad. Allow the State Dept to continue
its authority to oversee the sale and transfer of firearms. Do not transfer this authority to the Dept of
Commerce that has no experience with national security and does not have adequate staff to enforce
these new functions. This rule change would hugely threaten the safety and security of our own country
as well as internationally.

WASHSTATEC021380
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 306 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-7agn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1686

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Slawinski

 

General Comment

I want you to know I oppose this rule change, which would allow the U.S. Commerce Department to
regulate firearms exports, taking it away from the U.S. State Department. This opens the way for
promotion of licensing serniautomatic assault weapons and other powerful firearms, rather than their
regulation. This must not happen!

WASHSTATEC021381
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 307 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-z1p6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1687

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marian Gamble

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department.

WASHSTATEC021382
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 308 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-pkw6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1688

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Stromberg

 

General Comment

Moving regulations on firearms from the State Dept. to the Commerce Dept. would increase violence
around the world. It would be too easy for large quantities of weapons to be exported to dictatorships,
terrorists, and orgamized crime.

Keep the current regulations in the State Dept.

WASHSTATEC021383
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 309 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-mbyp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1689

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Rogers

 

General Comment

Quit selling. military weapons all over the world . We will never have peace that way.
I feel sorry for those who think this is the only way to earn money. Itis blood money !

WASHSTATEC021384
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 310 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-3c4l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1690

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annette Shaughnessy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

In addition, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change must not be implemented.

WASHSTATEC021385
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 311 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-wykt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1691

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Sinclair

 

General Comment

Keep control over gun sales to foreign nations. Gangs would have even more power if they can buy
weapons more freely.

WASHSTATEC021386
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 312 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-icqv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1692

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Perez

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021387
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 313 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-e0a8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1693

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eleanor Sylvestro

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC021388
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 314 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-150w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1694

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henriet Nadler cohen

 

General Comment

To Whom It May Concern,

Tam a mother, a clinical Social Worker who is ardently concerned about the importance of gun control as
a way to maintain a civilized society and protect human life from the use of guns to harm others.
Currently, | am wriing in opposition to moving export license oversight for firearms from the Department
of State to the Department of Commerce because this rule change treats semiautomatic assault mfles as
non-military.” This is despite the fact that U.S troops routinely use their military rifles in semiautomatic
mode, these weapsons are used by state and non-state groups in armed conflicts and the civilian
possession of such weapons is profhibited in many countries. The proposed rule also” eliminates
Congressional oversight for important gun export deal transfers the cost of processing licenses from gun
manufacturers to taxpayers, and, enables unchecked gun production in the U.S and exports abroad by
removing the block on 3 D printing of firearms.

This proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction and human rights, to an agency with a
mission to promote trade and lacks the resources to adequately enforce export controls.

Keep The U.S State Department in charge and control of export license oversight for firearms.

Thank you.

Henriet Nadler-Cohen

WASHSTATEC021389
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 315 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-flja
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1695

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Fleischaker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It is a naked attempt to allow greater export, hence
greater production -- all for the interests of U.S. arms manufacturers.

WASHSTATEC021390
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 316 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-pro4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1696

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021391
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 317 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-s903
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1697

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MIKE SHUNNEY

 

General Comment

Weapons manufacturers want to sell guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Right now, firearms exports are classified as "military." This is why they are under the regulation of the

State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales

that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

WASHSTATEC021392
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 318 of 902

It would remove the State Department's block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

[1] “Trump move would make it easier for U.S. gun manufacturers to export firearms," The Washington
Times, May 14, 2018.

[2] "Trump wants to make foreign arms sales easier," The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] "American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall,” The Trace, May
25, 2017.

[5] "The Trump administration proposes making gun exports easier. Here's how to submit your public
comment on this dangerous proposal,” Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "US. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021393
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 319 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-56yo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1698

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Doane

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The State Department will protect us against terrorism. Otherwise through commerce, we could enable
ant-Americanist to arm itself and attack us.

Don't do it!

WASHSTATEC021394
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 320 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-r53p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1699

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam opposed to transferring the power of arms sales from the state department to the commerce
department . We need fewer guns in this world Guns dont solve problems. People do. The NRA ts only
interested in making money on the sale of arms and not the lives of people they destroy.

WASHSTATEC021395
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 321 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-ovdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1700

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A.M. Hess

 

General Comment

I oppose changing the rules to change regulations of firearms exports from the U.S. State Department to
the U.S. Commerce Department. U.S. weapons already flood the globe, fueling deadly conflicts
worldwide, and I do not want Commerce pushing weapons as a business interest. The State Department's
job is protecting our country, and they need to oversee firearms exports in order to do so.

Keep firearms exports under the purview of the U.S. State Department. Thank you.

WASHSTATEC021396
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 322 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-dgecew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1701

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Thryft

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With this rule change, Congress would no longer be able
to block sales of large batches of firearms to foreign countries, because it would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. The
Commerce Department does not have the resources to adequately enforce export controls and its Bureau
of Industry and Security does not have staff everywhere.

WASHSTATEC021397
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 323 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-bmsa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1702

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Schwartz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021398
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 324 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-uvrd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1703

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Cassinelli

 

General Comment

As this nation currently has weapons enough for every man, woman and child extant , where is there a
need for more of the same? The United States does not need foreign made weapons to become part of
that current arsenal of arms in the nation.

WASHSTATEC021399
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 325 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-8f2r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1704

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam appalled at this idea and would like to see stricter gun laws not easier access through the absurd
channel of the Commerce Department.

WASHSTATEC021400
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 326 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-6ca4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1705

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl McDowell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021401
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 327 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-k5z3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1706

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth DeBey

 

General Comment

To whom it my concern:
The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021402
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 328 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-bb9l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1707

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Holt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please don't switch the regulations from the US State Department to the Department of Commerce.

thank you

WASHSTATEC021403
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 329 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-£3x0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1708

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexander Kofsky

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021404
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 330 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-dxun
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1709

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Johnson
Organization: concerned citizen

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

I strongly oppose this proposed rule.

WASHSTATEC021405
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 331 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-bam2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1710

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Resciniti

 

General Comment

Iam opposed to switching the regulation of firearms exports from
the State Department to the Commerce Department because it would
facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and it would further fuel
violence that destabilizes countries and causes mass migration.

WASHSTATEC021406
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 332 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-dev7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1711

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Francina Golden

 

General Comment

Tam totally opposed to switching control of firearms exports to the Commerce Dept. This will pose a
threat to our national security at a time where there is great unrest in the world.

WASHSTATEC021407
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 333 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-cet4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1712

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Handelsman

 

General Comment

Keep arms export licenses in the State Department

WASHSTATEC021408
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 334 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-z1d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1713

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Wallin
Organization: Wallin Mental Medical

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC021409
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 335 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-dfdl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1714

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dave Batten

 

General Comment

It would be a colossal mistake to treat firearms, particularly semi-automatic weapons, as commodity for
export. Providing lethal weapons abroad requires thoughtful review and followup that should remain
with the State Department. Let's not export violence to the world in the name of making a buck for
weapons manufacturers.

WASHSTATEC021410
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 336 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-mmf8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1715

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jennifer valentine

 

General Comment

I oppose the rule change

the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC021411
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 337 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-wxwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1716

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Geneva Metzger

 

General Comment

Please do not switch the oversight of the sale of hand weapons from the Dept. of State to the Dept. of
Commerce. Our nation has the highest number of deaths committed by regular citizens with personal
guns than anyplace else in the world. We should not want this happening anyplace else in the world since
we already know that our country has not wanted to or has not been able to deter the number of deaths in
this country via personal guns. We should not do anything that would make this a problem or a worse
problem anyplace else in the world. The Dept. of Commerce can be pressured by large businesses and
might let that pressure by gun manufacturers to influence them to relax rules. We have more than enough
deaths every year than we should because of guns. We should not export that problem anyplace. God
only can help us if we export this problem to the rest of the world.

WASHSTATEC021412
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 338 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-yvg5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1717

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annabelle Van Dyke

 

General Comment

I strongly oppose the proposed rule change that would switch regulation of firearms exports from the
U.S. State Department to the U.S. Commerce Department. Some countries that should not have access to
large shipments of firearms would benefit from this change.

WASHSTATEC021413
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 339 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-qfo4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1718

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: K.V. Schwartz

 

General Comment

I oppose moving international traffic in arms regulations from the State Department to the Commerce
Department because the Blue Lantern program of the State Department is highly effective at preventing
sale of firearms to countries with human rights violations.

State Department also blocks exportation of firearms to countries and organized crime groups that pose a
security threat to the US. The Department of Commerce lacks experienced professionals capable of
determining which potential recipient countries pose a security threat to the US.

We must aim for world peace, not maximizing gun exports to enrich US arms manufacturers.

WASHSTATEC021414
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 340 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-iwed
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1719

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eve Gregg

 

General Comment

Why does the government allow itself to be bullied by the NRA?!?! Regulating arms sales is the job of
the State department. Gun manufacturers already profit enough from guns terrorizing U.S. citizens--don't
open new floodgates for arms sales internationally and further jeopardize our national security.

WASHSTATEC021415
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 341 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-c2nj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1720

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynda Schneekloth

 

General Comment

I STRONGLY oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

1. It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

2. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC021416
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 342 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-2pak
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1721

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: victoria wade

 

General Comment

Tam writing today to voice my sincere opposition to this rule change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department.

This move would eliminate the State Departrnents Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would REMOVE this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is unacceptable.

Thank you for your time and consideration of my comment.

WASHSTATEC021417
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 343 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-912f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1722

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Michaelson

 

General Comment

I oppose the rule change that loosens the Blue Lantern program my decade of experience in police work
made it very clear to me that wider availability of guns directly leads to more deaths.

WASHSTATEC021418
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 344 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-Ssaf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1723

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Milliken

 

General Comment

I write to let you know that I strongly oppose this rule change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC021419
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 345 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-u0pce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1724

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BrendaLee Lennick

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC021420
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 346 of 902
Submit comments now to the State Department and the Commerce Department opposing the rule change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place. #VeteransForPeace
#MomsDemandAction

WASHSTATEC021421
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 347 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-vter
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1725

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Berrill

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021422
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 348 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-yye3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1726

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Tischhauser

 

General Comment

Tam strongly opposed to moving the administration of export licenses for weapons to the commerce
Dept. whose emphasis would be on approving sales rather than concern for American safety.
There are too many weapons loose in the world now without opening the floodgates for more.

WASHSTATEC021423
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 349 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-pgec0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1727

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy James

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please keep firearms exports classified as military
because they are! And keep it under the regulation of the State Department, so that Congress can block
sales of large batches of firearms to foreign countries in the name of national security or human nghts
concerns.

WASHSTATEC021424
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 350 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-2099
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1728

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caitlin Johnston

 

General Comment

Iam against any changes to international regulations governing the sale/export/import of firearms.

WASHSTATEC021425
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 351 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-z4kk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1729

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Rosenblum

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them It would remove licensing requirements for brokers, increasing the risk of
trafficking [t would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe

WASHSTATEC021426
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 352 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-3iay
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1730

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Thomson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021427
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 353 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-83tc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1731

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Keith

 

General Comment

My name is Virginia L Keith, | live at 4531 14th Ave S, in Minneapolis,Minnesota 55407

I am opposed to the rule change that would make it easier to sell guns around the world without adequate
oversight. Also 3 D printing of guns rule should NOT be changed. We are a wash in guns I know the
GOP thinks we need more guns but that is just wrong. We need to keep the oversights we now have and
not to change them for a quick buck.

WASHSTATEC021428
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 354 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-qtxd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1732

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Jane Engh

 

General Comment

I strongly oppose changing the control of arms exports from the State Department to the Commerce
Department. This would deprive Congress and the State Department of the ability to prevent U.S. gun
manufacturers from arming dictators, rebels, civil wars, criminals, and enemy regimes around the world,
all in the name of profit.

WASHSTATEC021429
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 355 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-cdp2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1733

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Esther Diamondstone

 

General Comment

I oppose moving the regulations of firearms exports from the State Department to the Commerce
Department. Haven't we already had enough of Americans being killed abroad by American weaponry in
someone else's hands?

WASHSTATEC021430
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 356 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-b8i6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1734

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Remaley

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021431
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 357 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-5und
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1735

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sr. Margaret Ann Arnold

 

General Comment

I oppose the rule change that would switch regulations of firearms from the US State department to the
Us Commerce Dept.

WASHSTATEC021432
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 358 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-3r2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1736

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Colvin

 

General Comment

I oppose change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license
and post-shipment inspections and publicly reports on them.

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking.

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder,

Cody Wilson, posted online instructions for how to 3D print weapons, the State Department successfully
charged him with

violating arms export laws. They were able to do this because his open-source posting made it possible
for anyone with

access to a 3D printer, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing

of firearms in the U.S. and around the globe.

For these reasons, | believe this is an irresponsible rule change.

WASHSTATEC021433
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 359 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-u7fi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1737

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021434
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 360 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-mkeo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1738

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joann Hagen

 

General Comment

Iam very opposed to a change to the Dept of Commerce because of the lack of oversight which makes it
easter to traffic gun and allow 3D printing of weapons. Our government will lose control of sales. De we
really want to be the arms seller to the whole world ? Don't fall for this NRA push. Guns do not make us
safer...here at home or in the world.

WASHSTATEC021435
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 361 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-u7of
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1739

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021436
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 362 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-97in
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1740

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken O'Connell

 

General Comment
To whom it may concern,

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

So please keep gun sales the way are, under the State Department.

A concerned Navy Combat Veteran!

Sincerely,
Ken O'Connell

WASHSTATEC021437
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 363 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-pxvf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1741

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Don Hnatowich

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021438
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 364 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-huf7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1742

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adam Mills

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also

WASHSTATEC021439
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 365 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-lghj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1743

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Richardson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021440
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 366 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-b8ff
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1744

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louis Russ

 

General Comment
My son Hanif Russ was shoot & killed in April 2016 as result of the excessive easy access of guns in.

B'ham police know the killer but have yet to arrest him
They probably feel that since he was not from a prominent B‘ham family is life does not matter to them.

WASHSTATEC021441
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 367 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-38n0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1745

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: margaret medford

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

As 4 voting citizen, [ask you NOT to change the rules!

WASHSTATEC021442
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 368 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-wnb6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1746

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joel Trupin

 

General Comment

I oppose any rule change that would make it easier to sell guns, including putting regulation over such
transactions into the Commerce Department. Guns are a major problem in this country, as well as in
other countries where our arms industries do business.

WASHSTATEC021443
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 369 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-ordp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1747

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anita Knipping

 

General Comment

I vote no against this. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the risk of trafficking, and it would remove the State
Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Please reconsider your stance. It's dangerous enough here as itis.

WASHSTATEC021444
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 370 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-qjok
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1748

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeannette Stokols

 

General Comment

I strongly oppose any change in regulation of firearms from the State Department to the Commerce
Department. There are so many countries and non-state actors that would take advantage of any laxity in
this regulation and this could create more violence, chaos, repression in countries around the world.
There is already enough violence in the world without making it even easier to enact it.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

All of the effects below would be highly detrimental to safety around the world and ultimately, hurtful as
well for U.S. citizens:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021445
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 371 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-72¢3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1749

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raven Deerwater

 

General Comment

On this Independence day, please do not shift the exporting of military grade firearms to the Commerce
Department -- all it will do is fuel terrorism and make the world less safe. Do not trifle with US Security
so gun manufacturers can get more sales.

WASHSTATEC021446
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 372 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-nd0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1750

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Mendoza
Organization: retired

 

General Comment

I strongly object to and resist the suggested change of control of worldwide automatic weapons sales out
of the State Department and into the Department of Commerce. This change would encourage the arming
of the world - without the reviews necessary to protect this nation! This is a bald move to increase the
sales of weapons manufacturers and the NRA. This must not happen!

WASHSTATEC021447
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 373 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-8kd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1751

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine White-Fletcher

 

General Comment

Please do not allow exportation of our deplorable gun policies to other countries thru passage of this
bull! No one, no other society need do the research on the ultra violent effects of increased access and
decreased oversight of firearms proliferation! We are living - and dying proof - that this is a bad idea and
not at all what the founding fathers had in mind!

WASHSTATEC021448
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 374 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-aulv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1752

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Holly Dhynes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021449
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 375 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9434-cn4o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1753

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill allbritton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021450
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 376 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-n7ro
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1754

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vanna Cleary

 

General Comment

Iam totally against changing the supervision of gun and munition sales to international buyers from the
State Department to the Commerce Department. The sale of these weapons of war should not be
governed by people only interested in the fostering of commerce. These are not typical exports. These
exports kill people. Their governance should be with the department that is more concerned with
maintaining peace, rather than with the department that is concerned primarily with fostering profit.

WASHSTATEC021451
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 377 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-xf9n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1755

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie McCuen

 

General Comment

Oh my goodness.... who would want proliferation of guns, arms of any kind.... greedy, fearful, mean
spirited people! Look what happens in our poor country, look what happens where guns are funnelled in
around the world... chaos, mayhem, abuse, hunger, decimination of ethnic groups... the culture of guns
prays on masses who feel inferior, cheated, fearful, the sick in mind who have no other means but
vengeful behavior. How terribly sad for such a small planet!

WASHSTATEC021452
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 378 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-x7yp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1756

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Besser

 

General Comment

You can write in something like: I oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department.

Turning firearm sales into a commodity is not the way to address gun violence; it would just be another
score for the NRA and the gun industry.

WASHSTATEC021453
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 379 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-3tzp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-1757

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gertrude Crowley

 

General Comment

l oppose this rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop
in the name of national security, even to countries where there are serious human mghts concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, mcreasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Another terrible idea put forward by this administration to promote more war and terrorism around the world.
Do not try and pull the wool over Americans’ eyes, this move jeopardizes our safety and futures further.

WASHSTATEC021454
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 380 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-siyw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1758

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Dutschke

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the

U.S. Commerce Department .

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce

Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal

agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes

countries and causes mass migration.

WASHSTATEC021455
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 381 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-moxy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1759

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eleanor Rizzo

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021456
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 382 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-u2ay
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1760

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Najemy

 

General Comment

Flooding the world with assault weapons will bring mayhem to the rest of the world, as it has to our own
country. Such weapons could easily find their way to terrorists. This should be stopped.

WASHSTATEC021457
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 383 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-1zu5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1761

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tlaloc Tokuda

 

General Comment

The proposed rule changes that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department is a NO BRAINER! This rule change must have been
dreamed up by the NRA and gun manufacturers! What does the Commerce Dept. try to do? SELL
MORE! Who are the people who normally get guns, war lords, gangsters, military juntas, etc.?!! Trump
and his Republicans cronies are always talking about the national security but these rule changes would
put more lethal weapons into the wrong hands and make us less safe.

I was thinking how can anyone come up with such a crazy idea, then realize how strong the NRA and its

lobbyist are. This rule change will make the world a totally UNSAFE PLACE. This rule change should
NOT be entertained or applied!

WASHSTATEC021458
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 384 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-9eeg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1762

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

No, this change in arms regulations must not be approved. For gunsmiths to have to fill out a little
paperwork and pay fees is merely inconvenient and a small price to pay to keep military style weapons
out of the hands of terrorists and crazies who like to shoot up schools and public places. We need MORE
regulation, not less.

WASHSTATEC021459
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 385 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-h3k9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1763

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Loewenstein

 

General Comment

1. Do not eliminate the Blue Lantern Program.
2. Do not eliminate licensing for Brokers
3, Do not remove black on 3d printing of Firearms

Firearms are dangerous. Most people know how to use them, what they don't know is WHEN to use
them, IF EVER.

WASHSTATEC021460
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 386 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-emyo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1764

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Eusey

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. What type of moronic stupid and evil is behind this
proposed change is ghastly abhorrent and as a proud American, its just unthinkable. You have my
permission and encouragement to publicly bitch slap the moron(s) behind this bonehead stupid proposal.
This is wrong, its immoral, its stupid personified, its evil, its unpatriotic, and | hope everyone has the
common sense and decency to toss this back into the shit can of stupidity from whence it came. Thank
You!

WASHSTATEC021461
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 387 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-frw3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1765

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Don Hunter

 

General Comment

I believe the US. should strictly regulate the sale of firearms to other countries. The State Department is
more appropriate than Commerce to oversee the sales. Further, the U.S. government should not
encourage sales of firearms to other countries. The gun industry has shown that it will go to extreme
lengths to promote firearm sales, without consideration for the societal impacts of doing so.

WASHSTATEC021462
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 388 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-wace
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-1766

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: PI Stewart

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We must protect society im general, but especially our children and
grandchildren in schools, parks, and every where.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-leeal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

ft would also eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove licensing
requirements for brokers, increasing the risk of trafficking. It would remove the State Departments block on the
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to
3D print weapons, the State Department successfully charged him wrth violating arms export laws, since his
open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the world.

Firearms are dangerous. They are used to kill people every day around the world m acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021463
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 389 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-1kc4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1767

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: dixie fletcher

 

General Comment

I oppose the transfer of this important role of monitoring the sale of guns and assault weapons from the
State Dept to the Commerce dept. As we have learned in the past, selling guns to other countries can
come back to bite us in the ass when those samme weapons are used against us later!! Any sales of
firearms should be carefully monitored and the commerce dept does not have the staff to manage this.
Please leave this important task in the hands of those who care about human rights and issues of the
abuse of power. sincerely,

Dixie fletcher

WASHSTATEC021464
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 390 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-mhy5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1768

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: frances hugg

 

General Comment

The United States already hoids the world's record for mass shootings among a civilian population not
engaged in a war or civil conflict! Now by this horrendous change from the State Department to the
Commerce Department, you want to endanger us to mass shootings abroad as well! You want the NRA
to spread its mayhem of death throughout the world! This is unconscionable! and unacceptable! SHAME
ON THE TRUMP ADMINISTRATION AND ITS RECKLESS DISREGARD FOR HUMAN LIFE IN
THE NAME OF GREEDY PROFIT FOR THE GUN MANUFACTURERS |!

WASHSTATEC021465
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 391 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-wepe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1769

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would appreciate the US Department of State reconsider the implications of International Traffic in
Arms Regulations. The US doesn't need everyone having access to weapons to use against us. Like they
say, if someone wants a weapon, they will find it one way or another, which usually means someone is
going to get hurt. There is enough hurt in this world to last a lifetime or two. Please investigate the awful
ramifications of this change. Thank you for your consideration in this matter.

WASHSTATEC021466
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 392 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-2ipl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1770

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Kuning

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. The NRA is supporting and pushing this legislation to enable gun
manufacturers to reap more profits at the cost of more innocent lives.

WASHSTATEC021467
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 393 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-qleu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1771

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021468
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 394 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-dy9c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1772

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Muir

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. If this change is made, Congress would no longer be
informed of large arms sales or be able to block them. Military-style weapons, such as semiautomatic
assault weapons and other powerful firearms, could be exported to dangerous foreign countries,
threatening our national security. Furthermore, the Commerce Department does not have the resources to
adequately enforce export controls, so firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition.

This change would also eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. And it would remove
the State Departments block on the 3D printing of firearms, allowing anyone to make unlimited numbers
of weapons.

This administration has claimed that our national security is risked by immigrants at our borders, but this
change -- initiated only for motives of profit -- would have the effect of increasing civil wars and gang
violence in foreign countries that would bring more people seeking asylum to our borders. Our non-stop
wars on terrorism would be made more difficult and costly if our enemies can purchase military-style
weapons with impunity.

For all these reasons, this change of regulatory control would be serving the arms makers, but hurting the
country as a whole. L oppose it and I hope you will too.

WASHSTATEC021469
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 395 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-ber5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1773

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Herman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[1]

- It would remove licensing requirements for brokers, increasing the risk of trafficking [2]

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [3]

[1] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[2] Ibid., Violence Policy Center.

[3] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021470
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 396 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-wemu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1774

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James and Leslee McPherson

 

General Comment

I oppose changing oversight of gun sales from the State Department (national security) to the Commerce
Department (boosting American sales abroad). The USA should not become an international death
merchant.

WASHSTATEC021471
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 397 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-4ku8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1775

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly Mcconnell
Organization: 2EZ Computers

 

General Comment

STOP arming the world. The US is THE largest terrorist organization in the world today. The US is THE
largest supplier of weapons to EVERY COUNTRY IN THE WORLD. The US is THE largest instigator
and enabler of violence and conflict in the world.

Tam ashamed to say that I'm an American and when I travel outside the US I'm afraid to admit I'm an
American because we have ensured that most of the world hates us by fostering violence and repression
and protecting the biggest polluters and resource thieves from local accountability everywhere we, as a
country, go.

WE are the worldwide threat to democracy that we accuse others of being and that needs to STOP.

WASHSTATEC021472
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 398 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-jcoom
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1776

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Johanessen

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021473
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 399 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-3)90
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1777

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JORDAN ROSS

 

General Comment

Please do not transfer power over gun sales from the State Dept. to the Dept. of Commerce. This will
only encourage more gun sales and violence in this country.

WASHSTATEC021474
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 400 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-z724
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1778

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose shifting the regulation of firearms from the U.S. State Department to the U.S. Commerce
Department. Such a move would open the sale of massive amounts of weapons to international use. This
would be a security threat to both the U.S. and the world. Terrorists could then buy these weapons. Is this
what we want?

WASHSTATEC021475
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 401 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-5w7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1779

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marianne Ludwig

 

General Comment

Iam appalled about the proposed rule change giving the department of commerce the right to expedite
the overseas sale of automatic weapons. We have so many problems with guns in our country and now
we seek to export those problems abroad? This is madness!

The State Department is the proper department to determine the need, if any, of these licenses. Lets clean
up our own mess before we start destroying someone elses Homeland.

WASHSTATEC021476
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 402 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-twy5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1780

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angie Kung

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition. The bottom line is that
switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021477
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 403 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-ta2x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1781

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Rohde

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.
I want to keep our country safe & the world safe.

WASHSTATEC021478
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 404 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-yz3h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1782

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jo Niemann

 

General Comment

The sale of firearms requires more control, not less, because they kill people around the world every day
in acts of terror, political violence, gang warfare, and domestic violence.

WASHSTATEC021479
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 405 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-1y9q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1783

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Karstetter

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021480
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 406 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-9gap
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1784

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

With this rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021481
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 407 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-2mxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1785

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Calhoun

 

General Comment

I oppose any rule change that would switch the regulation of firearms exports from the State Department
to the Commerce

Department, which would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal

agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes

countries and causes mass migration [4]

WASHSTATEC021482
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 408 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-kq0]1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1786

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Guterman

 

General Comment

The idea of moving the regulation of firearms exports from the state department to the commerce
department is truly a bad idea. To cite just a few reasons it would make it easier for dictatorial regimes,
organized crime and terrorists to obtain guns in large quantities. It would remove the state department
block on the 3D printing of firearms which would make things even worse. It would allow for the
destabilization of countries with massive unrest and countless deaths. Please, in the name of peace and
sanity do not allow this to happen.

WASHSTATEC021483
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 409 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-mief
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1787

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melanie Lipton

 

General Comment

I oppose this rules change to switch the regulation of fire arms export from the US state department to the
US commerce department

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U_S. and around the globe.

WASHSTATEC021484
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 410 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-68c¢2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1788

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanna Kapner

 

General Comment

I strongly support keeping the regulation of firearms sales under the jurisdiction of the State Department.
Do not transfer control to the Commerce Department

WASHSTATEC021485
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 411 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-9mo07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1789

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Bannister

 

General Comment

IT OPPOSE removing firearm exports from DOS and putting them under Commerce Dept. This change
would be extremely bad for national security, for the U.S., and for the international community.
Removing arms exports from DOS will make it much easier for arms traffickers, organized crime,
terrorist organizations, and rogue states to obtain large quantities of American guns and ammunition.
There is no American interest that is served by such a move, as the beneficiaries would seem to be
limited to criminals, arms manufacturers, and the NRA.

Removing arms exports from DOS control and oversight would eliminate the Blue Latern program of
inspections and reporting;

eliminate broker licensing requirements, which will increase trafficking; eliminate the DOS block on
open source instructions for 3D firearm printing, eliminate the ability of Congress to block, in the name
of national security, large batch firearm sales to foreign nations; and significantly reduce our ability to
enforce firearms exports by putting it in an agency that does not have the ability, experience, or
worldwide staff and resources to adequately perform this critical function.

Please, in the immediate and long-term interest of the national security of our country, do NOT move the
regulation of firearm exports from DOS to Commerce.

WASHSTATEC021486
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 412 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-1r3da
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1790

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristina Cliff-Evans

 

General Comment

This is a horrendous plan and must not happen. Do not agree to this NRA plan to increase the revenues of
ggun manufacturers.

WASHSTATEC021487
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 413 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-tjpb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1791

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marey Patchin

 

General Comment

This change would set a dangerous precedent.

WASHSTATEC021488
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 414 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-vyla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1792

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: KAREN COULSON

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U_S. and around the globe.

WASHSTATEC021489
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 415 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-ybsp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1793

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Yen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021490
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 416 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-syor
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1794

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabethann Border

 

General Comment

Tam SICK of the NRA running our country. It is ime for change and you either get on the rising tide or
lose your seat!!

WASHSTATEC021491
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 417 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-us71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1795

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CAROL MARSH

 

General Comment

The proposed rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department
is a horrific idea. Assault weapons have no purpose except to kill human beings, and if the United States
starts selling guns around the world to anyone who has the money, the only possible effect would be a
massive increase in violent death everywhere.

WASHSTATEC021492
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 418 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-j5ig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1796

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Freidenreich

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms exports should continue to be classified as
military so that Congress can block sales of large batches of firearms to foreign countries, if it sees fit.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC021493
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 419 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-go00t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1797

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Guideau

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021494
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 420 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-hutb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1798

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Dalrymple

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021495
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 421 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-vljx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1799

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Allen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The regulation of firearms should not be about the making of money but the protection of the populace!

WASHSTATEC021496
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 422 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-x32c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1800

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John R Thayer

 

General Comment

Do not transfer your authority over this to the Cormmerce Department. You are responsible foe keeping
us safe. That is NOT the responsibility of the Commerce Department.

WASHSTATEC021497
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 423 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-co4m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1801

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Mudrick

 

General Comment
The proposed rule change is dangerous.

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2.it would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

Tam opposed. Thank you

WASHSTATEC021498
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 424 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-crf9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1802

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous from NH Anonymous from NH

 

General Comment
Dear Regulatory Assistant:

This letter is in opposition to letting the NRA populate the WORLD with arms, especially military arms.
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They (the NRA) are pushing hard for a rule change that would move the handling
of export licenses of semiautomatic assault weapons and other powerful firearms from the US. State
Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).[1] Trump move would make it easier for U.S. gun manufacturers to
export firearms, The Washington Times, May 14, 2018]

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. In a corresponding article, Trump wants to make foreign
arms sales easier, The Boston Globe, June 23, 2018, rhis spells disaster because Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition. We've already seen what massive damage the AR-15 does in America, especially killing
innocent people in schoals. WE DON'T NEED THE NRA AND THE UNITED STATES DELIVERING
MILITARY OR OTHER GUNS AND AMMUNITION BEING SOLD TO THOSE WHO CAN HARM
AND KILL INNOCENT PEOPLE FOR GREEDY PURPOSES.

Thank you for listening!

WASHSTATEC021499
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 425 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-kzye
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1803

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: D Jessop

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. The purchase of guns should be a much more rigorous
process with regular (.e. yearly) mental evaluation and many other requirements. It's ridiculous that any
person - sane or otherwise - can purchase a gun in our country.

WASHSTATEC021500
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 426 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-4qu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1804

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Sclomon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition if the switch is allowed.

WASHSTATEC021501
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 427 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-9zfb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1805

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Williams

 

General Comment

I oppose the rule change that would switch the regulations of firearms export -- including semiautomatic
assault weapons and other powerful firearms -- from the U.S. State Department to the U.S. Commerce
Department. This transfer of authority would open the floodgates for arms sales internationally, which
will seriously undermine our national security when they flow back through our borders illegally and
without background checks. The interests of the members of the gun lobby should never be more
important than the safety of the American homeland.

WASHSTATEC021502
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 428 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-6p03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1806

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Schultz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021503
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 429 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-f808
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1807

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Curtis Coulson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

We do not need the invisible hand of the market increasing the number of guns in the world. And to
allow 3D printing of weapons is asking for more mayhem in public spaces.

All for a few dollars.

This is like promoting smoking or recreational opiod use. Future generations will look back and marvel
at our stupidity.

WASHSTATEC021504
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 430 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-6iy1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1808

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Juliette Blount

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is ridiculous and we need to stop pretending
that our government is powerless to improve this situation. We know better. It is time to do better!

WASHSTATEC021505
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 431 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-9p5z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1809

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Holley

 

General Comment

I oppose the rule change shifting overbite for weapon sales to the commerce department.

WASHSTATEC021506
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 432 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-w4wq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1810

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Abts

 

General Comment

To Whom It May Concern,

Firearms regulations should REMAIN within the jurisdiction of US STATE DEPT not Commerce Dept.
For better SAFETY of all Americans please keep Firearm regulations under control of US STATE
DEPT.

WASHSTATEC021507
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 433 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-d644
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1811

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Mutch

 

General Comment

I think your money would be much better spent for the common good by investigating why guns in the
hands of civilians are necessary.
Except for hunters, civilians should not need arms if there availability is closely monitored.

WASHSTATEC021508
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 434 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-4132
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1812

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Tomasik

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC021509
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 435 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-lcesk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1813

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lindsay Mugglestone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021510
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 436 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-vn0l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1814

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Silver

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The State Department can better control the global flow
of firearms from the US than Commerce, which does not have the personnel or the bureaucracy to do an
effective job. This is simply a sop to the firearm industry promoted by the NRA. Do not change the status
quo.

WASHSTATEC021511
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 437 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-6g¢ke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1815

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Shannon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021512
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 438 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-3cyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1816

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha McCroden

 

General Comment

The rule belongs at the State Department. It is a national security issue. Without it we have no way of
telling who is buying, transferring large amounts of arms from the US and to whom we are selling to. I
thought this was addressed in the 1980s, when Reagan was selling arms to Khomeini and the proceeds
were used to fund the Nicaraguan Contras.

The NRA has put so many roadblocks in the way, we can't even control who has how many guns, if they

should have access to thern or not, who is buying them online or at gun shows and if they are on terrorist
watch lists.

WASHSTATEC021513
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 439 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-wd3x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1817

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alaina Hebert

 

General Comment

Guns are the number | cause of death in America. This must stop.

WASHSTATEC021514
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 440 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-kvo9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1818

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roberta Martin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales

that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

WASHSTATEC021515
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 441 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-bpn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1819

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Wright

 

General Comment

I oppose this rule change that would switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department. This matter is a national security issue and should be
subject to regulation and oversight by the State Department and Congress. This responsibility should not
be transferred to the U.S. Commerce Department, which has an obvious motivation to increase firearm
exports without proper regard for our national security. Thank you.

WASHSTATEC021516
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 442 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-lghp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1820

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debbie Royalty

 

General Comment
Dear sirs/Madams,

It has been brought to my attention that the NRA and gun manufacturers are lobbying for a rule change
that would move the handling of export licenses of semiautomatic assault weapons and other firearms
from the U.S. State Department to the U.S. Commerce Department. I strongly disagree with this rule
change. This would allow for the focusing of arms sales on economics not on safeguarding persons and
country. This transfer of authority would have serious negative implications for our national security.

WASHSTATEC021517
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 443 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-v865
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1821

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Olivia Diaz

 

General Comment
This move to the Dept of Commerce is totally inappropriate. | vehemently oppose the move.

By promoting sales throughout the world, our security, as well as the security of the world’s population is
put in further peril.

Keep the regulations on export licenses of automatic weapons under the purview of the State
Department.

WASHSTATEC021518
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 444 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-4y0m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1822

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betsy Hand

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department. The State Department is the appropriate agency to
regulate firearms (weapons) sales. The Department of Commerce is more aligned with promoting
businesses, whether firearms or couches.

WASHSTATEC021519
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 445 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-tsj0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1823

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Aragon

 

General Comment

Guns are a nuisance and a danger in our society. It even says in the Constitution that they should be ‘well-
regulated’ and yet here we: guns for everyone and their Aunt Tillie. This is nuts. Regulate these enablers
of harm, these vehicles of hate. The members of the NRA may be buried up to their ears in guns and
bullets, but they are vastly out-numbered by all of us other citizens who don't feel the need to carry a gun
when we go for our coffee - because we're adults who don't need security blankets to carry on our daily
affairs.

WASHSTATEC021520
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 446 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-p9xo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1824

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Johnson

 

General Comment

I strongly object to the transfer of control of weapons sales out of the department of state. The
department of commerce has no experience with this and the transfer would lead to more weapons in the
hands of criminals.

WASHSTATEC021521
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 447 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9435-655r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1825

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Melina

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, and terrorism, and human rights violations. They should be subject to more not
less regulation. Please leave the authority to oversee international arms sales with the State Department.
It will help make our country and our world a safer place.

I know the devastation that firearms cause. As the designer of the Massachusetts Memorial to Homicide
Victims, The Garden of Peace, I have listened to the stories of heartbreak experienced by parents who
have lost children to gun violence. Don't expose the rest of the world to the horror of mass shootings;
school shootings and church shootings, concert shootings, and nightclub shootings and all the other daily
violence that we experience in this country! Please.

WASHSTATEC021522
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 448 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-bopc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1826

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stacie Slay

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please halt this clear attempt to profit on the World's instability and atrocities.

WASHSTATEC021523
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 449 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-780x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1827

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Luke Ouradnik
Organization: Midco

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021524
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 450 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-805v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1828

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Rounds-Atkinson

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021525
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 451 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-b4a2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1829

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Milton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021526
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 452 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-hdiw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1830

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please keep the export licenses for assault weapons and other firearms with the U.S. Dept. of State -
Dept. of Commerce should not be in the gun business.

WASHSTATEC021527
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 453 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-7bkb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1831

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Krista Florin

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC021528
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 454 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-39ks
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1832

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Penelope Sweeting

 

General Comment

Giving the Commerce Dept control of war weapons is not a good thing for America. Trump will not be
around forever, causing an imbalance in small nation's powers is not going to help us. It will cause our
actual immigration service (not ice] to be unable to keep terrorists out.

WASHSTATEC021529
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 455 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-bzhs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1833

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Abbott

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This should require diplomatic supervision. It should be
more than just a business decision.

WASHSTATEC021530
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 456 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-dexq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1834

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barb Travis

 

General Comment

I adamantly oppose changing the rule that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. If this rule is changed, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries ere there are
serious human rights concerns, such as the Philippines and Turkey. Switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep illegal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021531
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 457 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-rwhf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1835

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: judith cohen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S Commerce Department.

Switching this regulation would facilitate firearms exports tot oppressive regimes, remove safeguards
that help extra-legal agents like organized crime and terrorist organizations from obtaining weapons and
further fuel violence that destabilizes countries and cause mass migration..

WASHSTATEC021532
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 458 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-2dpb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1836

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous
Organization: Mom'srising org

 

General Comment

"L oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Safeguarding our nation to putting it up for sale is UnAmerican. This new ruling transfers the authority
from the US State Department whose focus 1s safeguarding our nation to the US Commerce Department
whose focus is promoting business. Of course, the NRA and gun manufacturers want this as it will open
new floodgates for arms sales internationally with serious implications for our national security. Thus
democracy is sabotaged for both our country and we the people--all for the sake of fulfilling corporate
and individualistic self interests.

The following are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]
Kindly refrain from supporting this ruling as it will not serve the common good nor the values and
culture that formed the United States of America.

Respectfully yours,

WASHSTATEC021533
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 459 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-6wue
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1837

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Eaton

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the

world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault

weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S.

Commerce Department (focused on promoting American business). This transfer of authority would
open new floodgates

for arms sales internationally, with serious implications for our national security

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department,

and why Congress can block sales of large batches of firearms to foreign countries. With the rule change,
Congress would

no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even

to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau

of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the

Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal

WASHSTATEC021534
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 460 of 902

agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes

mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody

Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with

violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer,

anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of

firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021535
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 461 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-yxzm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1838

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Garrett

 

General Comment

Tam opposed to this rule change because I feel it would threaten our national security and ultimately put
more weapons in the hands of terrorists who would use them against us. International sales of large
quantities of firearms should remain under the control of the State Department. Congress should remain
automatically informed about sizable weapons sales that it could stop in the name of national security. It
is important that this Congressional power remain as the Commerce Department does not have the
resources to adequately enforce export controls. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition, which could ultimately be used against our own military or
our own civilians. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration. Firearms are a dangerous
threat to civilized society. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

WASHSTATEC021536
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 462 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-mrth
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1839

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Britton

 

General Comment

I VERY STRONGLY oppose this rule change that would switch the regulations of firearms export from
the
U.S. State Department to the U.S. Commerce Department.

As you know, currently firearms exports are classified as military and therefore are under the regulation
of the State

Department, and why Congress can block sales of large batches of firearms to foreign countries. But with
the rule change,

Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national

security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.[3]

We are having more than enough problems, especially with automatic weapons, and we definitely DO
NOT need to spread that

problem around the world. It sounds like a change for NRA GREED wanting to get more sales with no
concern for anyone's

welfare.

WASHSTATEC021537
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 463 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-1kt8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1840

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lora Farber

 

General Comment
This is dangerous. The 3D printing capability is terrifying. You are giving away the safety of our public

spaces to the highest bidder. Lives are not less valuable than profits. Do the moral thing and stop this
while you can.

WASHSTATEC021538
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 464 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-n54n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1841

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: AMY ASSAEL

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021539
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 465 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-20eu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1842

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gabrielle Meeker

 

General Comment

Firearm exports must stay in the realm of the State Department and not be transferred to Commerce. The
Commerce Department is not equipped to handle these exports which are military in nature. The State
Department already has what it needs to control this important activity. Changing it to Commerce is not
only a waste of resources but reduces the safety of firearm export

WASHSTATEC021540
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 466 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-rnt2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1843

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terry Travis

 

General Comment

I adamantly oppose changing the rule that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. If this rule is changed, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries ere there are
serious human rights concerns, such as the Philippines and Turkey. Switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep illegal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021541
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 467 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-972k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1844

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Saamann

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place because:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre- license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Say no to the NRA.

WASHSTATEC021542
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 468 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-js3u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1845

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Jones

 

General Comment

Please don't change firearms export regulations. America is already unsafe for the average citizen due to
lax firearms regulations. Don't export the dangers of firearms to other countries Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

WASHSTATEC021543
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 469 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-ci3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1846

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bonnie Gorman

 

General Comment

gun manufacturers are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

Please OPPOSE this transfer on grounds of national security.

WASHSTATEC021544
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 470 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-3lu4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1847

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary T

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department. The Commerce Department is not equipped to do this work and it would a very
irresponsible move that would haunt the U.S. down the road.

Removing this responsibility from the State Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

Beware of the snake that will end up biting its own tail and eating itself alive.

WASHSTATEC021545
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 471 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-62hz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1848

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Stone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

WASHSTATEC021546
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 472 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-wver
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1849

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kent Minault

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Keep the rules the way they are.

WASHSTATEC021547
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 473 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-6019m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1850

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Driscoll

 

General Comment

Where gun sales are concerned, the more regulations and overview the better. All over the world, too
many people are being killed unnecessarily. Therefore, it is important to keep this under the State
Department instead of the Commerce Department.

WASHSTATEC021548
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 474 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-2sa2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1851

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Tenney

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would open new floodgates for arm
sales internationally with serious implications for our national security.

WASHSTATEC021549
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 475 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-vh64
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1852

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Siegel

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration! I oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC021550
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 476 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-5v40
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1853

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I do not think we should be pushing gun sales in other countries. We already have issues with the gun
sales happening here

WASHSTATEC021551
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 477 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-wsak
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1854

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Ambat

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department
to the U.S. Commerce Department.

WASHSTATEC021552
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 478 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-vsf4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1855

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Byron

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC021553
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 479 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-yjc2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1856

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Dycus

 

General Comment

I oppose the change, of the Fire Arms Rule from the U.S. Department of State to the U.S. Department of
Commerce.

The sale of Fire Arms is a very dangerous and needs to be regulated as such, not like a piece of clothing,
toys, or food.

Thank you, Diana Dycus 46304

WASHSTATEC021554
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 480 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-5g6h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1857

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Hanks

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

I strongly oppose this rule change.

WASHSTATEC021555
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 481 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-4xp6
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1 858

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Katie Barnett

 

General Comment

I oppose the proposed rule: International Traffic in Arms Regulations: US Munitions List Categories I, U,
and Hl.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[1]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shrpment inspections and publicly reports on them. [2]

It would remove licensing requirements for brokers, increasing the risk of trafficking [3]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would

remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[4]

{1] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017.

[2] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[3] Ibid., Violence Policy Center.

[4] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC021556
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 482 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-qlwg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1859

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In the name of Americas security, how can you consider letting guns become part of the Commerce
Department? We should not be in the business of selling guns we should be limiting the purchase of
guns. Stand up for Americans and their security not The NRAs business plan, all guns everywhere, all
the time.

WASHSTATEC021557
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 483 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-viok
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1860

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Keefe

 

General Comment

Weapons kill people here and everywhere they are sold around the world. It is time to support nonviolent
solutions in areas of conflict and there are organizations ready to do this work (Nonviolent Peaceforce).
Violence from weapons causes more violence and much more death and destruction.

WASHSTATEC021558
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 484 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-tv57
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1861

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Magidson

 

General Comment
I oppose the proposed gun exports rule change for the following reasons:

It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

It eliminates Congressional oversight for important gun export deals.
It transfers the cost of processing licenses from gun manufacturers to taxpayers.
It removes statutory license requirements for brokers, increasing risk of trafficking.

It reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
it reduces transparency and reporting on gun exports.

It transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC021559
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 485 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-5hir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1862

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Gillespie

 

General Comment
I think this is a dangerous route to go. There are already too many arms out there. This is just a way to

run around oversight. Please resist the NRA's attempt to increase profits for arms manufacturers at the
expense of common sense.

WASHSTATEC021560
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 486 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-dv8e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1863

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Spenta Cama

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

**Tt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

**Tt would remove licensing requirements for brokers, increasing the risk of trafficking.

**tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Please do the needful and right thing and keep this with the State Department.

Thank you for your consideration.

WASHSTATEC021561
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 487 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-yjir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1864

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stanley McDonald, Ir.

 

General Comment

I strongly oppose any transfer of US Arms Regulations from Dept. of State to Dept. of Commerce.

WASHSTATEC021562
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 488 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-kkot
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1865

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Cunningham

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021563
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 489 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-ihz2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1866

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Klauscher

 

General Comment

Tam adamantly opposed to allowing export licenses of semiautomatic assault weapons and other
powerful firearms to be overseen by the U.S. Commerce Department rather than the US. State
Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

I also demand that you vet all comments that are posted on both the DOS and BIS sites for bot traffic. I
am an actual citizen of the Commonwealth of Pennsylvania, USA.

WASHSTATEC021564
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 490 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-g2pt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1867

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Mountsier

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. I believe this is counter productive to the American
interests and will only bring more instability and violence to other countries. I believe it is critical that the
State Department retain the important function of overseeing any types of sales or exports of guns or
other military equipment.

WASHSTATEC021565
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 491 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-qllr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1868

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula H

 

General Comment

This is truly outrageous. Neither gun manufacturers, nor the president should have this power. What is
happening to our country? It feels like we are becoming a dictatorship and a fascist one at that. This
certainly looks like the merger of corporation and state, a large part of the definition of fascism. Our
country spreading weapons around the world does not help people or the environment. Congress needs to
declare wars and needs to decide on weapons sales.

WASHSTATEC021566
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 492 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-sny2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1869

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Giesy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls
not less!

2

In particular, the interests of the citizens of the United States are better served by the status quo than by
the proposed change.

WASHSTATEC021567
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 493 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-a0)3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1870

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandi Hebley
Organization: Cathedral of Hope

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC021568
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 494 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-7iyw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1871

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Wehrman

 

General Comment

I oppose this proposed rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

WASHSTATEC021569
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 495 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-v0hk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1872

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Crooker

 

General Comment

The sale of weapons to other countries (or entities therein) should be in a manner which respects said
country's laws. It should

be done in a manner which supports, not aggravates, our foreign policy, and therefore oversight belongs
with the State Dept.

To shift this responsibility to the Commerce Dept. is to put business first; it makes the US. no better than
gun runners.

The last thing we need is to export our problems (e.g., assault weapons for individuals, large magazines)

to other countries, and
make it harder to work diplomatically with them.

WASHSTATEC021570
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 496 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-faxh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1873

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Morton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With this rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

It would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This is a very bad policy proposal that will make the US less safe.

WASHSTATEC021571
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 497 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-odsv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1874

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Kistler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This idea is dangerous and itresponsible.

WASHSTATEC021572
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 498 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9436-6yt4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1875

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Itis

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021573
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 499 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-r280
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1876

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phoebe Farag

 

General Comment

Tam against switching the regulation of firearms exports from the State Department to the Commerce
Department. A switch like this would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

The export of firearms should be done by experts in diplomacy, not experts in business. The United
States is already a huge exporter of arms to the world, and changing this rule would make the world even
MORE dangerous than it ts:

1- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2- It would remove licensing requirements for brokers, increasing the risk of trafficking.

3- It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021574
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 500 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-2hzb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1877

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Li Goodman

 

General Comment

Iam opposed to a rule change that would move the regulation of firearms and ammunition to the
Commerce Department. Sellmg more weapons to foreign nations will endanger our national security.
Remember all the uproar over Fast and Furious?

Remember the arrests over the Iran-Contra Affair?

The world is already a dangerous place without more American weaponry flooding the market.

WASHSTATEC021575
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 501 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-dpm8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1878

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hattie Gerrish

 

General Comment

Iam opposed to these anti-security rule changes.

WASHSTATEC021576
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 502 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-nveg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1879

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Russo

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC021577
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 503 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-rnn3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1880

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Naifeh

 

General Comment

Regulation of fire arms needs to have stronger regulations. Assault weapons need to be banned.

WASHSTATEC021578
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 504 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-m8vo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1881

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Johnson

 

General Comment

Iam against changing the regulations for the selling of guns to the Commerce Department. The U.S. does
not need guns falling into the hands of terrorists all over the world. We have enough problems keeping
guns out of peoples hands in our country. How would the Commerce Department ever determine who
could buy the guns. Our Countrys safety is more important than increasing gun sales.

WASHSTATEC021579
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 505 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-tmlu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1882

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene R Tendler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Further more, changing this rule would eliminate the State Departments Blue Lantern program, in place
since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them. It would remove licensing requirements for brokers, increasing the risk of trafficking and it
would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

WASHSTATEC021580
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 506 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-c ltt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1883

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Malone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Help keep our nation safer from groups who would
rapidly take advantage of this change to stockpile more arms.

WASHSTATEC021581
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 507 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-9603
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1884

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jackie Weisberg

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021582
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 508 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-xnkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1885

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bertino Marro

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Currently, firearms exports are classified as military and are under the regulation of the State
Department, enabling Congress to block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that
should be stopped in the name of national security - even to countries where there are serious human
rights concerns.

Furthermore, the Commerce Department does not have adequatel resources to enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. Thus firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

WASHSTATEC021583
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 509 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-evow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1886

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Wood

 

General Comment

This proposed change of transfer export licenses of semiautomatic assault weapons from US State
Department (focused on safeguarding our nation) to the US Commerce Dept. (focused on promoting
business & profits) doesn't make any sense. Arms sales internationally has serious implications on
national security. 1 do not trust someone looking to make money to protect my countries security.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Are you crazy! This makes me fear for the safety of the country. Business in charge of national security?

WASHSTATEC021584
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 510 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-lSuw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1887

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021585
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 511 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-2nzk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1888

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Kelcher

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021586
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 512 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-yxb4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1889

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Briar Winters

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021587
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 513 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-mo6}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1890

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Drew Pelton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new portals for
arms sales internationally, with serious implications for our national security.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have
staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

WASHSTATEC021588
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 514 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-15hy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1891

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Emrick

 

General Comment

This is a change that is unnecessary and ultimately dangerous. Until we have the safe use of guns in our
country and fewer Americans killed or injured seriously then this is an outrageous request.

WASHSTATEC021589
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 515 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-4on]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1892

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Chato

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021590
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 516 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-4vv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1893

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathrine spencer

 

General Comment

I wish to oppose the rule change that seeks to switch the regulations of firearms export from the U.S.
State Department to the
U.S. Commerce Department.

Firearms exports are classified as military under the regulation of the State Department. Congress can
block sales of large

batches of firearms to foreign countries. If the rule were to change, congress would no longer be
automatically informed about

large batches of weapons sales that it could stop in the name of national security, even to countries where
there are serious

human rights concerns. The transfer of authority would open new floodgates for arms sales
internationally,

which can add to mounting serious implications for our national security. Therefore, | strongly advocate
for serious

consideration of not changing our current regulations structure so we can bolster the safety of our country
and the world.

WASHSTATEC021591
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 517 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-45fj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1894

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Russell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We can't even keep our own citizens from using firearms
on one another. Why on earth would we want to make it easier to arm the world, just for a buck? Please
don't let this insanity move forward.

WASHSTATEC021592
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 518 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-4518
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1895

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Schneider

 

General Comment

Do not let the NRA push a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business)

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021593
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 519 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-5qly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1896

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peggie Jo Vincent

 

General Comment

Tam concerned about a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation to the U. 8. Commerce Department (focused on promoting American Business).
It would remove a program that carries out inspections. It would remove licensing requirements of
brokers, increasing the risk of trafficking. It would remove the State Department's block on the 3D
printing of firearms. These are all actions that would contribute to dangers to our democracy and to grave
dangers to the lives of people around the world.

For these reasons please do not change the State Department rules that now work to keep us safe. For the
protection of our democracy and the protection of our lives, please do not change the current rules for the
exporting of semi automatic assault weapons.

Sincerely,

Peggie Jo Vincent

WASHSTATEC021594
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 520 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-jk5o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1897

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Fisher

 

General Comment

I oppose this change. Don't make it easier to get guns.

WASHSTATEC021595
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 521 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-tv6k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1898

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth McCloskey

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. The Commerce Department does not have the
resources to adequately enforce export controls. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. And it would remove
the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws. The nile switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

The world does not need any more weapons and the U.S. does not need this rule change. I strongly
oppose this proposed rule to change U.S. international arms regulations.

WASHSTATEC021596
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 522 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-pxnw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1899

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jim Coots

 

General Comment

I strongly oppose the proposed transfer of authority to regulate international sale of firearms from the
State Department to the Commerce Department. This dangerous manouvre will open many doors for
terrorists and criminals in other countries all for the sake of profits for domestic gun manufacturers and
distributors. Shame, shame, shame on the USA if we move forward on this effort to arm the people of the
world. Thankfully, other countries do not have a Second Amendment, and we should help keep it that
way.

Thank you.

Jim Coots
Long Beach, CA

WASHSTATEC021597
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 523 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-qnSe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1900

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charmian Tashjian

 

General Comment

Do not change the rule of arms regulations. Right now, firearms exports are classified as military. This is
why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021598
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 524 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-wera
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1901

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Soderstrom

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. Firearms are military goods, they are not commercial
goods.

The State Department has the Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them. Removing the control of the
State Department would end this.

The State Department has enabled a block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

With the proposed nile change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Changing the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021599
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 525 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-s2ib
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1902

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rivko Knox

 

General Comment

Tam writing as an almost 80 year old ‘never-missed voting in any election’ mother and grandmother to let
my government know that I oppase the rule transferring oversight of small arms/firearms exports from
oversight by the State Department to the Commerce Department. The former focuses on
intergovernmental relations to include, for example, the impact of exporting small arms to different parts
of the world, e.g., increasing gang violence in several Central American countries with a resulting
significant increase in migration from those places to the US. The latter focuses only on how it can help
US businesses be more successful. And of even greater concern to me is the fact that this proposed rule
eliminates congressional oversight of commercial weapons sales of $1 or more. Why? Who asked for this
change? Could it be related to the decreasing domestic sale of guns (we are saturated) and thus the fact
that gun manufacturers are looking to expand sales by selling internationally? That is not bad per se but
the State Department could weigh that increase in sales against the negatives caused by such sales to the
stability of other nations to include how such weapons could get into the hands of terrorists. The
Commerce Department does NOT have that expert or focus.

So, again, I say NOT to this proposed rule. .....

WASHSTATEC021600
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 526 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-9fxy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1903

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gay Kramer-Dodd

 

General Comment

Tam quite disturbed to learn that our government wants to contribute to greater violence, instability, and
war in the world. Yet that is what this rule would do, by moving the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

I can see why the National Rifle Association is promoting this -- they want to encourage more gun sales.
But other than arms manufacturers profits, there is only detriment, not benefit, to everyone else.

This rule change would It would eliminate the State Departments Blue Lantern program, in place since
1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. It would remove licensing requirements for brokers, increasing the risk of trafficking. It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would rernove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

In the interest of our national security and the safety of people in the US and all over the world, please
reject this rule change.

WASHSTATEC021601
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 527 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-964]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1904

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara DuBois

 

General Comment

I oppose this rule change that would switch the regulations of the U.S. State department to the U.S.
Commerce Department.

Firearms for export are classified as "military". They are . under the regulation of the State Department,
and, as such, Congress can block sales of firearms to foreign countries. If this rule changes, Congress
could no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns. Meanwhile, the the
Commerce Department just does not have the resources or manpower to adequately enforce export
controls. There would be far fewer hurdles to obtaining large numbers of firearms traffickers, organized
crime, and other violent and dangerous agents.

WASHSTATEC021602
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 528 of 902

 

‘As of: November 29, 2018
Tracking No. 1k2-9437-9211
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-1905

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

[DO NOT SUPPORT JEORARDIZING LIVES & STABILITY FOR THE SAKE OF $88.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff every where. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

Switching the regulation of firearms exporis from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds

of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed

founder

Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged

him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D

printer, any where, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D

printing of firearms in the U.S. and around the globe.

WASHSTATEC021603
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 529 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-10)2
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-] 906

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Sara Brandon

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns, such
as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaming weapons, and
further fuel violence that destabilizes countries and causes mass migration.

How the rule change would make the world a far more dangerous place:

-- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-- It would remove licensing requirements for brokers, increasing the risk of trafficking.

-- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer!

WASHSTATEC021604
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 530 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-13.a8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1907

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DAVE VAN DYKE

 

General Comment

Just what the world needs, more tools to kill each other! | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. Where
is the simple honesty that recognizes the insanity of the motives of the N.R.A.?

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Trump wants to stop Muslims from coming into the U.S. to make us safer. Where then is the logic in
exporting weapons to the world?

WASHSTATEC021605
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 531 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-jmwk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1908

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dee Matkowski

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021606
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 532 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-ydq4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1909

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021607
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 533 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-38s]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1910

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DAVE VAN DYKE

 

General Comment

Just what the world needs, more tools to kill each other! | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. Where
is the simple honesty that recognizes the insanity of the motives of the N.R.A.?

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Trump wants to stop Muslims from coming into the U.S. to make us safer. Where then is the logic in
exporting weapons to the world?

WASHSTATEC021608
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 534 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-penv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1911

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Tarailo

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

WASHSTATEC021609
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 535 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-ognl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1912

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joe Veltri

 

General Comment

This is insanity! Please don't allow more weapons in this violent world. Think about humanity. I strongly
oppose this change.

WASHSTATEC021610
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 536 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-3vrl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1913

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DAVE VAN DYKE

 

General Comment

Just what the world needs, more tools to kill each other! | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. Where
is the simple honesty that recognizes the insanity of the motives of the N.R.A.?

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Trump wants to stop Muslims from coming into the U.S. to make us safer. Where then is the logic in
exporting weapons to the world?

WASHSTATEC021611
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 537 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-nm72
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1914

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

As a United States Citizen I reject the request by the NRA to transfer oversight of gun sales from the
State Department to the Department of Commerce

WASHSTATEC021612
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 538 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-11b7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1915

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Singh

 

General Comment

The sale of firearms should remain under the jurisdiction of the State Department. This agency is better
able to protect the safety of American citizens and the well-being of other people in the world. The
majority of Americans do not accept the argument of the NRA that we are better off with more weapons
in the hands of everyone. Perhaps they argue that case because they are controlled by gun manufacturers.

WASHSTATEC021613
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 539 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-woav
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1916

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregg Bragg

 

General Comment

ENOUGH with the MF guns!

WASHSTATEC021614
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 540 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-h0vn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1917

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Knight

 

General Comment

I oppose the firearms rule change!

WASHSTATEC021615
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 541 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-9abv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1918

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Larson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021616
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 542 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-snm9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1919

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Pardee

 

General Comment

Regulation of Export of firearms and other weapons of war should rightfully remain with the State
Department, not Commerce. The driving mandate should be for peace and safety, not commerce.

WASHSTATEC021617
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 543 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-gqm3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1920

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose relaxing rules to make it easier for U.S. firearm manufacturers to export assault rifles
and other guns, with less oversight and accountability. With gun violence killing 1,000 people around the
world every day, I support saving lives as a priority. Thank you for considering my views.

WASHSTATEC021618
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 544 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-ss3]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1921

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Karpinski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department

to the U.S. Commerce Department. I believe that switching the regulation of firearms exports from the
State

Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove

safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining

weapons, and further fuel violence that destabilizes countries and causes mass migration.

In addition, this rule change would make the world a far more dangerous place because:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out

hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed

founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully

charged him with violating arms export laws, since his open-source posting made it possible for anyone
with

access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively

enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021619
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 545 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-7ghl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1922

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Thomas

 

General Comment

Tam very much opposed to moving regulation of International Traffic in Arms from the State
Department to the Department of Commerce. This belongs in the State Department.

WASHSTATEC021620
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 546 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-epwg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1923

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jackie Ramirez

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021621
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 547 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-11%6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1924

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Losasso

 

General Comment

Who will gain from switching oversight from the State Department to Commerce? It is not everyday
people around the world or in the US. It is the gun manufacturers who want to further profits by making
others less safe as a result of ineffective oversight by the Commerce Department that has the objective of
increasing sales for certain industries. The proposed change should not fool anyone as to what is going
on and this scheme should be firmly rejected.

WASHSTATEC021622
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 548 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-w77¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1925

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tina McKim

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Treating international gun sales as a commodity to be
ever increased will increase global violence and threaten national security. t would put so many guns
into the wrong hands and would be disastrous.

WASHSTATEC021623
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 549 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-p390
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1926

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Goodman

 

General Comment

I oppose this rule. This is insane. It would make it easier for gun manufacturers to export weapons to
foreign countries

WASHSTATEC021624
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 550 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-cun9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1927

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marietta Carter

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Here are more details on how the rule change would make the world a far more dangerous place:

L) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would rernove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021625
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 551 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-nIsp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1928

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: janet perlman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department

WASHSTATEC021626
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 552 of 902
successfully charged him with violating arms export laws, since his open-source posting made it possible

for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

{2| Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021627
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 553 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-8web
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1929

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Loudon

 

General Comment

I absolutely oppose this change. These are weapons of war, and their regulation belongs fully and
permanently under the authority of the State Department.

WASHSTATEC021628
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 554 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9437-ugeq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1930

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Lang

 

General Comment

Firearms and guns should not be available to the worlds citizens without regulation. We have seen the
harm it has done in our own country. A major health epidemic. Guns designed for military use have no
place in the hands of children, raged adults. This is absolutely ludicrous!

Lurge the US State Department to have some common sense and prevent the release of guns into

international traffic. Its the equivalent of sending lyons and tigers and poisonous snakes without any
trainers or cages.

WASHSTATEC021629
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 555 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-34g8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1931

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: D Bell

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

WASHSTATEC021630
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 556 of 902

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successtully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

I strongly oppose this rule change.

Thank you for reading my comment.

WASHSTATEC021631
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 557 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-ss0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1932

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M Kirby

 

General Comment

Please do not proceed with this proposal. Moving the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021632
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 558 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-5mir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1933

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

My husband and I oppose the rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.

WASHSTATEC021633
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 559 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-nnx2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1934

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard C Russell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021634
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 560 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-ylbv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1935

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Shaw

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Arming people in other nations is a matter which should be regulated by those concerned primarily with
our safety and security, not by an agency promoting commerce.

Much of the gun-violence around the world is done with American supplied weapons via military
sourcing. This too must be curtailed if we want to promote peace. But allowing the sale of firearms to

civilians to be overseen by the Commerce Dept. will only exacerbate this violence.

Keep gun exports under the control of the State Department, please.

WASHSTATEC021635
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 561 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-sbgy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1936

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: bonnie kohleriter

 

General Comment

Please don't switch the regulating of firearms sales from the State Dept. to the Commerce Dept. when it
comes

to Internat'l sales. The Commerce Dept. doesn't have the safguards the State Dept. has for trying to get
weapons into the hands of those who would use them safely. Thank you Bonnie Kohieriter

WASHSTATEC021636
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 562 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-t7kh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1937

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Roberts-Moneir

 

General Comment

As long as the export of firearms is under the regulation of the State Department, Congress can block
sales of large batches of firearms to foreign countries. A rule change that would move the handling of
export licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State
Department to the U.S. Commerce Department, would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. With a change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

In addition, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have adequate staff available at the multiple
locations necessary. Without adequate controls, firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The obvious security nightmare such a change would create far outweighs financial benefits to private
American weapons manufacturers, and the plan should be not just shelved, but tossed out permanently.

WASHSTATEC021637
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 563 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-dth8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-1938

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here m the Untted States, but
around the world. If a rule change occurs that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business), it would open new
floodgates for arms sales internationally, with serious implications for our national security.

Now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
insane rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have the resources or mission to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. Firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

Firearms are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

I vigorously oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. | demand that rule change die before human beings do.

WASHSTATEC021638
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 564 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-rrnu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1939

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nick Meek

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021639
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 565 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-8)8d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1940

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Hardy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021640
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 566 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-9usn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1941

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Morimoto

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. Guns are clearly in a very separate category from other commercial products. Toasters are
not used by terrorists, organized crime, or for political violence.

The United States needs to maintain or even increase strict export controls and rigorous enforcement of
firearms trade. The proposed change would remove licensing requirements for brokers, resulting in
increased firearms trafficking. This will put many more lives around the world in danger from the
unscrupulous use of firearms.

This change would also result in the elimination of the State Department's Blue Lantern program, which
carries out hundred of pre-license and post-shipment inspections and publicly reports on them.

The oversight of the export of items with clear potential military or illegal use should remain with the
State Department.

WASHSTATEC021641
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 567 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-7elk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1942

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara coulson

 

General Comment

Thank you for allowing me to comment on arms sales to despotic countries.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey We should not be approving the actions of countries whose
leaders kill their own people, nor should the US arms manufacturers be engaged in war profiteering,
which is against the law.

We never seem to learn. Time after time we train and arm despots who turn against the U.S. by using the

tactics we taught them and using the weapons we sold (or gave) them. No arms manufacturer should be
allowed to profit from actions agianst our Government.

WASHSTATEC021642
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 568 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-y0f2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1943

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Dolley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021643
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 569 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-hq2i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1944

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Koupal

 

General Comment

Don't allow us to be arms dealers.

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
US. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC021644
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 570 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-z7sm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1945

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emma Houseman

 

General Comment

I feel that regulation of firearms, especially semiautomatic guns and the like, need to remain under the
US Department of State. Our countries safety depends on it,

WASHSTATEC021645
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 571 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-avns
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1946

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Ulman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition

WASHSTATEC021646
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 572 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-q7pw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1947

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

To whom it may concern - as a U.S. resident in the state of Texas, | oppose this rule change that would
enable gun sales to other countries. Our own current state of gun mania and lax regulations is killing too
many young Americans, we have a moral obligation not to perpetuate this problem in other countries for
the sake of corporate greed.

WASHSTATEC021647
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 573 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-3maz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1948

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: angelo sturino

 

General Comment

it is imperative that both society and all sectors too to come to terms of the gun violence that is tearing
the core to fragments of our values and democratic society. There is a need to study all levels of society ,
all levels of education, all levels that measure the core areas of violence ......... Our 2nd amendment
assures every US citizen the right to bear arms that is both historical and means more today. However,
there is a call for commonsense legislation to assure the above and safety and violence of our US
citizens....... What better way to celebrate on this Fourth of July, America's independence ................ thank

WASHSTATEC021648
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 574 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-ji2x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1949

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terence Travis

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

That is why | adamantly oppose changing the rule that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the US. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. If this rule is changed, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
ere there are serious human rights concerns, such as the Philippines and Turkey. Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep illegal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC021649
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 575 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-bfuv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1950

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Libby Schovajsa

 

General Comment

This change would make our country and the world more dangerous for all of earth's inhabitants. Please
do allow the restrictions on firearms to be loosened. We need more regulations, not less!

WASHSTATEC021650
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 576 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-y4li
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1951

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DeeDee Tostanoski

 

General Comment

I strongly oppose the removal of international arms regulation from the State Dept to the Commerce
Dept. State is in the unique position to evaluate the international impact of arms sales to particular
individuals and areas of the world, as well as to identify likely bad actors in this exchange. Arms dealers
around the world have been contributing to making the world a more dangerous place, and State has been
able to limit some of that impact. The mission of the Department of Commerce is to promote commerce,
not to secure the safety of the world's citizens. This shift in responsibility is ill-advised and will have
dangerous repercussions.

WASHSTATEC021651
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 577 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-86cv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1952

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joel Trupin

 

General Comment

We don't need guns. They are harmful to our country and to other countries to whom we sell them. The
claim that the 2nd Amendment protects gun ownership is erroneous. It was written in 1791 and applied to
militia, which are no longer our means of defense. The gun manufacturer's lobby, the NRA, has
generated political pressure to defeat laws regulating gun ownership, thereby creating serious social
problems in the U_S., from a high incidence of gun deaths to crime, racism and drugs. The political will
to defeat the NRA and institute regulation of gun sales and ownership is on the horizon. If our politicians
don't take action, our youth will.

WASHSTATEC021652
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 578 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-6uxz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1953

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LTC (ret.) Jose Cruz

 

General Comment

I condemn this in the strongest possible manner. There is NO reason for the State Department to abdicate
this responsibility, which helps keep US secure. Transferring this authority to the Commerce
Department, which is only interested in making profits for corporate America, even if it results in mass
slaughters in other countries as we see in the US today, is abominable. DO NOT PROCEED WITH THIS
TRANSFER OF AUTHORITY!

WASHSTATEC021653
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 579 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-4tih
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1954

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Seren Bradshaw

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Guns, especially military-grade weapons, need to be
strictly controlled and not be used solely as a source of commercial revenue. Put me down as a NO vote
on this proposed rule change.

WASHSTATEC021654
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 580 of 902

 

Cs ~ : As of: November 29, 2018
SUBMIS! a Tracking No. 1k2-9438-oxr8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1955

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Margaret Randall

 

General Comment

To whom it may concern,

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department for the following reasons.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Switching the regulation of firearms exports from the State Department to the Commerce Department
insures the world will be a far more dangerous place because this action would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes mass
migration.

It would also eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would increase the risk of trafficking by removing licensing requirements for brokers,.

It would also remove the State Departments block on the 3D printing of firearms. This would make it
possible for anyone with access to a 3D printer, anywhere around the globe, to produce a lethal weapon.
When Defense Distributed founder, Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws. This rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Thank you for your consideration & time.

Respectfully yours,
Margaret Randall

WASHSTATEC021655
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 581 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-h3uy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1956

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henrietta Wise

 

General Comment

FORBID ALL IMPORT AND EXPORT OF ANY KIND OF GUN TO OR FROM ANYWHERE IN
THE WORLD!

WASHSTATEC021656
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 582 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-9a0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1957

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elliot Daniels

 

General Comment

I oppose the proposed rule to transfer authority for export control licensing of firearms from State
Dept/ITAR to the Dept of Commerce.

WASHSTATEC021657
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 583 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-syh6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1958

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Herzfeld

 

General Comment

Increasing international sales of guns will just increase violence in receiving countries and drive more
refugees to our borders. Don't we have enough of that already?

WASHSTATEC021658
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 584 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-2qoz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1959

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith Faltin

 

General Comment

Please make guns less, not more available!

WASHSTATEC021659
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 585 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-irc7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1960

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alisheba Hurwitz

 

General Comment

I oppose this rule change that would switch the regulation of firearms exports from the State Department
to the Commerce Department. This rule will remove safeguards against dangerous arms deals.

WASHSTATEC021660
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 586 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-okxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1961

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Fuller

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
US. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
mullion or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government i.e., taxpayers will absorb the cost
of reviewing applications and processing licenses.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or

WASHSTATEC021661
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 587 of 902

broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively condoning and
enabling 3D printing of firearms in the U.S. and around the globe. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on international
exports for such weapons, this change could generate many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.|4] Moreover,
the State Department has developed extensive data, expertise and institutional relations to implement the
Leahy Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the worid. Controlling their export shouid be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

WASHSTATEC021662
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 588 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-6qoa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1962

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henrietta Wise

 

General Comment

Call any sale or passage of any form of gun or guns to or from anywhere in the world to or from
anywhere in the world a "weapon" or "weapons" and forbid the passage of that gun or guns.

WASHSTATEC021663
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 589 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-xnn2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1963

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LK WOODRUFF

 

General Comment
Short version:
The NRA is currently the USA's public enemy #1.
They are even more destructive than the Trump regime.

And now they plan to expand their diabolical mission worldwide.

WASHSTATEC021664
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 590 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-rrq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1964

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the transfer of authorization of export sales of firearms from the US State Dept to the US
Commerce Dept, this 1s a dangerous and reckless policy ...the State Sept should always have authority
and discernment regarding any weapons.

WASHSTATEC021665
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 591 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-hntq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1965

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: J PR

 

General Comment

Do NOT make the switch from arms control being in the hands of the U.S. State Department to the U.S.
Commerce Department. The State Dept is better suited to oversee the protections of US citizens whereas
the Commerce Dept has the desires of gun manufacturers and promoters at the fore. We need FEWER
guns not MORE. We need GREATER oversight and protections not LESS!

WASHSTATEC021666
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 592 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-jrfu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1966

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Cavanaugh

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021667
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 593 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-txie
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1967

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Moulden

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021668
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 594 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-bcoh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1968

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: kristin carstarphen

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021669
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 595 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-w3yi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1969

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Ann and Frank Graffagnino

 

General Comment
Dear Sir/Madam,

My husband and I are very concerned and strongly oppose the rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.
Simply put, the NRA and gun manufacturers want guns everywhere, for everyone, not just here in the
United States, but around the world. They are pushing hard for a rule change that would move the
handling of export licenses of semiautomatic assault weapons and other powerful firearms from the US.
State Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business). This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

We support the fact that right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

More specifically, we strongly oppose this rule change for the following reasons:

WASHSTATEC021670
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 596 of 902

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

So for all the above reasons, IT IS THE RIGHT, FAIR, JUST, HUMANE AND HEALTHY ACTION
TO oppose the rule change that would switch the regulations of firearms export from the U.S. State

Sincerely yours,
Mary Ann and Frank Graffagnino
Tucson, AZ

WASHSTATEC021671
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 597 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-lvme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1970

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Sheldon

 

General Comment

Please, please, please do not make this rule change. It is bad for everyone except those who profit from
gun sales and they profit too much already.

WASHSTATEC021672
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 598 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9438-6nn2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1971

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

this should be unconstitutional due to the liabilities to our own military abroad and us police agencies
involved with the heroin trade.

WASHSTATEC021673
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 599 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-lj0r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1972

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Songalia

 

General Comment

Firearms exports must continue to be classified as military. They must remain under the regulation of the
State Department so Congress can block sales of large batches of firearms to foreign countries.

lam opposed to switching the regulation of firearms exports from the State Department to the Commerce
Department because this change would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

The State Departments Blue Lantern program must not be eliminated.

Licensing requirements for brokers must not be eliminated.

The State Departments block on the 3D printing of firearms must not be eliminated.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021674
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 600 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-rz1p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1973

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig Coulter

 

General Comment

I oppose this new action. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please consider all of this and deny the proposed rule.

Sincerely,

WASHSTATEC021675
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 601 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-ix9y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1974

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nydia Leaf
Organization: Granny Peace Brigade

 

General Comment

To the U.S. State Department - To Whom It May Concern:
My family and I oppose this rule change that would switch the regulations of firearms export from the

U.S. State Department to the U.S. Commerce Department. It is a matter of national security - we must
not and cannot permit any change that will open the floodgates of weapons trading.

WASHSTATEC021676
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 602 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-9851
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1975

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Rengers

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021677
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 603 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-5xws
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-1976
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Edelstein

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State Department to
the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to forcign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it could stop
im the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of fircarms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

l ft would climinate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

3 It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cady Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021678
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 604 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-l7y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1977

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: randall potts

 

General Comment

I strongly oppose the Rule change in International Traffic in Arms Regulation. This is a terrible change
to longstanding and effective regulation of international arms sales from the USA that will not only harm
our standing in the civilized western world, but also help arm the worst war criminals who oppress their
own people.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

The only beneficiaries of this rule change are gun manufactures, arms dealers and the vermin they arm.

This makes the USA less safe and compromises our moral standing and values. This change is totally
against the interests of USA citizens. Please do not do it.

WASHSTATEC021679
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 605 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-9fol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1978

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Feuer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The rule change would make such sales a matter of
money rather than one of national/Anternational defense and security. We do harm to our own and other
nations when we supply deadly weapons to terrorists and lawless governments.

This kind of sale alienates law-abiding nations (of which we should be the leader), betrays international
agreements, and foments violence around the world.

For these reasons I oppose the change.

WASHSTATEC021680
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 606 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-sxhv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1979

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Kent

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC021681
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 607 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-doug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1980

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cornelia Shearer

 

General Comment

I have recently learned that not only are there a gut of all kinds of guns in the U. S., but drug smugglers
are bringing guns across the border into Mexico contributing to the violence of the gangs there that keep
that country in a state of serm warfare with the citizens.

We desperately need to find ways that decrease the huge number of guns available in the U.S. The

second amendment does not say that each citizen has the right to act as though they are an independent
militia.

WASHSTATEC021682
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 608 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-233¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1981

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lreri Bravo

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021683
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 609 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-1a86
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1982

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karl Hamann

 

General Comment

Tam completely opposed to the NRA's shameless bid to flood the world with US made weapons. Moving
the authority for weapons sales to the Dept. of Commerce is a cynical ploy, and must not stand!

WASHSTATEC021684
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 610 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-rpex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1983

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William ‘Skip Dykoski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021685
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 611 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-88nn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1984

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca tippens

 

General Comment
Please do not move from the state department oversight of arms’ shipments:

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Changing the process would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021686
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 612 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-rf2f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1985

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Duerksen

 

General Comment

I oppose moving the regulation of firearms exports from the Department of State to Department of
Commerce. This change would make the world a more dangerous place:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

~It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021687
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 613 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-y97c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1986

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: leora douraghy

 

General Comment

I oppose the rule change to switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Under the State Department, the sale of weapons 1s strategic, under the
Department of Commerce the sale of weapons would be horrific, turning a once benevolent Uncle Sam
into a merchant of death.

WASHSTATEC021688
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 614 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-bm3r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1987

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pennie Heath

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021689
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 615 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-4s552
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1988

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary-Beth Santarelli

 

General Comment
PLEASE DO NOT MAKE IT EASY FOR PEOPLE OUTSIDE THE USA TO GET AMERICAN

GUNS AND AMMO. THESE WILL ONLY BE USED AGAINST USAND ALSO TO HARM
OTHERS.

WASHSTATEC021690
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 616 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-4494
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1989

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robin waterhouse

 

General Comment

no assualt rifles, no automatic rifles
no need for peons to have them. i am sure the preppers have alot.

WASHSTATEC021691
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 617 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-zq5b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1990

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy O'Byrne

 

General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. I oppose this proposed rule.

WASHSTATEC021692
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 618 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-zief
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1991

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Pressgrove

 

General Comment

We have enough gun violence in our country without exporting it to others. We have immigrants fleeing
violence in their countries and seeking asylum in the US. Greed should not dictate our moral obligations
to our fellow man/womankind!

WASHSTATEC021693
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 619 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-ey)4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1992

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adina Parsley
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Meanwhile, the Commerce Department just does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security does not have staff everywhere.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Leave firearm export regulations with the State Department whose primary interest is national security
and not with the Commerce Department whose primary interest is promoting American business.

WASHSTATEC021694
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 620 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-wnln
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1993

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Scarabin

 

General Comment

Congress should not let this type of BS be passed for a corporation of death (NRA & corporations
making these killing machines).
This is all about making money for political gain, again STOP the BS!

WASHSTATEC021695
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 621 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-mily
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1994

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Rose

 

General Comment

It is essential that the U.S. Department of State continue to review sales of firearms to overseas buyers.

WASHSTATEC021696
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 622 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-t5s84
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1995

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Concerned Citizen

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. It would make the world a more dangerous place
and increase the number of firearms thereby increasing crime and adding to the unsafe conditions that
can cause increased migration.

WASHSTATEC021697
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 623 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-2329
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1996

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Raftery

 

General Comment
The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

I oppose the rule change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021698
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 624 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-z1z4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1997

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Gregory

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021699
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 625 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-5d3b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1998

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Starr

 

General Comment

i oppose this rule change that would switch the supervisory group over gun sales from the State
Department to the Commerce Department!

WASHSTATEC021700
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 626 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-2qlr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1999

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrizia Lazzeri

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

To keep ALL Americans safe, this MUST never be allowed to happen!! Thank you!

WASHSTATEC021701
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 627 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-wmdn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2000

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Miller

 

General Comment

Tam writing to express concern with the proposal to change the regulation of arms exportation from the
State Dept to the Commerce Dept. I have always felt shame that the US is responsible for more
exportation of weapons to all parts of the world than any other country. Many times it is clear we have
actually armed both sides of a disagreement and we have armed our own enemies. We should promote
conflict resolution and not violence. Moving control of munitions export to Commerce just makes it
abundantly clear that our own motivations are profit and not safety, diplomacy or democracy. Please
oppose this proposed rule.

WASHSTATEC021702
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 628 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-dekv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2001

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alicia Shapinsky

 

General Comment

I oppose this rule change switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Such a switch would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. Firearms exports should remain
under the regulation of the U.S. State Department. Thank you.

WASHSTATEC021703
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 629 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-y9lr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2002

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Cato

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The rule change would make the world a far more
dangerous place: It would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

Right now, firearms exports are classified as military under the regulation of the State Department, and
Congress can block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to enforce export controls
adequately. lis Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021704
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 630 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-6cfg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2003

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Tucker

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This switch would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe. The nile change would make the
world a far more dangerous place!

WASHSTATEC021705
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 631 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-wro7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2004

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacqui Lipschitz

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021706
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 632 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-6mmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2005

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021707
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 633 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-wxv8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2006

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Heidemann

 

General Comment

I strongly feel the regulation of export of firearms from the US should stay within the State Department
where there are resources to track and follow and intercept if necessary any weapons that are exported
from the US.

WASHSTATEC021708
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 634 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-b4p6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2007

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marney Reed

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021709
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 635 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-5khq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2008

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rose Catania

 

General Comment

I vehemently DO NOT agree with the proposed rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. This is a dangerous proposal, as It would eliminate the State
Departments Blue Lantern program on inspections and reports.

It would also remove licensing requirements for brokers, increasing the risk of trafficking tremendously.
DO NOT CHANGE THE RULE.

WASHSTATEC021710
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 636 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-t5se
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2009

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Glen Kappy

 

General Comment

I understand there is a proposed rule change that would take the regulation of U.S. firearms exports from
the U.S. State Department and put it under the U.S. Department of Commerce. If true, I strongly oppose
this change.

Thank you for the opportunity to comment and for your attention to this matter,

WASHSTATEC021711
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 637 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-yu%e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2010

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Carpenter

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. It's quite obvious that this rule change is simply a blind
to bring more firearms into the U.S., and

we definitely do not need more assault type weapons in the hands of civilians. There have been enough
deaths and misery

caused by assault weapons and the mentally ill or terrorists who were able to buy them. Please do not
allow this rule change to go through.

WASHSTATEC021712
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 638 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-pe0i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2011

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas Sedon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021713
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 639 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-ko6c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2012

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Fite

 

General Comment

We should not have the NRA, and U.S. gun manufacturers, selling guns outside this country. Too often,
these guns end up being used in wars around the world. You think fireworks on the 4th of July are
dangerous? They are nothing compared to the killing and destruction of wars, which are aided when the
NRA, and U.S. gun manufacturers are selling guns to foreign governments and private individuals in
other countries.

WASHSTATEC021714
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 640 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-fngp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2013

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Saia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and

around the globe.

Changing any of these rules, at this point, would be bat-shit crazy.

WASHSTATEC021715
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 641 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-4f54
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2014

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Vanlandingham

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021716
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 642 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-xvxk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2015

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Johnson

 

General Comment

https://action.momsrising.org/go/38288?t=9&akid=11004%2E2168612%2EHaA8pT

WASHSTATEC021717
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 643 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-oqb3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2016

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sylvie Stevenson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

S.M. Stevenson
2002 E. River Road
Unit N-07

TUCSON, AZ 85718

US Citizen

WASHSTATEC021718
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 644 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-glqo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2017

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Carter

 

General Comment

I oppose the rule changes to International Traffic in Arms that would allow less weapons sales
monitoring and control.

Since firearms exports are now classified as military and are under the regulation of the State
Department, then Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

WASHSTATEC021719
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 645 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-di2p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2018

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RJ Cooper

 

General Comment

Limit arms exports. Do not move jurisdiction to Commerce! If that is done, almost anyone, anywhere can
purchase military grade weopons.

WASHSTATEC021720
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 646 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-regi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2019

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stuart Rayvid

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021721
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 647 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-nfij
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2020

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Morse

 

General Comment

No, don’t do it! I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. It should be a crime to ship guns overseas.

WASHSTATEC021722
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 648 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-wohl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2021

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change! Dept. Of Commerce has no
Place being in charge of gun sales, especially internationally. It needs to remain as is.

WASHSTATEC021723
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 649 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-5p95
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Brown

 

General Comment

Moving the handling of export licenses of semiautomatic assault weapons and other powerful firearms
from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce Department
(focused on promoting American business) would open new floodgates for arms sales internationally,
with serious implications for our national security.

Please do not make this change!

WASHSTATEC021724
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 650 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-9f73
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Hayes

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021725
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 651 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-qopp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Perry

 

General Comment

I strongly oppose rule change to allow control of firearm sales internationally from State Department to
the Commerce Department.

WASHSTATEC021726
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 652 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-tw5j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ginny Mitchell

 

General Comment

AU guns or any kind have only one purpose, to kill. [have lived for 70 years and have never needed a
gun to protect myself. The only people I would need to protect myself from are those with guns. Duh!
Why do we need all this killing? To line the pockets of the NRA.

WASHSTATEC021727
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 653 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-ewd5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: paul runion

 

General Comment

i oppose the rule change which would switch the regulations of firearms export from the U.S. Dept. of
State
to the U.S. Dept. of Commerce

WASHSTATEC021728
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 654 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-3135
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janelle Murphy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021729
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 655 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-imkl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Prostko

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021730
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 656 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943a-l3hy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Waterman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021731
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 657 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-7fn4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: patrice schooley

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the United State
Department to the US Commerce.

WASHSTATEC021732
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 658 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-mq0l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.

Commerce Department. Congress would no longer be automatically informed about sizable weapons
sales that it could

stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines

and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of

Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

WASHSTATEC021733
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 659 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-fyxv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Nelson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.

WASHSTATEC021734
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 660 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-4xry
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Vieira

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

We would be fools to allow weapons to be sold on the international markets. This could be used by
terrorist organizations as a means to arm large numbers of combatants hell bent to create havoc and kill
innocent people.

This is another NRA scheme to increase the sales of weapons by the gun manufacturers.

The NRA is a disreputable advocacy organization and is responsible for the gun violence in our country
and should not be curried any favors.

WASHSTATEC021735
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 661 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-ouhw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Knoll

 

General Comment

As a citizen of the United States, lam very concerned about gun violence and our exporting of this
violence by selling guns to other countries. I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Many semi-
automatic rifles are also easily converted to fully automatic firearms. Because military-style assault rifles
clearly have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns.In a September 15, 2017, letter, Senators Benjamin Cardin,
Dianne Feinstein, and Patrick Leahy explicitly noted that this move would violate Congressional intent
and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking.

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-

WASHSTATEC021736
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 662 of 902

shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

6. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staffin Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
7. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC021737
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 663 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-9aze
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Tuttle

 

General Comment

Iam writing to strongly oppose this rule change that would switch the regulation of firearms exports
from the U.S. State Department to the U.S. Commerce Department.

This rule change has the potential to harm both national security and international human rights. For
example, with the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department simply does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large quantities of American guns and ammunition.

Thus, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

This rule change would be dangerous and irresponsible, and must not go forward.

WASHSTATEC021738
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 664 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-alpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Klepin

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021739
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 665 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-upqi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Miriam McCaleb

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021740
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 666 of 902

 

As of: November 29, 2018

PUBLIC SUBMISSION Tracking No. 1k2-943b-bezg
Comments Due: Fuly 09, 2018

 

 

 

nt

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories L 1, and TT

 

 

   

Comment On: DOS-2017-0046-0001
Intemational Traffic in Anns Regulations: U.S. Munitions List Categories I, Tl, and II

 

 

Document: DOS-2017-0046-2038
Comment on DOS-2017-0046-000 |

 

 

Submitter Information
Name: toby kutler

General Comment

i cannot understand why the U.S. Department would even consider international traffic m arms regulation: U >s. Munitions list categories.
why this s dept even think of doing such a terrible thing .lam begging for sake of everyone. No NO Na NO NO

        

WASHSTATEC021741
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 667 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-w4rr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Miranda

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List. They are very
dangerous guns. AK-47s have been involved in human rights abuses. I strongly oppose reclassifying
semi-automatic weapons as commercial items. Please keep AK-47s on the State Department's US
Munitions List.

WASHSTATEC021742
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 668 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-z851
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Petra Barclay

 

General Comment

I strongly oppose the rule change. Right now, firearms exports are classified as military. This is why they
are under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021743
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 669 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-pqwr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021744
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 670 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-i12y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: brian faleiro

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021745
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 671 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-paq|
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Blum

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. It seems your department is forgetting that immigrants are entering America through its southern
border requesting asylum from their home countries due to gang violence. Remember these gangs and
other violent people are receiving their guns from America more often than from any other country.
Hence, the only reason for more easily allowing guns made in America to be shipped across its border is
because there is no perceived threat to America's border security by your department. If that is so then I
fully expect your department to declare that there is no increased security threat to America’s southern
border and to vigorously denounce any actions to increase funding for border security, including for
more personal or for building more walls on America's southern border.

WASHSTATEC021746
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 672 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-56w0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
I oppose the change from State Dept to Commerce Dept.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them

It would remove licensing requirements for brokers, increasing the risk of trafficking

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC021747
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 673 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-cqj0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Kuenzi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The firearms we export will likely be used against our
citizens or our allies abroad. Enough.

WASHSTATEC021748
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 674 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-1agy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Wolff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021749
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 675 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-sifp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Patten
Organization: none

 

General Comment

Are you seriously going to make it easier for gun manufacturers to sell and ship firearms all over the
world? They already send countless firearms around the world, please don't make it any easier.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Please don't make the world more dangerous than it already is.

WASHSTATEC021750
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 676 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-jfch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James & Leslea Kunz

 

General Comment

The world does NOT need morte guns for public consumption, but many fewer. Why not assist non-
European countries world-wide remove guns and make them illegal in public places??!?

WASHSTATEC021751
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 677 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-dphz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Wiant

 

General Comment

the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC021752
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 678 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-2rez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Tove

 

General Comment

If you sell arms to others countries you can only expect (more) blowback.

WASHSTATEC021753
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 679 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-oh4s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jim Snee

 

General Comment

I oppose this rule change. It removes these gun sales from the protection of National Security to that of
promoting business.

WASHSTATEC021754
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 680 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943b-Stel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alison Dillemuth

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021755
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 681 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-svuw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Reed

 

General Comment

I oppose the rule change that was switched the regulation of firearms export from the United States state
department to the United States Commerce Department.

WASHSTATEC021756
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 682 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-sq62
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betiana Caprioli
Organization: Dream Realized Scholarship

 

General Comment

I oppose the rule change that will allow sales of firearms to oppressive government.

WASHSTATEC021757
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 683 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-vlid
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Koenigshofer

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

I ask that the State Department and the Commerce Department oppose the rule change.

WASHSTATEC021758
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 684 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-f66
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy Marczyk

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The NRA and gun manufacturers want guns everywhere,
for everyone, not just here in the United States, but around the world. They are pushing hard for a rule
change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC021759
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 685 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-egld
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Leonard

 

General Comment

Iam writing to express my opposition to switching the regulation of firearms exports from the State
Department to the Commerce Department. I believe this would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

I think this change would make the world a far more dangerous place and here are my reasons why:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

1. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Please do not make this change.

Thank you,

Valerie Leonard

WASHSTATEC021760
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 686 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-g2qp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I live in Lebanon, Oregon and am a member of the United Church of Christ, which is active in peace and
justice issues. | have gone on several trips to Latin America, and this past April I was part of a Witness
for Peace delegation that traveled to Mexico and spent 10 days in Oaxaca and Mexico City. We talked to
several people representing indigenous groups and others who face violence and repression on a regular
basis. One common theme we heard was that the perpetrators of violence are using weapons obtained
from the U.S., either legally through the Merida Initiative, or illegally by smuggling arms across the
border. Arms used in crimes have been traced back to U.S. manufacturers through their serial numbers.
Once the arms reach Mexico there is little oversight of their distribution, and they wind up in the hands
of armed militias, secret security forces and cartels. The result is that Mexico has one of the highest
homicide rates in the world. For the safety and security of the Mexican people, Mexico needs fewer
arms, not more, and more control on the guns sent there, not less control.

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
Regarding wide retail availability of firearms, about which comment has been requested, many countries,
including Mexico, prohibit civilian possession of semi-automatic rifles and handguns, as well as of any
larger caliber firearm. Treating semi-automatic assault nfles as non-military would only increase the
number of these deadly arms reaching local police forces, who are supposed to protect civilians, not
assault them. Six U.S. states, the District of Columbia, and several large retail chains also prohibit retail
sale of semi-automatic assault rifles. Semi-automatic rifles are also easily converted to fully automatic
firearms. Because military-style assault rifles clearly have substantial military utility, transfer of these
firearms to Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey. Human
rights abuses in Mexico are not well-known outside the country and eliminating Congressional oversight
would make tt more difficult to identity the abusers. Congressional action in 2002 required sales of
firearms regulated by the US Munitions List valued at $1 million or more be notified to Congress. Items

WASHSTATEC021761
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 687 of 902

moved to Commerce control would no longer be subject to such notification. In a September 15, 2017,
letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

3. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.

4. The proposed change will reduce transparency and reporting on gun exports. The mile would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. Knowing the total amount of firearms deliveries is important in examining
the relationship between the number of guns and the amount of violence in a country.

5. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

Leave the regulation of firearms and ammunition under the State Department.

Sincerely,

Kenneth Crouse

WASHSTATEC021762
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 688 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-5izh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Lundgren

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.
Commerce Department.

WASHSTATEC021763
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 689 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-xqad
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jay Mullings

 

General Comment

Iam opposed to this rule change.

Anything that make more semi automatic weapons, means more dead people.
Keep the situation as it is.

This change would count on gun manufacturers

to tell th gvt about huge shippments of AR-15 to Turkey,

the mfg. would not tell & Kurds would be killed.

NO easing exports of weapon w/o congress in every instance.

WASHSTATEC021764
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 690 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-gm5i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjel Zaldivar

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. This is not just an issue
about business. People’s safety, and ultimately, America’s safety are on the line.

WASHSTATEC021765
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 691 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-gwrs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Sheeler

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021766
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 692 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-l7uo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathe Garbrick

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

This would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021767
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 693 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-2fn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jerry Nailon

 

General Comment
comments now to the State Department and the Commerce Department through the below links. You can

write in something like: I oppose this rule change that would switch the regulations of firearms export
from the US. State Department to the U.S. Commerce Department.

WASHSTATEC021768
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 694 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-xrs9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen Dickey

 

General Comment

This proposal to move the authority to regulate guns from the State Department to the Commerce
Department , 1s so terribly wrong it is scary. The Commerce Dept does not have the manpower to oversee
this big an operation, nor does it have the training. This is so typical of the NRA and would do so much
damage to our security in this country, and in the whole world. Please do what you can to see that this
does not happen.

Thank you,

Helen Dickey

WASHSTATEC021769
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 695 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-clir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Jo Baumann

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous! They are used to kill people every day around the world in acts of terrorism,
organized crime, political violence and human rights violations. They should be subject to more controls,
not less. The Commerce Department does not have the resources to adequately enforce export controls!
This rule change would remove essential safe safeguards that help keep extra-legal agents from obtaining
the weapons that fuel violence that destabilizes countries and causes mass migration.

Please do the right thing and forgo this disastrous rule change.

WASHSTATEC021770
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 696 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-gh2v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Stern

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021771
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 697 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-c057
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lewise Busch

 

General Comment

Dear sir or madame:

I want to protest vigorously any plans to switch the regulation of firearms exports away from the State
Department to the Commerce Department. The latter is clearly not equipped to assess the potential
impacts of firearms sales to nations where there are rampant civil rights abuses, drug cartel operations,
political violence, or just plain high rates of violence. State is much better equipped and focussed to
concentrate on our security and the reduction of violence fueling the high rates of mass immigration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Thank you for considering my thoughts about this!
Sincerely,

Lewise Busch

WASHSTATEC021772
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 698 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-57cb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: karen kindel

 

General Comment

Switching regulations of firearms export from US State Dept to US Commerce Dept is a terrible idea.
After all the gun tragedies, how can this even be considered. It would increase arms sales internationally
and impact national security.

WASHSTATEC021773
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 699 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-uh5z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Pinches

 

General Comment

Please don't change the regulations! Thank you!

WASHSTATEC021774
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 700 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-3qp8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Phelps

 

General Comment

Tam a registered gun owner and I oppose placing the export of firearms under the aegis of the Commerce
Department. They are correctly classified as military and belong under the purview of the State
Department.

WASHSTATEC021775
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 701 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943c-1jeu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carlos Cabezud

 

General Comment

Please do not turn over the regulation of firearms exports to the Commerce department, let the State
dept.continue to handle it.

Letting Commerce do this could lead to huge quantities of firearms winding up in the hands of countries
which constantly violate human nghts.

Sincerely,

WASHSTATEC021776
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 702 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-woax
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marguerite Benoit

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021777
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 703 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-bfcx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Albanese

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S.State
Department
to the U.S. Commerce Department.

Once the almighty dollar is involved, morality & common sense go out the window.

Thank you for your time & consideration in this matter.

WASHSTATEC021778
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 704 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-efyb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Bachman

 

General Comment

I object to the international trade in firearms shifting from the Department of State to the Commerce
Department. We need to keep contro! of where the arms and what type of arms are going, what they will
be used for, and whether the the use is consistent with US values. The Commerce Department is charged
with selling the US commerce, not in making value judgements on our exports. Do not transfer our arms
sales to the Commerce Department.

WASHSTATEC021779
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 705 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-1fyi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Kronheim

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

The public comment period for this rule change ends on July 9.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

WASHSTATEC021780
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 706 of 902

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements tor brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations, and suicides. They should be subject to

more controls, not less!

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "US. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021781
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 707 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-hdyi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jan Sockness

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021782
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 708 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-yrwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Gliva

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021783
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 709 of 902

 

As of: November 29, 2018
Tracking Ne. 1k2-943d-6ba6
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-2079

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Vicky Matsui

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and armmunition.

The bottom line is thal switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

1. H would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, smce his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not fess!

WASHSTATEC021784
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 710 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-kyzb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael cunningham

 

General Comment

I think that regulations on arms and us munitions should be kept at the StateDept. So they can control the
licensing of US made arms to keep them from being exported to the WRONG people or countrys .
michael cunningham

WASHSTATEC021785
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 711 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-a2nf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Seidel

 

General Comment

Please do not remove the control of selling guns overseas from State Dept and move it to the Cormmerce
Dept.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021786
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 712 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-lbwa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeanne Hogan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I do not want to see firearms exported to oppressive
regimes, removal of safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and do not want to further & fuel violence that destabilizes
countries and causes mass migration.[4]

WASHSTATEC021787
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 713 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-mscl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Bryce

 

General Comment

I oppose the proposed rule change that would shift international firearms traffic regulation from the U.S.
Department of State to the U.S. Department of Commerce. Commerce Department does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Thank you.

WASHSTATEC021788
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 714 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-s73w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorelle Ackermann

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021789
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 715 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-dowgq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorelle Ackermann

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021790
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 716 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943d-pq57
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deb Hahn

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021791
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 717 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-e95e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlena Santoyo

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021792
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 718 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943e-ugk7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie braga

 

General Comment

Please don't spread the sale of guns internationally. Stop the madness just to make money!

WASHSTATEC021793
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 719 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-13j7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Matthews

 

General Comment

Please do not change the control of sale of firearms from the State Department to the Department of
Commerce. Firearms exports should be continued to be classified as military", so that Congress can
block sales of large batches of firearms to foreign countries. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey. Unacceptable!

WASHSTATEC021794
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 720 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943e-v557
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ellen kabat

 

General Comment

I oppose this rule change.

WASHSTATEC021795
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 721 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943e-plvm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Castellanos

 

General Comment

Please leave the handling of firearms/munitions licenses under the State department and not under the
commerce department since I believe its in the best interest of our safety. Lets keep money interests out
of safety interests.

WASHSTATEC021796
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 722 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-u884
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Ann Fleming

 

General Comment

I oppose giving the Commerce Department jurisdiction over firearms sales. Because of national security,
this needs to remain with the State Department. Hopefully this would allow decisions to not be subject to
the firearms manufacturers desire for profits at the expense of national safety.

WASHSTATEC021797
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 723 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-dra3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ernest Isaacs

 

General Comment
Here is how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds
of pre-license and post-shipment inspections and publicly reports on them.[4]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully

charged him with violating arms export laws, since his open-source posting made it possible for anyone
with

access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively

enabling 3D printing of firearms in the U.S. and around the globe [7]

Please reject this terrible change

WASHSTATEC021798
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 724 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943e-kqlz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Lee

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department,
and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could

stop in the name of national security, even to countries where there are serious human rights concerns,
such as the

Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls.
Its Bureau of Industry and Security does not have staff everywhere.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like

organized crime and terrorist organizations from obtaining weapons, and further fuel violence that

destabilizes
countries and causes mass migration.

WASHSTATEC021799
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 725 of 902
The rule change would make the world a far more dangerous place:

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds
of pre-license and post-shipment inspections and publicly reports on them.

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking.

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder

Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged

him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a

3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling

3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous.

They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism,
and human rights violations.

They should be subject to more controls, not less!

A July 5, 2017, article in the Proceedings of the National Academy of Sciences identifies that Earth
is in the midst of its sixth mass extinction episode: Biological annihilation via the ongoing sixth mass
extinction

signaled by vertebrate population losses and declines.

The article concludes: "...Earth's sixth mass extinction episode has proceeded further than most assume.
... (T)he

proximate causes of population extinctions (are): habitat conversion, climate disruption, overexploitation
toxification,

species invasion, disease, and (potentially) large-scale nuclear war ... (T)he ultimate drivers of those
immediate causes

of biotic destruction (are), namely, human overpopulation and continued population growth, and
overconsumption,

especially by the rich. ... (The sixth mass extinction is already here and the window for effective action
is very short,

probably two or three decades at most. All signs point to ever more powerful assaults on biodiversity in
the next

two decades, painting a dismal picture of the future of life, including human life.”

2

https://www.pnas.org/cgi/doi/10.1073/pnas. 1704949114

Fascism, a governmental system run by a dictator, exalts the state and race above the individual.

Fascism enforces severe economic and social regimentation.

WASHSTATEC021800
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 726 of 902

Fascism enables mega-businesses / wealthy economic predators who support the dictator to profit from
exploiting / harming / enslaving / killing scapegoats -- the "other."

Fascism creates special privileges for its wealthy supporters -- in this case weapons dealers and the NRA,
both of

whom contribute inordinate dark money to the Republican majority in Congress and the current occupant
of the White

House.

Does the U.S. Department of State want to accelerate Earth's sixth mass extinction episode with a world-

wide blood
bath that enriches U.S. arms dealers and the NRA?

WASHSTATEC021801
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 727 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-viy0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica R Semon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would endanger human lives, including those of US
citizens.

WASHSTATEC021802
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 728 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-f304
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Ross

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is unacceptable and should not be allowed so
that the NRA and gun manufacturers can sell more arms.

WASHSTATEC021803
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 729 of 902

 

As of: November 29, 2018

LISSION Tracking No. 1k2-943e-u3q8

Comments Due: July 09, 2018

 

PUBLIC SUI

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046-2097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Glen Anderson

 

General Comment

LSTRONGLY OPPOSE Trump's proposal to move export license oversight for firearms from the Department of

State
to the Department of Commerce THAT WOULD PROMOTE TERRORISM by making firearms seem like just
another

commercial commodity for the Dept. of Commerce to rubber-stamp.

The Dept. of State knows what's going on in other countries, so the Dept. of State should continue its oversight
power.

ULS. troops routmely use their military rifles in semiautomatic mode.

Foreign militaries and TERRORISTS use them.

TRUMP WANTS FOREIGN DICTATORS AND TERRORISTS TO GET EASIER ACCESS TO
GUNSITEEEPUTEPEEEEEN

The proposed rule also climinates Congressional oversight for umportant gun export deals. WE NEED
OVERSIGHT!

The rule IMPOSES COSTS UPON TAXPAYERS that gun manufacturers should pay (costs of processing
licenses).

The rule allows unchecked gun production m the U.S. and exports abroad by removing the block on 3D printing of
firearms.

PROTECT HUMAN RIGHTSHT! PREVENT TRUMP FROM ARMING TERRORISTSIUT!

STOP THIS INCREDIBLY RECKLESS AND STUPID RULEIUE

WASHSTATEC021804
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 730 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-8ajv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Multer

 

General Comment

This is a horrendous idea ! After watching countless attacks on students and other groups of innocent
people, how can this even be considered? It is a totally bad idea.

WASHSTATEC021805
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 731 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-29wx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicole Taylor

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Dept.
to the U.S. Commerce Dept. because it would undermine the safety of the United States and its citizens.
The Commerce Dept. cannot appropriately keep guns out of the hands of gun traffickers, terrorists, or
human rights abusers, among others.

WASHSTATEC021806
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 732 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943e-que0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Hicks

 

General Comment

Iam writing against the proposed rule change to switch the regulation of firearms exports from the State
Department to the Commerce Department. This change would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

More specifically, the rule change would weaken the control of arms shipments by doing the following:
L} eliminating the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them;

2) removing licensing requirements for brokers, increasing the risk of trafficking; and

3) removing the State Departments block on the 3D printing of firearms.

WASHSTATEC021807
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 733 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-ljch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dianne Wells

 

General Comment

Transferring export license authority for firearms from the State Department to the Commerce
Department would enrich gun manufacturers at the expense of our national security. | oppose this rule
change.

WASHSTATEC021808
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 734 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943fjm1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Kruckermeyer

 

General Comment

Tam absolutely opposed to the proposed rule change to transfer regulation of gun export from the State
Department to the Commerce Department.

This is a matter of national and world security before it is a business matter, and it is the State
Department, not Commerce, which has the resources to control this highly sensitive matter.

WASHSTATEC021809
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 735 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-f7ic
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maurine Canarsky

 

General Comment
Iam writing to strongly and vehemently oppose the proposed rule change.

Switching the regulation of firearms exports from the State Department to the Commerce Department
facilitates firearms exports to oppressive regimes, removes safeguards that help keep extra-legal agents
like organized crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

This rule change eliminates the Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

It removes licensing requirements for brokers, increasing the risk of trafficking.

It removes the block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

Do not make this change. It opens the door to more violence and death worldwide.

WASHSTATEC021810
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 736 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-3pz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Chernansky

 

General Comment

I oppose the rule that would switch the regulation of fire arms export from the State Departrnent to the
department of Commerce. switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021811
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 737 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-n3e6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jesus Bustos

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department

to the U.S. Commerce Department for I think this would open the flood gates to fire arms around the
world

There is no good reason to make this change other then to aid an industry that has little regard for the
finality

of it's product and will have serious repercussions that would not be understood until it's too late. Again I
ask the

department please use all it's resources to oppose this move.

WASHSTATEC021812
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 738 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-55w9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MARIA BRUSCHI

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.[4]

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe [7]

WASHSTATEC021813
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 739 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-7ut3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Suellentrop

 

General Comment

I oppose this rule change to switch from the State Department to the Commerce Department the
regulations on US munitions. The bottom line is that switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021814
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 740 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-456¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deadre Lorber

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021815
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 741 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943f-80vn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Spencer

 

General Comment

I oppose transferring the regulation of firearms exports from the State Department to the Department of
Commerce. Switching

the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to

oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from

obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

The proposed rule change would make the world a far more dangerous place because:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license

and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson

posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms

export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a

lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in
the U.S. and around the

globe.

This rule change would make not only the United States, but every country in the world much less safe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence,

terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021816
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 742 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-vwl2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth Loehlein

 

General Comment

I oppose the transfer of firearms exports from the U.S. Dept. of State to the U.S. Dept. of Commerce. It is
better for the safety and security of the United States that firearms exports stay with the U.S. Dept. of
State.

WASHSTATEC021817
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 743 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-edrj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cassandra McDougall

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC021818
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 744 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-e04d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Stephenson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021819
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 745 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-fyy4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theresa Hadden-Martinez

 

General Comment

This rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department is a terrible idea and I oppose it.

WASHSTATEC021820
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 746 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 9-nqez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Dour

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!

WASHSTATEC021821
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 747 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-2bw7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Novak

 

General Comment

I oppose the transfer of regulatory power over automatic weapons from the State Department to the
Commerce Department. Such a change will reduce the check on the sale of dangerous weapons to the
hands of authoritarian regimes and criminals. The State Department has a better ability to take into
account interests of the United States foreign policy and values than the Commerce Department does.

WASHSTATEC021822
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 748 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-whbly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Uyenishi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Thank you for listening

WASHSTATEC021823
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 749 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-e8sn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jennifer schultz

 

General Comment

This is one of the worst ideas that the government has ever come up with. Selling semi-automatics to
other countries just encourages despots and dictators to use violence to take away rights of those people
who are trying to gain freedoms that we have in the united states. This proves how influential the NRA is
by using money to influence politicians that are in congress. This is not what the united states is about.
The united states is supposed to encourage other countries to set up democracies throughout the world.

WASHSTATEC021824
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 750 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-tbnf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Rogan

 

General Comment

I can think of no greater danger to the world and its peace than for the United States to treat the world as
simply one gigantic single-person gun market. Somebody apparently thinks that an armed society is a
polite society, and has forgotten South Sudan and Ethiopia.

WASHSTATEC021825
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 751 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943¢-rlix
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Rogan

 

General Comment

I can think of no greater danger to the world and its peace than for the United States to treat the world as
simply one gigantic single-person gun market. Somebody apparently thinks that an armed society is a
polite society, and has forgotten South Sudan and Ethiopia.

WASHSTATEC021826
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 752 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-hyn0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Dempsey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021827
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 753 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-fpxv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Kelly

 

General Comment

Tam entirely opposed to any rule change that would declassify firearms as military and/or that would
result in a change of the regulation of firearms exports from the U.S. Department of State to the U.S.
Commerce Department. This proposed change would dramatically endanger our national and
international security.

The safeguards that are in place, including the Blue Lantern program, licensing and inspection policies, a
block on the 3D printing of firearms, along with congressional and public oversight that exists because
the U.S. Department of State oversees the export of firearms cannot be underestimated in our global
security.

It is important to keep the regulations of firearms within the jurisdiction of the U.S. Department of State.

WASHSTATEC021828
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 754 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-s60n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Agnes Franklin

 

General Comment

It's vitally important that we don't make weapon sales easier for citizens or for other countries to buy. I
oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021829
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 755 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-ev3¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yousong Mei

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[

WASHSTATEC021830
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 756 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-gy20
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dian Lopez

 

General Comment

Export licenses for powerful firearms should be handled by the state department not the commerce
department. The object 1s NOT to make more money but to protect our national security.

WASHSTATEC021831
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 757 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-psri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Kopplin

 

General Comment

This is a really bad idea changing gun control to the commerce department. Making it easier to sell guns
around the world. This smacks of greed for the almighty dollar. Vote NO on this,

WASHSTATEC021832
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 758 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-39pu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Evan Ingle

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021833
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 759 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-tolu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Walp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms regulation must be fully funded, and the State
Department already has many mechanixms in place.

WASHSTATEC021834
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 760 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-xa9a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-2128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles TOLL

 

General Comment

I strongly oppose the proposed rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department.

At present, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop
in the name of national security, even to countries where there are serious human mghts concerns, such as the
Philippines and Turkey. This transfer of authority would open new floodgates for arms sales mternationally,
with serious implications for our national security, and for the security of numerous nations around the world.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdies to
obtaining large caches of American guns and ammunition. Switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorst organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration This
would be an extremely wrong-minded and harmful change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place. Vote against the proposed
new rule!

CharlesToll
Concerned Citizen

WASHSTATEC021835
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 761 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-jjiy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Camille Gilbert

 

General Comment
Bad idea!

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021836
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 762 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-fq83
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Spangler

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!!

WASHSTATEC021837
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 763 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-d8b0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Clydell Peairs

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021838
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 764 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943h-x91lu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: R C

 

General Comment
Firearms, Guns, Ammunition, and Related Articles, like the human beings who use them, remain

unchanged over the past two centuries, except for their capacity to inflict harm. Control belongs under
the USML now more than ever.

WASHSTATEC021839
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 765 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943i-cx9r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allison Meisinger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021840
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 766 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943i-p8qa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth Harrow

 

General Comment

please retain the ban on export of semi-automatic weapons. i am an expert on africa, and am aware of
their use on conflicts such as that of Boko Haram in Nigeria, the fighting in the Central African Republic,
and in the conflict in North Kivu in the Democratic Republic of the Congo. Another place is South
Sudan. These conflicts have resulted in millions of refugees, of flight across the continent and to Europe,
and enormous crises of political, economic, and social orders. Please prevent these weapons, the primary
instruments in these conflicts, from being sold abroad. Ken Harrow, Amnesty International Country
Specialist for Rwanda and Burundi.

WASHSTATEC021841
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 767 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943i-m8kp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Zeh

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021842
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 768 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943i-weSb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dianna MacLeod

 

General Comment
I oppose switching the review of arms sales from the State Department to the Department of Commerce.

Congress would lose the ability to block sizable weapons sales, which means that countries with serious
human rights violations could import weapons unimpeded.

Additionally, the Commerce Department does not have the resources to adequately enforce export
controls. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

America has a gun problem; let's not export that problem to other nations.

WASHSTATEC021843
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 769 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943j-p7uc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Ainsley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe

WASHSTATEC021844
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 770 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943k-mv8u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Miriam Burstein
Organization: NA

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Department of
Commerce. | fear that doing so would make it easier for weapons to get into the hands of organized
crime and terrorist organizations around the world and would remove congressional oversight from the
practice of selling weaponry. Decisions about weapons sales need to take into account issues of human
rights violations, as well as problems of uncontrolled violence in countries where peaceful civilian life
has broken down. These are matters for the State Department and Congress to investigate and assess, and
are not mere business concerns.

WASHSTATEC021845
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 771 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-8nvp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Maxwell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021846
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 772 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431-2t9p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tris Palmgren

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

For these reasons, | am opposed to the proposed rule.

WASHSTATEC021847
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 773 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943m-nkly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheri Wells-lensen

 

General Comment
Export of weapons should be controlled by the state department. This is not like selling books, lamps or

toasters. We cannot allow gun manufacturers to inject weaponry into any potentially dangerous situation
they please simply for money.

WASHSTATEC021848
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 774 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 m-ratj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales

that it could stop in the name of national security and the Commerce Department just does not have the
resources to adequately enforce export controls.

WASHSTATEC021849
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 775 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943m-pijq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: virginia brinker

 

General Comment

#

Keep firearms classified as "military." There is no reason (except for the push of the NRA for sales) to
move this category to the Dept. of Commerce. America needs more gun control than it has now. Innocent
citizens have been gunned down on our streets; children sleeping in beds with drive-by shootings in their
neighborhoods. The world does not need more of the same in their areas. We need to provide safety in our
schools and neighborhoods keeping guns with the military classification. We need better firearms
training of our police officers to head off needless shootings by them also.

WASHSTATEC021850
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 776 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943n-aqk4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Markalunas

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The effect will be to arm terrorist throughout the world.
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021851
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 777 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943n-rm9d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristine Moore

 

General Comment

Please do not move control of firearms exports from the State Department to the Commerce Department.
This would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

WASHSTATEC021852
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 778 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943n-vn48
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexis Ladd

 

General Comment

Please act to prevent the sale of semi-automatic and similar guns to foreign bodies. The U.S. needs to
stop being an exporter of violence and these guns do just that. As the overseeing body, you have the
opportunity to block the transfer of the oversight of selling arms to the U.S. Commerce Department. As
you know, the Commerce Departrnent applies the lens of business development. This approach will work
to boost the sales of guns and not regulate them, ultimately putting U.S. citizens in more danger. Creating
an environment where people around the word can gain access to these weapons puts more people at risk,
including Americans. We're seeing this across the United States with mass shootings happening every
day -- so prevalent that they're not making national news anymore. Making more money at the expense
of peoples lives and our national security is wrong. Let the State Department continue to do their job of
limiting access to these dangerous weapons.

WASHSTATEC021853
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 779 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943n-s7t9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ryan Houlette

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Moving the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration. This
will make the world and the United States less safe.

WASHSTATEC021854
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 780 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943n-84im
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shel Tscherne

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021855
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 781 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-4uia
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Bilodeau

 

General Comment

Please stop this from happening. It ifis allowed, the whole world will be experiencing the horror that the
US is going through with increased murder and suicide from guns. Please don't allow this to go into
effect.

WASHSTATEC021856
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 782 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-qacx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the shifting of international arms sales from state to commerce departments. Please do
not let this happen.

WASHSTATEC021857
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 783 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-eyrm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021858
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 784 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-dday
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-2152

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Katie McCorle

 

General Comment

Right now, firearms exports are classified as military, and it is in the best interest of our country's security
that it stay that way! This is why firearms are under the regulation of the State Department, and why
Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, such as the Philippines
and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place in the following ways:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Thank you kindly for leaving the current rule in place!

WASHSTATEC021859
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 785 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-hafy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Sizer

 

General Comment

I think transferring oversight of foreign arms sales to the Department of Commerce is a bad idea, because
it would probably

make it easier for people in other countries to get dangerous weapons and lead to a more violent world. I
hope supervision

of such sales would remain with the Department of State.

WASHSTATEC021860
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 786 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-64ce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Olga Lampkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021861
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 787 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-bnut
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula Bushkoff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021862
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 788 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-pegzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janis M Soma

 

General Comment

I oppose a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business). This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our
national security. At this time firearms exports are classified as military. This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey. Deadly firearms should not be sold to
whoever can pay for them. Our county's priority needs to be human safety, not profitability for firearms
manufacturers.

WASHSTATEC021863
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 789 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-qqlq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC021864
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 790 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-56gc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous anonymous

 

General Comment

Disgusting. Now the criminal NRA wants to see more murders and expand them worldwide. Don't we
have enough death at their hands.

the NRA needs to be disbanded and made a terrorist group because that is what it is.

I don’t support lay public having guns, they are for the police and military and need to be extremely
restricted.

so NO NO NO NO NO gun exports.

stop the insanity now.

WASHSTATEC021865
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 791 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-ulxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dollard

 

General Comment

Please keep the State Department regulating weapons/arms/guns.

The State Department must keep the "Blue Lantern” program, in place since 1940, which carries out
hundreds of pre-license

and post-shipment inspections and publicly reports on these weapons.

It should NOT remove licensing requirements for brokers, which could increase the risk of trafficking.

It should NOT remove the State Departments BLOCK on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department

successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with

access to a 3D printer, anywhere, to produce a lethal weapon. Changing this rule switch OUT of the State
Department's

hands would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe which would

be a VERY fnghtening prospect.

You must make it HARDER to sell/produce weapons/arms/guns, because America and other countries
need LESS

weapons/arms/guns, NOT more! Keep the State Department IN CHARGE OF these DANGEROUS
weapons/arms/guns,

and do NOT let the Commerce Department regulate weapons/arms/guns, something it does NOT have
the staff/knowledge/

training or manpower to enforce! Let the State Department do its job and HIGHLY regulate ALL
weapons/arms/guns NOW!

WASHSTATEC021866
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 792 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-8ibq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Zelehoski

 

General Comment

I want to urge the State Department to maintain control of U.S. munitions. The State Department has the
manpower, checks and balances that make sure the U.S does not supply arms to countries where human
rights issues are not respected.

It is essential that our country do all we can to promote safety and security here and around the world.
There is potential for

The Commerce Dept. in promoting business to increase arms sales to unruly nations and proliferation of
guns is not an avenue to peace.

PLEASE keep control of U.S. munitions in The State Department.
Keep up the good work!

Christine and Ray Zelehoski

WASHSTATEC021867
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 793 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-7b4u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cornelia Hoskin

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC021868
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 794 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-5)93
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Asbell

 

General Comment

It is very important that the State Department continue to handle export licenses for semi automatic
assault weapons and other weapons of war to protect our national security It must not be made easier for
criminals and terrorists to obtain American guns and ammo.

Allowing the Department of Commerce to handle these licenses is a dangerous idea driven by the NRA's
desire to increase their profits. The NRA cares nothing for the safety or security of our country. We must.

WASHSTATEC021869
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 795 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-4pae
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack epling

 

General Comment

This is a bad idea. What are they thinking!

WASHSTATEC021870
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 796 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-dqk3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Anonymous

 

General Comment

Iam writing to you today to express my strong opposition to the proposed rule to transfer oversight of
small arms exports from the State Department to the Commerce Department. The Commerce Department
prioritizes doing business over safeguarding national security which would make this change far more
dangerous for Americans.

We know the US gun industry is faring poorly in today's domestic market, which is why the NRA and
the National Shooting Sports Foundation has been lobbying hard to remove congressional oversight of
commercial weapon sales of $1 million or more. No one else asked for it or wanted it.

The NSSF, a gun industry trade group, has already boasted the rule would lead to a 20% increase in
American gun exports. We see the gun lobby's influence in the nile’s description of semiautomatic assault
rifles like the AR-15 as "civilian" products. These weapons were not designed for household use, the
were designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass
shooters.

If you go forwar with this disastrous policy, | will do everything in my power-peacefully and
democratically- to hold your leadership accountable for the resulting global bloodshed. That will include
advocating against your budget priorities across-the-board until a new, non-corrupt administration can
come in and drain the swamp.

WASHSTATEC021871
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 797 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-x28b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Williams

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021872
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 798 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-vex9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Dragonette

 

General Comment

I oppose the rule change that would switch the regulations of firearm exports from the US State
Department to the US Commerce Department. The State Department enforces rigorous restrictions on
gun sales overseas because their main purpose is to safeguard our nation. I believe that changing this
responsibility to the Commerce Department, whose main purpose is to promote business, would greatly
increase the risk of selling guns to terrorists and put American citizens at great risk.

WASHSTATEC021873
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 799 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-pkbx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alma Rutgers

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021874
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 800 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-qq40
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna W.

 

General Comment

I oppose changing fire arms regulations from the State Department, which protects our country,
to the Commerce Department, which promotes American businesses. We need security!

WASHSTATEC021875
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 801 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9430-lbxg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martina Leinz

 

General Comment

I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of
State to the U.S. Department of Commerce. This would adversely affect our national security and
destabilize countries around the globe. It would enrich the U.S. gun manufacturing industry at the
expense of public safety. There is good reason to leave the regulation of firearms exports at State and
maintaining the classification of firearms exports as "military." Congress should be able to block sales of
firearms to foreign countries; particularly those with serious human rights violations. With this rule
change, Congress would no longer be automatically informed of sizable sales that it could stop in the
name of national security.

Martina Leinz
Burke, Virginia

WASHSTATEC021876
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 802 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-azyd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: S Kendall

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021877
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 803 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-yelf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021878
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 804 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-loda
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Jiranek

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021879
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 805 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-ph9g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Fischer

 

General Comment

I oppose the proposed rule change to switch regulation of firearms exports from the US State Dept to US
Commerce Dept. Such a change would facilitate arms exports to oppressive regimes, open the doors to

organized crime and terrorist organizations, and further fuel the violence that is causing mass migrations.
It will enable 3-D printing of lethal weapons with impunity. We need more controls on firearms not less.

WASHSTATEC021880
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 806 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-pl0u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: joanie b

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

Firearms exports are classified as military” and they are under the regulation of the State Department, and
it's why Congress can block sales of large batches of firearms to foreign countries.[1] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.[2]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [3]

Here are more details on how the rule change would make the world a far more dangerous place:

* It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[4]

* It would remove licensing requirements for brokers, increasing the risk of trafficking.[5]

* It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the

WASHSTATEC021881
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 807 of 902
globe.[6]
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

[1] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
{2| tbid., The Boston Globe

[3] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[4] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[5] Ibid., Violence Policy Center.

[6] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021882
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 808 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-q75o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yolanda Mitts

 

General Comment

I oppose the rule change that would switch the regulation of firearems export from the U. S. State
Department to the U.S.

Commerce Dept. Firearms exports are classified as "military" and should remain so. This change would
endanger all the

citizens of the world.

WASHSTATEC021883
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 809 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-s79p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eliot Faris

 

General Comment

I oppose additional expansion of anything leading to sale of guns in this country. They are readily
available but the NRA wants to promote a variety of tactics designed to make them even more available.
Legitimate purposes such as REGULATED hunting have a long history. However, the expansion of gun
availability and variety is unconscionable. Additional REGULATION is highly preferable to additional
deregulation. Armor piercing bullets, loopholes for background checks, selling of guns with no
legitimate, hunting (Other than hunting for humans) purposes are reasonable restrictions. When the NRA
proposes something, it is certain to be focused on additional accessibility to guns in private and public
places. Please do not support this change.

Eliot Faris

WASHSTATEC021884
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 810 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-rzr0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jay McCahill

 

General Comment

Iam vehemently opposed to the proposed transfer of authority for regulating firearms exports from the
State Department to the Commerce Department. The sale of weapons has national security and human
rights implications that Commerce CANNOT manage, and Congress MUST be informed of and have the
ability to block such sales, as they do in the current structure.

WASHSTATEC021885
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 811 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 p-gof2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary DeHoyos

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC021886
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 812 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-2hen
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joshua Greenberg

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021887
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 813 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 p-dbxf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: SALLY GIBBS

 

General Comment

I oppose the transfer of authority for Arms Sales from US State Dept. to the US commerce Dept. This
transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security.

WASHSTATEC021888
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 814 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-kewz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Sollo

 

General Comment

As a citizen who has worked in the area of firearms safety for 25 years, | oppose moving the
responsibility for these weapons from the State Department to Commerce. This issue should not be about
"commerce" but about the moral appropriateness of the use of the weapons of war by civilians. The State
Department is in the best position to make that decision.

WASHSTATEC021889
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 815 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 p-oo6l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Scott

 

General Comment

Please do not change the regulatory restrictions on how firearms may be exported from the United States.
During these days of too many mass shootings and times when angry people too often turn to guns first,
thoughts next, we cannot add to this ease. When many in our government are working to tighten our
borders concerning who or what is coming in, why would we loosen our borders concerning what is
going out? Please do not allow big business to over rule our moral obligations and to change our
regulatory systems.

WASHSTATEC021890
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 816 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943p-eb7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2183

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Skinner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I volunteer regularly working with refugees. | am aware of how many countries have human rights
violations. Iam concerned that if we send these firearms to other countries, they may be used against
innocent civilians. These are military-style weapons, and their sale should be regulated by the State
Department.

WASHSTATEC021891
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 817 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943 p-z4)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2184

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Skirbunt-Kozabo

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

I strongly urge you not to implement this new rule.

WASHSTATEC021892
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 818 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-oly5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2185

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Jones

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021893
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 819 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-iokf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 186

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcia Ogilvie

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021894
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 820 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-mlip
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2187

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcia Reau

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With this rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It would remove licensing requirements for brokers, increasing
the risk of trafficking. It would remove the State Departments block on the 3D printing of firearms.
When defense distributed founder, Cody Wilson, posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC021895
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 821 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-rtoy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2188

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alycia Mosley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

WASHSTATEC021896
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 822 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-b7d4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2189

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rhonda Garner

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC021897
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 823 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-kfxd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2190

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Graham

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Please keep regulations how they are

WASHSTATEC021898
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 824 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-llqp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2191

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary McCullough

 

General Comment

Opposed to proposed rule:

I'm extremely concerned about the rollback of these regulations. In particular the ease it would ability to
use a 3D printer to create firearms. Although, criminals can do it now, it would remove prohibitions and
provide easy access making traveling unsafe as they are not visible going through TSA.

WASHSTATEC021899
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 825 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-jugp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2192

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Let's not make it easier for U.S. gun manufacturers to export more firearms into a dangerous world filled
with terrorists anxious to use them against us.

WASHSTATEC021900
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 826 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9439-t37d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2193

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karyn Walden-Forrest

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021901
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 827 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-87po
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2 194

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcella Amspaugh

 

General Comment

It is vitally important to keep the sales of semi-automatic rifles and other powerful weapons under the
jurisdiction of the State Department. We should not get into the business of supplying weapons of war to
foreign entities.

WASHSTATEC021902
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 828 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-llge
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2195

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aisha Noble

 

General Comment

Iam a parent and active member in the early childhood education community in Chicago. I am opposed
to amending the International Traffic in Arms Regulations (TAR) to revise Categories I (firearms, close
assault weapons and combat shotguns), Hf (guns and armament) and UI (ammunition and ordnance) of the
US. Munitions List (USML) to describe more precisely the articles warranting export and temporary
import control on the USML. Items removed from the USML would become subject to the Export
Administration Regulations (EAR).

The firearms industry is hurting financially - revising these rules to benefit the fire arms industry's
bottom line is NOT in the best interest of Americans or any global citizens.

We do not need more guns in the hands of those that wish to cause us harm. These high powered
weapons belong in the hands of our military and not civilians.

Also, the amendments proposed would limit Congressional oversight on important gun export deals and
drastically increases the possibility for gun trafficking. This is unacceptable.

I respectfully ask that the Department of State does not amend the International Traffic in Arms
Regulations (TAR).

Regards,

Aisha Noble

WASHSTATEC021903
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 829 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-690;
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2 196

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Morgan Paulus

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021904
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 830 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-l3cw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2197

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcy Shinbaum

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021905
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 831 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-cr90
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2198

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vanessa Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021906
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 832 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-Imdl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2199

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam totally against this proposed rule change, The State Dept and Congress should continue oversight.
Commerce and business have different goals than protection of human rights, safety etc and should not
be given this responsibility.

WASHSTATEC021907
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 833 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943g-vthm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2200

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Max Salt

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021908
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 834 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-c2xa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2201

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Krawisz

 

General Comment

I oppose the proposed rule change that would take firearm sales away from the state department and
move it to the commerce department. We should not encourage the exportation of firearms. Most
countries have fewer firearms deaths than the United States. We should not encourage firearms deaths in
foreign countries.

WASHSTATEC021909
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 835 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-9qle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2202

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Enright

 

General Comment

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking and would
remove

the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted

online instructions for how to 3D print weapons, the State Department successfully charged him with
violating arms export laws,

since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon.

The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

I oppose the proposed rule for the reasons above and many more to numerous to mention.

WASHSTATEC021910
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 836 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-gupe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2203

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Lawrence

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The State Dept. is the right place to control these
exports. The Commerce Dept. is focused on sales, not safety.

WASHSTATEC021911
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 837 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943q-nxge
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2204

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alana DeJoseph

 

General Comment

I strongly oppose the rule change which would move the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Congress no longer being automatically informed
about sizable weapons sales so that it could monitor or stop them in the name of national security,
(especially in the case of sales to countries where there are serious human rights concerns, such as the
Philippines and Turkey), is unconscionable, short-sighted, and greedy, at the expense of the security for
future generations.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021912
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 838 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-znv9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2205

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Suda

 

General Comment

I oppose this Proposed Rule, and any rule change that would switch the regulations of firearms export
from the US. State Department to the U.S. Commerce Department. The handling of export licenses of
semiautomatic assault weapons and other powerful firearms must remain with the U.S. State Department,
which is charged with safeguarding our nation, not the U.S. Commerce Department, which promotes
American business. The transfer of authority as proposed would open new floodgates for arms sales
internationally, with serious implications for our national security. Because firearms are weapons for
killing, firearms exports are rightly classified as military, and fall under the regulation of the State
Department, where Congress can block sales of large batches of firearms to foreign countries. Under this
proposed rule change, Congress would no longer automatically be informed about sizable weapons sales
that could be prevented in the name of national security. In addition, the Commerce Department does not
have the resources to adequately enforce export controls, nor does its Bureau of Industry and Security
have staff everywhere. Firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would find it easier to obtain large caches of American guns and arnmunition. Do
not jeopardize our national security with this change.

WASHSTATEC021913
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 839 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-nfde
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2206

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fran Ransom

 

General Comment

I strongly oppose the change in regulating of firearm exports from the U.S State Dept to the U.S.
Commerce Dept I believe the Commerce Dept is not sufficiently able to regulate the flow This feels like
a sly way for the Nra to enable more firearms that are intended for Military use onto the streets

WASHSTATEC021914
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 840 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-qfsi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2207

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hoa Pantastico

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021915
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 841 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-3ynd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2208

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Howard Mielke

 

General Comment

For the following reasons I oppose this rule change that would switch the regulations of firearms export
from the US. State Department to the U.S. Commerce Department:

*Tt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

*It would remove licensing requirements for brokers, increasing the risk of trafficking.

*It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

WASHSTATEC021916
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 842 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-z29m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2209

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roberta Sol

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021917
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 843 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-lgqtm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2210

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicole Roman, RN

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021918
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 844 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-idtp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2211

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelsey Sarles

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms should be subject to more controls, not less!
The safely of the public should always come before the NRA's profit interests.

WASHSTATEC021919
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 845 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-n7a3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2212

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacqueline Eliopoulos

 

General Comment
This rule change is completely unacceptable. It will only serve to make the world a more dangerous place

and help to destroy whatever civility there is on this increasingly violent and militarized planet. It puts
our nation in greater danger as well as all others. Please reject this plan.

WASHSTATEC021920
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 846 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-crs]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2213

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Keenan

 

General Comment

Do not change this rule governing weapons sales from the State Department. Weapons sales need to be
decreased not facilitated.

WASHSTATEC021921
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 847 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-x8vx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2214

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Avis

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department
to the U.S. Commerce Department.

WASHSTATEC021922
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 848 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-g7an
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2215

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ana Santoyo

 

General Comment

Do not change the regulation of firearms exports from the State Department to the Commerce
Department to facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

If anything we need to reduce the number of guns and other weapons available in the US and the world.

WASHSTATEC021923
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 849 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-kze0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2216

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Polonka

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC021924
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 850 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-he5d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2217

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Schoultz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have
staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the nsk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021925
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 851 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-k8u6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2218

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Hansen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It is just a way for the gun industry to sell more guns
around the world which will make them LESS safe!

WASHSTATEC021926
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 852 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-1je5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2219

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirk Rhoads

 

General Comment

Semi automatic firearms should remain on the US Munitions list.

WASHSTATEC021927
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 853 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-419r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Randall Wayne

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms exports are currently classified as military. They are under the regulation of the State
Department, allowing Congress to block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021928
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 854 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-jxhh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren Hayman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change will make the U.S. and the World a
MUCH more dangerous place.

As anew mother, I do not want my child growing up in fear. I currently have faith in the State
Departments Blue Lantern program that carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. This new rule will remove those licensing requirements for
brokers, increasing the risk of trafficking.

It is also frightening that it will remove the State Departments block on the 3D printing of firearms.
When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Please DO NOT change this rule. The current rules keep us safe in this already very dangerous world of
guns and firearms.

WASHSTATEC021929
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 855 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-gjke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Cooper

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC021930
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 856 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-wy7b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: AngelikA Ghosh

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It would remove licensing requirements for brokers, increasing
the risk of trafficking It would remove the State Departments block on the 3D printing of firearms. When
Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC021931
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 857 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-r9ph
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cecile Heatley

 

General Comment

I strongly protest against switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department does not have the resources to effectively enforce export controls. This
means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face fewer hurdles to getting large quantities of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Changing oversight and regulation of firearms would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on ther.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D-printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D-print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This is a dangerous, ill-considered, profit-driven move that produces revenues for the NRA and increases
the likelihood of injuries and deaths.

WASHSTATEC021932
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 858 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-xgkp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2225

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Ray

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Here is how the rule change would make the world and the USA a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021933
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 859 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-khel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Kemp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021934
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 860 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-kxe7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allison Canning

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I believe it would make the US & other countries less
safe.

WASHSTATEC021935
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 861 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-ucxw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beverly Schmidt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021936
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 862 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943r-az3]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Moore

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Please vote in favor of making our country and our world a safer place.

Thank you.

WASHSTATEC021937
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 863 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431r-97ml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2230

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Horwitz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021938
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 864 of 902

 

As of: November 29, 2018
Tracking No. 1k2-9431r-8984
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2231

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cathy rupp

 

General Comment

I oppose the rule change that would switch the regulation of firearms export to the US State Department
to the US Commerce Dept.

WASHSTATEC021939
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 865 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-gole
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2232

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Richbart

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021940
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 866 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-xsfl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2233

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cathy rupp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export to the US State Department
to the US Commerce Department.

WASHSTATEC021941
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 867 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-ev01
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2234

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lesley Peters

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC021942
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 868 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-6yrk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2235

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stanley Swiercz

 

General Comment
Too many enemies of the United States already have powerful weapons to use against our soldiers and

citizens. Exports are not just a commercial concern, they are a security and diplomatic concern. Please
keep export decisions under the control of the State Department with it's multidimensional perspective.

WASHSTATEC021943
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 869 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-nxew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2236

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Shaw

 

General Comment

See attached file(s)

 

Attachments

L oppose the rule change

WASHSTATEC021944
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 870 of 902

| oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department which is focused on safeguarding
our nation to the U.S. Commerce Department which is focused on promoting American business. With
this rule change, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not
have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition. Switching the regulation of firearrns exports from the State Department to the
Cormmerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations fromm obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Detailed concerns are that the rule change would eliminate the State Department’s Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and past-shipment inspections
and publicly reports on them; would remove licensing requirements for brokers, increasing the risk of
trafficking; and would remove the State Department’s block on the 3D printing of firearms. Promoting
American business at the risk of further destabilizing the worid is a bad deal.

WASHSTATEC021945
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 871 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-wtko
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2237

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Angelo

 

General Comment

The only sensible thing is to ban bump stocks and military style weapons from the general public! Please.
It won't solve everything thing but it WILL solve a lot.

WASHSTATEC021946
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 872 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-rOvd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2238

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joann Wieland

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021947
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 873 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-jsqj
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-2239
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Orozco

 

General Comment

Right now, firearms exports are classified as military, putting them under the regulation of the State Department
and alowing Congress to block large sales of firearms to foreign countries. Under the Department of State's
(DOS's) proposed rule change, the handling of export licenses of semiautomatic assault weapons and other
powerful firearms would shift from the DOS (focused on safeguarding our nation) to the Commerce Department
(focused on promoting American business). This means Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey, which would open new floodgates for arms
sales internationally with serious implications for our national security.

The Commerce Department simply docs not have the resources to adequately enforce export controls. The
Bureau of Industry and Security docs not have appropriate staffing levels to monitor and regulate firearms
exports on the level that they deserve, given their import to our national security. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. Here are more details on how the mile
change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. lt would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

‘The bottom line is that switching the regulation of firearms exports from DOS to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safceuards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. Firearms are dangerous. Thev are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less.

WASHSTATEC021948
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 874 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-cmsa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2240

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauri Elliot

 

General Comment

I oppose this rule change which would switch the regulating of the exporting of firearms from the US.
State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

In short, such a rule change would make the world a far more dangerous place and this should be avoided
at all costs!

WASHSTATEC021949
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 875 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-gnyn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2241

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ANITA LENDWAY

 

General Comment

IT OPPOSE the rule change that would switch regulation of firearm exports from the U.S. State
Department to the US. Commerce Department. The Commerce Department doesn't have the resources to
enforce export controls. Congress needs to be informed about large firearm sales to foreign countries. We
must protect national security.

WASHSTATEC021950
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 876 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-5dms
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2242

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Allen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021951
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 877 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-3081
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2243

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kris Travis

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021952
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 878 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-vbuq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2244

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Gun safety everywhere.

WASHSTATEC021953
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 879 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-qxyo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2245

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edith Frank

 

General Comment

I strongly oppose the the proposed rule. By reducing shipping regulations, it will increase the supply of
firearms and provide easier access to them, magnifying the already severe problems associated with gun
use such as mass shootings, suicides, domestic violence homicides and accidental homicides.

WASHSTATEC021954
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 880 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-a3ta
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2246

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Quail

 

General Comment

Trump is an ignorant racist asshole.

WASHSTATEC021955
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 881 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-17tb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2247

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sue sullivan

 

General Comment

Do not let the NRA continue to operate without stricter regulations-they and the gun makers are killing
thousands yearly.

WASHSTATEC021956
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 882 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-3319
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2248

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Beery

 

General Comment

I oppose the regulation of firearms by the U.S. Commerce Department for these reasons:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC021957
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 883 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-ditk
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-2249
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mollie Schierman

 

General Comment

I oppose the rule that would switch the regulation of firearms exports from the U.S. State Department to the US.
Commerce Department.

Currently firearms exports are classified as militarv. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the nile
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Secunty does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

I believe that the rule change would make the world a far more dangerous place:

1. It would climate the State Departments Blue Lantern program, im place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
chareed him with violating arms export laws, since his open-source postme made it possible for anyone with
access to a 3D printer, anvwhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.|

WASHSTATEC021958
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 884 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-wpgy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2250

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tama Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021959
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 885 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-vixs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2251

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Orozco

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Our safety should never be for sale. Our State
Department has information not accessible to the Commerce Department that make them the appropriate
agency for this role. The Commerce Department cannot be expected to weigh the proper considerations
when making these decisions. We shall be watching these proceedings closely. Please do not move these
responsibilities.

WASHSTATEC021960
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 886 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-ch7f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2252

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas and Patricia Frey

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition. The rule change to switch
control of firearms from the State Department to the Commerce Department would make the world a far
more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the world. The rule
change would make the world a far more dangerous place.

Moving control of firearms to the Commerce Department would make legitimate efforts by the
government and law enforcement agencies of every country vastly more difficult and dangerous... and

that includes America.

We strongly oppose this rule change.

WASHSTATEC021961
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 887 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-zlop
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2253

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tony Greiner

 

General Comment

It is unconscionable and immoral to consider moving international arms sales from the State Department
to the Commerce Department. America has one of the best reputations, internationally, for being a good
global citizen, defending human nghts and peace in the world. Moving regulation of international arms
sales from the State Department to the Commerce Department is based only on the immoral
considerations of greed and promoting violence. Please reject any changes to International Traffic in
Arms Regulations.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]
3. It would remove the State Departments block on the 3D printing of firearms. When Defense

WASHSTATEC021962
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 888 of 902
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

{2| Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC021963
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 889 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-4rbt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2254

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lara Alexander

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021964
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 890 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-sxdq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2255

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Herschell Emery

 

General Comment

I oppose strongly this rule change, which would (1 believe most intentionally!) weaken US regulation of
firearm exports. Weapons of war are far from just an issue to be monitored weakly by a Commerce
Department uninformed of what international impacts arms sale overseas will have. Is the world no
longer dangerous.. just a fertile sales ground for the arms industry? Do we want the NRA setting policy
for where we ship arms? Do we want a department without strong arms enforcement capabilities to be
the only agency watching for arms traffickers? Leave arms classified as such--"military"--so that the
State Department and Congress will retain oversight!

WASHSTATEC021965
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 891 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-s0ig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2256

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gary

 

General Comment

Keep the rules intact!

WASHSTATEC021966
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 892 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-pip2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2257

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Wald

 

General Comment
This rule change would make the worid a far more dangerous place.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

More specifically, this rule change would:

- Eliminate the State Departments Blue Lantern programm, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

- Remove licensing requirements for brokers, increasing the risk of trafficking.

- Remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021967
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 893 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943s-8mz5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2258

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alex Fierro-Clarke

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021968
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 894 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-7kf4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2259

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Rosenkotter

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be better controlled.

WASHSTATEC021969
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 895 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-1k9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2260

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Fall

 

General Comment

I oppose this rule change that would take control of traffic in firearms away from the State Department
and give it to another department of the government. The State Department has done an excellent job in
this regard and should be allowed to continue to do so.

WASHSTATEC021970
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 896 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-3wu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2261

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael daveiga

 

General Comment
The world and it's people desperately need adequate nutrition , clean drinking water , housing and other

forms of shelter , hospitals and local clinics , schools , transportation networks , and all that supports a
decent quality of life . What the world's people do not need are more arms !

WASHSTATEC021971
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 897 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-b2kv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2262

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Roney

 

General Comment

I strongly oppose the proposed rule to move regulation and oversight of firearms (small arms) exports
from the State Department to the Commerce Department. An agency that prioritizes doing business over
safeguarding national security has no business controlling the sale of small arms. In addition, it's truly
crazy to eliminate congressional oversight of commercial weapons sales of $1 million or less. The
obvious intent here is to increase sales for the faltering U.S. gun industry, at the expense of our national
security. This is completely unacceptable. If this dangerous policy is implemented, U.S. national security
is in jeopardy, as well as the safety of people around the world. Please think through the long-term
implications of this change, none of which are good.

Thank you for your time and attention.

WASHSTATEC021972
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 898 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-xgif
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2263

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Schneider

 

General Comment

Iam opposed to the proposed ammendments noted as the International Traffic in Arms Regulations: U.S.
Munitions List Categories |, U, and IIL. Terrorism and other violence doesn't need the release of
additional and very violent weaponry spread across the world. Relaxing these regulations is tanamount to
fueling a wildfire; the increase in profits to U.S. businesses, in my opinion, pales to the harm we can add
to throughout the world.

WASHSTATEC021973
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 899 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-hhed
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2264

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucy Krasnor

 

General Comment

I strongly urge the Commerce Dept and the State Dept to oppose relaxing rules that would make it easier
for US. firearm manufacturers to export assault rifles and other guns with less oversight and
accountability. Guns are made to kill people in war and only should be used in war. we should be making
it harder and not easier to export weapons of war.

thank you

WASHSTATEC021974
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 900 of 902

 

As of: November 29, 2018
Tracking No. 1k2-943t-6e8w
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-2265
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacob Stein

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State Department to
the U.S. Commerce Department.

Rieht now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Commerce does not have the resources to adequately enforce export controls. Its Bureau of Industry and Security
does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaming large caches of American guns and
ammunition.

The bottom line is that switching the regulation of fircarms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

ft would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling

3D printing of firearms in the U.S. and around the globe.

Thank you for the opportunity to provide this comment

WASHSTATEC021975
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 901 of 902

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:59:27 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: RE: Cats I-lll AM - Large Files - Tab 3 Attachment 5

Attachments: Tab 3 Att 5i - Public Comments to the Department of State Proposed Rule.pdf; Tab 3 Att 5j - Public Comments to the
Department of State Proposed Rule.pdf

Email 5 of 5
Happy new year, and thanks for putting up with us!

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:58 PM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: RE: Cats |-Ill AM - Large Files - Tab 3 Attachment 5

Email 4 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N
Sent: Tuesday, December 31, 2019 3:57 PM

 

Subject: RE: Cats I-Ill AM - Large Files - Tab 3 Attachment 5
Email 3 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N
Sent: Tuesday, December 31, 2019 3:56 PM

 

Subject: RE: Cats I-Ill AM - Large Files - Tab 3 Attachment 5
Email 2 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N
Sent: Tuesday, December 31, 2019 3:56 PM

 

Subject: Cats I-Ill AM - Large Files - Tab 3 Attachment 5

’'m not sure what the maximum limit is on emails, so I’m breaking Tab 3 Attachment 5 into five emails.

WASHSTATEC021976
Case 2:20-cv-00111-RAJ Document 106-27 Filed 09/23/20 Page 902 of 902

Email 1 of 5

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

WASHSTATEC021977
